MASTER LEASE
BETWEEN
G&E HC REIT II Rockdale SNF, LLC,
G&E HC REIT II Mobile SNF, LLC,
G&E HC REIT II Buckhead SNF, LLC,
G&E HC REIT II Shreveport SNF, LLC,
G&E HC REIT II Gainesville SNF, LLC,
G&E HC REIT II Westminster SNF, LLC
G&E HC REIT II Memphis SNF, LLC,
G&E HC REIT II Millington SNF, LLC, and
G&E HC REIT II Covington SNF, LLC

Collectively, as Landlord
AND
Warsaw Road, L.P.

as Tenant

Dated: as of January 10, 2012

TABLE OF CONTENTS

     
SCHEDULE “A”
SCHEDULE “B”
SCHEDULE “C”
SCHEDULE “D”
SCHEDULE “E”
SCHEDULE “F”
SCHEDULE “G”
SCHEDULE “H”
SCHEDULE “I”
SCHEDULE “J”
  PREMISES
ENVIRONMENTAL REPORTS
FORM OF LETTER OF CREDIT
DEFINITIONS
LICENSED BED CAPACITY
FORM OF GUARANTY
FORM OF SUBORDINATION, NON-DISTURBANCE AGREEMENT
FORM OF REPRESENTATION LETTER
FORM OF AUDIT LETTER
HUD ADDENDUM TO MASTER LEASE

MASTER LEASE

THIS MASTER LEASE (the “Lease”) is made as of the 10th day of January 2012, (the
“Effective Date”) between (x) (i) G&E HC REIT II Rockdale SNF, LLC (“Rockdale
Landlord”), (ii) G&E HC REIT II Mobile SNF, LLC (“Sea Breeze Landlord”),
(iii) G&E HC REIT II Buckhead SNF, LLC (“Buckhead Landlord”), (iv) G&E HC REIT
II Shreveport SNF, LLC (“Shreveport Landlord”), (v) G&E HC REIT II Gainesville
SNF, LLC (“Bell Minor Landlord”), (vi) G&E HC REIT II Westminster SNF, LLC
(“Westminster Landlord”), (vii) G&E HC REIT II Memphis SNF, LLC (“Parkway
Landlord”), (viii) G&E HC REIT II Millington SNF, LLC (“Millington Landlord”),
(ix) G&E HC REIT II Covington SNF, LLC (“Riverside Landlord”) (individually and
collectively, “Landlord”), and (y) Warsaw Road, L.P., a Georgia limited
partnership (“Tenant”).

RECITALS

WHEREAS, (a) Rockdale Landlord is the owner of the land described on
Schedule A-1 and the improvements located thereon (the “Rockdale Premises”) and
certain personal property located thereon and used in connection with the
ownership and operation thereof and operation of the business conducted thereon
(the “Rockdale Personal Property”) (b) Sea Breeze Landlord is the owner of the
land described on Schedule A-2 and the improvements located thereon (the “Sea
Breeze Premises”) and certain personal property located thereon and used in
connection with the ownership and operation thereof and operation of the
business conducted thereon (the “Sea Breeze Personal Property”), (c) Buckhead
Landlord is the owner of the land described on Schedule A-3 and the improvements
located thereon (the “Buckhead Premises”) and certain personal property located
thereon and used in connection with the ownership and operation thereof and
operation of the business conducted thereon (the “Buckhead Personal Property”),
(d) Shreveport Landlord is the owner of the land described on Schedule A-4 and
the improvements located thereon (the “Shreveport Premises”) and certain
personal property located thereon and used in connection with the ownership and
operation thereof and operation of the business conducted thereon (the
“Shreveport Personal Property”), (e) Bell Minor Landlord is the owner of the
land described on Schedule A-5 and the improvements located thereon (the “Bell
Minor Premises”) and certain personal property located thereon and used in
connection with the ownership and operation thereof and operation of the
business conducted thereon (the “Bell Minor Personal Property”), (f) Westminster
Landlord is the owner of the land described on Schedule A-6 and the improvements
located thereon (the “Westminster Premises”) and certain personal property
located thereon and used in connection with the ownership and operation thereof
and operation of the business conducted thereon (the “Westminster Personal
Property”), (g) Parkway Landlord is the owner of the land described on
Schedule A-7 and the improvements located thereon (the “Parkway Premises”) and
certain personal property located thereon and used in connection with the
ownership and operation thereof and operation of the business conducted thereon
(the “Parkway Personal Property”), (h) Millington Landlord is the owner of the
land described on Schedule A-8 and the improvements located thereon (the
“Millington Premises”) and certain personal property located thereon and used in
connection with the ownership and operation thereof and operation of the
business conducted thereon (the “Millington Personal Property”), and
(i) Riverside Landlord is the owner of the land described on Schedule A-9 and
the improvements located thereon (the “Riverside Premises”) and certain personal
property located thereon and used in connection with the ownership and operation
thereof and operation of the business conducted thereon (the “Riverside Personal
Property”);

WHEREAS, Tenant desires to lease (i) the Rockdale Premises and the Rockdale
Personal Property (collectively, the “Rockdale Property”) from Rockdale
Landlord, (ii) the Sea Breeze Premises and the Sea Breeze Personal Property
(collectively, the “Sea Breeze Property”) from Sea Breeze Landlord, (iii) the
Buckhead Premises and the Buckhead Personal Property (collectively, the
“Buckhead Property”) from Buckhead Landlord, (iv) the Shreveport Premises and
the Shreveport Personal Property (collectively, the “Shreveport Property”) from
Shreveport Landlord, (v) the Bell Minor Premises and the Bell Minor Personal
Property (collectively, the “Bell Minor Property”) from Bell Minor Landlord,
(viii) the Westminster Premises and the Westminster Personal Property
(collectively, the “Westminster Property”) from Westminster Landlord, (vii) the
Parkway Premises and the Parkway Personal Property (collectively, the “Parkway
Property”) from Parkway Landlord, (viii) the Millington Premises and the
Millington Personal Property (collectively, the “Millington Property”) from
Millington Landlord, and (ix) the Riverside Premises and the Riverside Personal
Property (collectively, the “Riverside Property”) from Riverside Landlord, and
each such Landlord agrees to so lease each such premises upon the terms and
conditions set forth in this Lease.

WHEREAS, simultaneously with the execution of this Lease, Tenant is executing
(i) a sublease agreement (the “Rockdale Sublease”) with LTC Consulting, L.P.
(“Rockdale”) pursuant to which Tenant is subleasing all of the Rockdale Property
to Rockdale, (ii) a sublease agreement (the “Sea Breeze Sublease”) with Congress
Street Partners, L.P. (“Sea Breeze”) pursuant to which Tenant is subleasing all
of the Sea Breeze Property to Sea Breeze, (iii) a sublease agreement (the
“Buckhead Sublease”) with Pharr Court Associates, L.P. (“Buckhead”) pursuant to
which Tenant is subleasing all of the Buckhead Property to Buckhead, (iv) a
sublease agreement (the “Shreveport Sublease”) with Irving Place Associates,
L.P. (“Shreveport”) pursuant to which Tenant is subleasing all of the Shreveport
Property to Shreveport, (v) a sublease agreement (the “Bell Minor Sublease”)
with Hamilton Mill Associates, L.P. (“Bell Minor”) pursuant to which Tenant is
subleasing all of the Bell Minor Property to Bell Minor, (vi) a sublease
agreement (the “Westminster Sublease”) with Facility Investments, L.P.
(“Westminster”) pursuant to which Tenant is subleasing all of the Westminster
Property to Westminster, (vii) a sublease agreement (the “Parkway Sublease”)
with South Parkway Associates, L.P. (“Parkway”) pursuant to which Tenant is
subleasing all of the Parkway Property to Parkway, (viii) a sublease agreement
(the “Millington Sublease”) with Wellington Healthcare Properties, L.P.
(“Millington”) pursuant to which Tenant is subleasing all of the Millington
Property to Millington, and (ix) a sublease agreement (the “Riverside Sublease”)
with Riverside Healthcare, L.P. (“Riverside”) pursuant to which Tenant is
subleasing all of the Riverside Property to Riverside.

NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and fairness of which are hereby acknowledged, Landlord and Tenant, for
themselves, and their administrators, legal representatives, successors and
permitted assigns, hereby covenant as follows:

ARTICLE A
CERTAIN LEASE PROVISIONS

      1. Address for the Premises:  
As set forth on Schedule “A”.
   
 
2. (a) “Term”:  
Fifteen (15) Lease Years, beginning on
the Commencement Date (as defined below)
and ending on the Expiration Date (as
defined below).
(b) “Commencement
Date”  
The Effective Date of this Lease


(c) “Expiration Date”  
The last day of the fifteenth
(15th) Lease Year, as may be
extended for an Extended Term pursuant to
Article 24 hereof, unless sooner
terminated pursuant to this Lease.
   
 
3. “Base Rent” for the Premises  
For the first Lease Year (as defined
below), Base Rent per annum shall be the
amount listed below and shall be paid in
advance in equal consecutive monthly
installments in the amount listed below
on the first day of each month (“Initial
Base Rent”):
   
Initial Annual Base Rent: $13,451,920.00
   
 
   
Initial Monthly Base Rent: $1,120,993.33
   
 
4. Use of Premises:  
The operation of the Facilities (as
defined herein) and other lawful uses
incident thereto.
5. “Extended Term”:  
Two (2) options to extend the Term for
the additional periods and at the rental
as determined pursuant to the provisions
of Article 24. The extension periods
shall be ten (10) years each.
   
 
Address for Notice:  


For Landlord:  
c/o Grubb & Ellis Healthcare REIT II, Inc.
1551 N. Tustin Ave., Ste 300
Santa Ana, CA 92705
Attention: President and COO
For Tenant:  
c/o Wellington Healthcare Services, L.P.
20 Mansell Court East
Suite 200
Roswell, GA 30076
Attention: General Counsel
Address for Rent Payment:  
c/o Grubb & Ellis Healthcare REIT II, Inc.
3133 E Camelback Road, Ste 100
Phoenix AZ 85016

ARTICLE B
CERTAIN DEFINITIONS

This Lease utilizes capitalized terms that have specific meaning. These terms
and their definition (or references to the Section containing their definition)
are set forth on Schedule “D” attached to this Lease.

ARTICLE C
MASTER LEASE

This Lease constitutes one indivisible lease of the entire leased property. The
Premises constitutes one economic unit and the Base Rent and all other
provisions have been negotiated and agreed to, based on a lease of all of the
Premises as a single, composite, inseparable transaction. This Lease would not
have been made on these terms if it was not a single indivisible lease. Except
as expressly provided herein for specific, isolated purposes (and then only to
the extent expressly otherwise stated), all provisions of this Lease shall apply
equally and uniformly to all the Premises as one unit and any Event of Default
under this Lease is an Event of Default as to the entire Premises. The parties
intend that the provisions of this Lease shall at all times be construed,
interpreted and applied so as to carry out their mutual objective to create a
single indivisible lease of all the Premises and, in particular but without
limitation, that for purposes of any assumption, rejection or assignment of this
Lease under the Bankruptcy Code, this is one indivisible and nonseverable lease
and executory contract dealing with one legal and economic unit which must be
assumed, rejected or assigned as a whole with respect to all (and only all) the
Premises covered hereby. The parties agree that the existence of more than one
Landlord under this Lease does not affect the indivisible, nonseverable nature
of this Lease. The parties may amend this Lease from time to time to include one
or more additional properties as part of the Premises and such future addition
to the Premises shall not in any way change the indivisible and nonseverable
nature of this Lease and all of the foregoing provisions shall continue to apply
in full force.

Each Landlord hereby appoints Danny Prosky (the “Landlord’s Representative”) as
the agent and lawful attorney-in-fact of such Landlord to act for such Landlord
for all purposes and actions of Landlord under this Lease, and Tenant shall be
entitled to conclusively rely on any action taken or notice given by Landlord’s
Representative as being by or from Landlord in respect of this Lease. All
notices, consents, waivers and all other documents and instruments executed by
Landlord’s Representative pursuant to the Lease from time to time and all other
actions of Landlord’s Representative on behalf of Landlord under the Lease shall
be binding upon every entity comprising Landlord. All notices or communications
from Tenant to the Landlord’s Representative shall be conclusively deemed to
have been communicated or delivered to Landlord in accordance with the terms of
this Lease. Landlord may designate a different individual to serve as Landlord’s
Representative, provided that no such designation shall be effective as to
Tenant unless and until Landlord delivers written notice thereof to Tenant.

Simultaneously with the execution of this Master Lease, Tenant shall execute
each of the Operating Subleases, and shall cause the Operating Subtenants to
execute and deliver the Operating Subleases.

ARTICLE 1
PREMISES AND TERM; PERMITTED EXCEPTIONS

Section 1.1 During the Term, Landlord, in consideration of the Rents herein
reserved and of the terms, provisions, covenants and agreements on the part of
Tenant to be kept, observed and performed, does hereby lease and demise the
Premises unto Tenant, and Tenant does hereby hire and take the Premises from
Landlord, subject to the Permitted Exceptions, any future easements, rights of
way, covenants, conditions and restrictions, encroachments, licenses, notices of
pendency, zoning laws, ordinances, regulations, building codes, Requirements and
other Applicable Laws affecting the Premises, the terms, provisions, covenants
and agreements set forth herein and any liens, encumbrances and charges arising
by, through or under Tenant; provided, however, that the foregoing shall not
include any liens, encumbrances or charges arising by, through or under Landlord
unless Tenant has received the Non-Disturbance Agreement contemplated by
Section 10.1 or except as otherwise expressly permitted under the terms of this
Agreement.

Section 1.2 Tenant shall lease the Premises for the Term, unless sooner
terminated as hereinafter provided or pursuant to Applicable Law.

Section 1.3 Title to the Premises shall be subject to those exceptions listed as
“Permitted Exceptions” on Schedule A-1 through Schedule A-9 (collectively, the
“Permitted Exceptions”), and Tenant agrees that its use and occupancy of the
Premises, and each of the Sublease, shall be subject to the terms and conditions
of said Permitted Exceptions.

Section 1.4 Intentionally Omitted.

ARTICLE 2
BASE RENT; SUPPLEMENTARY RENT

Section 2.1

(a) Tenant shall pay to Landlord as Base Rent for the Premises during the Term
the amounts stated in Article A, Section 3 (“Base Rent”). Base Rent shall be
payable in equal monthly installments in advance on the first day of each and
every month during the Term, without previous demand, notice or presentment
therefor and without abatement, offset or deduction of any kind whatsoever,
except for and only to the extent of any amounts owing to Landlord hereunder
that Mortgagee requires Tenant to pay directly to Mortgagee under the terms of
the Mortgage Loan Documents and which Tenant has timely and fully paid directly
to Mortgagee. Notwithstanding the foregoing, Tenant shall pay the partial
month’s installment of Base Rent (with respect to the remaining days of the
month in which the Commencement Date occurs) upon the Commencement Date of this
Lease. If Tenant fails to pay any installment of Base Rent within five
(5) Business Days of when due hereunder, Tenant shall owe Landlord, in addition
to the installment of Base Rent, interest on such installment at the Default
Rate.

(b) As used herein, the term “Lease Year” means a period of twelve (12) calendar
months commencing on the Commencement Date and ending on the day immediately
preceding the first (1st) anniversary of the Commencement Date (if the
Commencement Date occurs on the first (1st) day of a month) or the last day of
the month during which the first (1st) anniversary of the Commencement Date
occurs (if the Commencement Date occurs on a day other than the first (1st) day
of a month), and each successive twelve (12) month period thereafter during the
Term until the Expiration Date.

(c) On the first day of the second Lease Year and on the first day of each Lease
Year thereafter during the Term, the annual Base Rent payable under this Lease
shall increase by the lesser of (i) two and nine-tenths percent (2.9%) and
(ii) the annual average CPI for the immediately preceding Lease Year; provided,
however, that such annual Base Rent amount payable hereunder shall increase by
no less than two percent (2.0%) per Lease Year.

Section 2.2 Tenant shall also pay and discharge as supplementary rent (the
“Supplementary Rent”) all other amounts, liabilities and obligations of
whatsoever nature relating to the Premises, including, without limitation, all
Impositions, those amounts, liabilities and obligations arising under this
Lease, any Applicable Laws or Requirements, easements, restrictions, or other
similar agreements affecting the Premises or any adjoining property thereto in
effect on the date hereof, and all interest and penalties that may accrue
thereon in the event of Tenant’s failure to pay such amounts when due, and all
damages, costs and expenses which Landlord may incur by reason of any Default of
Tenant or failure on Tenant’s part to comply with the terms of this Lease, all
of which Tenant hereby agrees to pay within ten (10) days after written demand
or such greater period as is otherwise provided herein. Notwithstanding anything
herein to the contrary, Supplementary Rent shall not include any amounts owing
under or in respect of any Mortgage or other monetary lien or encumbrance
arising by, through or under Landlord, except to the extent such amounts arise
as a result of (i) an Event of Default or (ii) an event of default by Tenant or
any Operating Subtenant under any Mortgage Loan Documents to which Tenant or
such Operating Subtenant is a party. Upon any failure by Tenant to pay any of
the Supplementary Rent, such unpaid Supplementary Rent shall accrue interest at
the Default Rate and Landlord shall have all legal, equitable and contractual
rights, powers and remedies provided either in this Lease or by statute, at law,
in equity or otherwise in the case of nonpayment of the Base Rent. The term
Supplementary Rent shall be deemed rent for all purposes hereunder other than
with respect to Tenant’s internal accounting procedures. Tenant may satisfy its
obligations under this Section by causing the Operating Subtenants to pay all
such amounts.

Section 2.3 All Base Rent and Supplementary Rent payable hereunder
(collectively, “Rent”) shall be made payable to Landlord and sent to Landlord’s
address set forth in Article A or to such other person or persons or at such
other place as may be designated by written notice from Landlord to Tenant, from
time to time, at least thirty (30) days in advance, and shall be made in United
States currency which shall be legal tender for all debts, public and private.
Tenant may pay all Rent payable hereunder when due by wire transfer of
immediately available funds to an account designated from time to time by
Landlord. Notwithstanding the foregoing, Impositions shall be payable to the
parties to whom they are due, except as otherwise provided herein. The terms and
conditions of this Section are subject to the terms and conditions of
Section 2.5 until Mortgagee otherwise notifies Tenant in writing.

Section 2.4 This Lease shall be deemed and construed to be a bond lease,
absolutely net to Landlord, and Tenant shall pay to Landlord, absolutely net
throughout the Term, the Rent, free of any charges, assessments, impositions or
deductions of any kind and without abatement, deduction or set-off whatsoever,
except for and only to the extent of any amounts owing to Landlord hereunder
that Mortgagee requires Tenant to pay directly to Mortgagee under the terms of
the Mortgage Loan Documents and which Tenant has timely and fully paid directly
to Mortgagee. Under no circumstances or conditions, whether now existing or
hereafter arising, or whether beyond the present contemplation of the parties,
shall Landlord be expected or required to make any payment of any kind
whatsoever or be under any other express or implied obligation or liability
hereunder, except as herein otherwise expressly set forth in Section 3.5 and
Tenant hereby waives all Applicable Laws and Requirements to the contrary.
Tenant shall pay all costs, expenses and charges of every kind and nature
relating to the Premises from and after the Commencement Date, including,
without limitation, all taxes, costs of improvements, maintenance, repairs,
alterations, additions, replacements, and insurance and other Impositions,
except debt service on any Mortgage or any other indebtedness or other monetary
lien or encumbrance arising by, through or under Landlord or any rent or other
charges under any Superior Lease, which may arise or become due or payable prior
to, during or after (but attributable to a period falling prior to or within)
the Term. Notwithstanding anything herein to the contrary, Tenant shall be
responsible for (and shall reimburse Landlord within thirty (30) days after
written demand therefor) all costs, expenses and charges owing under or in
respect of any Mortgage, Mortgage Loan Document or other monetary lien or
encumbrance arising by, through or under Landlord to the extent such costs,
expenses or charges arise as a result of (i) an Event of Default or (ii) an
event of default by Tenant or any Operating Subtenant under any Mortgage Loan
Documents to which Tenant or such Operating Subtenant is a party. Unless
otherwise expressly provided in this Lease, Tenant’s obligation to pay Rent
hereunder shall not terminate prior to the actual date contemplated by Landlord
and Tenant and specifically set forth in Article A, Section 2(c) for the
expiration of the Term, notwithstanding the exercise by Landlord of any or all
of its rights under Article 12 hereof, and the obligations of Tenant hereunder
shall not be affected by reason of: any prohibition, interruption, limitation,
restriction or prevention of Tenant’s use, occupancy or enjoyment of the
Premises or any part thereof, or any interference with such use, occupancy or
enjoyment by any person or for any reason, any matter affecting title to the
Premises, any eviction by paramount title or otherwise, any default by Landlord
hereunder, the impossibility, impracticability or illegality of performance by
Landlord, Tenant or both, any action of any Governmental Authority, Tenant’s
acquisition of ownership of all or part of the Premises (unless this Lease shall
be terminated by a writing signed by all Persons, including any Mortgagee,
having an interest in the Premises), any breach of warranty or
misrepresentation, or any other cause whether similar or dissimilar to the
foregoing and whether or not Tenant shall have notice or knowledge thereof and
whether or not such cause shall now be foreseeable. The parties intend that the
obligations of Tenant under this Lease shall be separate and independent
covenants and agreements and shall continue unaffected unless such obligations
have been modified or terminated pursuant to an express provision of this Lease.

Section 2.5 Tenant acknowledges that all of the interest of Landlord in and to
this Lease may be assigned to a present or future Mortgagee pursuant to a
Mortgage and other loan documents in connection therewith, and that under the
terms thereof, all Rent under this Lease may be regained to be paid directly to
Mortgagee or its designee in accordance with the provisions contained therein.
Tenant hereby agrees, after notice, to so pay all such Rent directly to
Mortgagee or its designee as and when same are due and payable under this Lease
by wire transfer pursuant to the wire transfer instructions set forth in such
notice. Landlord acknowledges that any such disbursement of the appropriate
amounts to Mortgagee shall satisfy Tenant’s Rent payment obligations under this
Lease.

Section 2.6 Tenant and Landlord agree and acknowledge that the parties intend
the Lease to be classified as a “true lease” for Federal income tax and all
other proposes and that this Lease does not represent a financing agreement.
Each party shall reflect the transaction represented hereby in all applicable
books, records and reports (including income tax filings) in a manner consistent
with “true lease” treatment rather than “financing” treatment.

Section 2.7 If the aggregate fair market value of the personal property (for
purposes of Section 856(d)(1)(c) of the Code) leased to Tenant under this Lease
equals an amount which, as determined in the sole discretion of Landlord,
(a) would cause any Rent otherwise payable to Landlord under this Lease to be
treated as other than “rents from real property” for purposes of
Section 856(c)(2) and (c)(3) of the Code, and/or (b) would subject Landlord to a
material risk of failing to satisfy the requirements of Section 856(c)(4) of the
Code, Tenant and Landlord agree to use their respective commercially reasonable
efforts (at no cost to Tenant) to effect the assignment of such personal
property to an Affiliate of Landlord or a third party and the subsequent lease
by Tenant of such personal property from such Affiliate or third party;
provided, however, the aggregate rent payable by Tenant under this Lease and
such lease of personal property shall not exceed the rent which Tenant would
have paid under this Lease absent the assignment of such personal property to an
Affiliate of Landlord or a third party.

ARTICLE 3
IMPOSITIONS

Section 3.1 From and after the Commencement Date and throughout the Term, Tenant
shall pay and discharge not later than the due date therefor and prior to the
date any fine, penalty, interest or cost may be added thereto for the
non-payment thereof, all taxes, assessments, water rents, storm and sewer rents
and charges, duties, impositions, license and permit fees, regulatory
application fees, assessments payable to any owner’s association or similar
entity, governmental levies and charges, and charges for public utilities of any
kind, together with any interest or penalties imposed upon the late payment
thereof (except to the extent resulting from Landlord’s negligence or willful
misconduct), which, pursuant to past, present or future Applicable Law, during,
prior to or after (but attributable to a period falling prior to or within) the
Term, shall have been or shall be levied, charged, assessed, imposed upon or
grow or become due and payable out of or for or have become a lien on the
Premises or any part thereof, any Buildings or personal property (including,
without limitation, Tenant’s Personal Property) in or on the Premises, the Rents
and income payable by Tenant or on account of any use of the Premises and such
franchises as may be appurtenant to the use and occupation of the Premises as
well as any sales, use, excise, commercial rent, tangible personal property and
similar taxes imposed by any Governmental Authority or improvement district in
connection with the use or operation by Tenant of the Premises, any Facility,
and the Tenant’s Personal Property, and any interest and penalties assessed in
connection therewith as a result of late payment or non-payment of any of the
foregoing (except to the extent resulting from Landlord’s negligence or willful
misconduct) or late filing or non-filing of any tax returns or reports due in
connection therewith (each of the foregoing being an “Imposition” and
collectively “Impositions”); provided, however, that Tenant’s obligation to pay
directly to the applicable Governmental Authority all regularly assessed ad
valorem real estate taxes and assessments (“Real Estate Taxes”) shall be
suspended at Landlord’s election, and in such event Tenant shall comply with the
terms and provisions of Section 3.5 hereof (in which case Landlord or Mortgagee
shall make such payments and shall be responsible for all fines, penalties,
interest and costs arising out of the late payment or nonpayment thereof, except
to the extent such amounts arise as a result of (i) an Event of Default or
(ii) an event of default by Tenant or any Operating Subtenant under any Mortgage
Loan Documents to which Tenant or such Operating Subtenant is a party).
Notwithstanding anything herein to the contrary, Tenant shall not be obligated
to pay (and Landlord or Mortgagee shall not pay from the Imposition Reserve
Fund) any franchise, excise, corporate, estate, inheritance, succession or
capital levy or tax of Landlord, any intangibles or transfer tax payable as a
result of any financing, refinancing, transfer or exchange of the Premises by
Landlord (except for transfers to or from Tenant, an Operating Subtenant or any
of their Affiliates), or any income, profits or revenue tax upon the income of
Landlord, and none of the foregoing shall constitute an Imposition for purposes
hereof. The foregoing exclusions shall not include any nursing home privilege or
similar taxes on the business operations at the Facilities, which shall be the
responsibility of Tenant. Tenant, upon request from Landlord, shall submit to
Landlord the proper and sufficient receipts or other evidence of payment and
discharge of the same; provided, however, Tenant shall not be required to
furnish such receipts or other evidence for payment with respect to Real Estate
Taxes or with respect to Impositions that are being contested in accordance with
this Section. If any Impositions are not paid when due from Tenant under this
Lease (other than Real Estate Taxes), Landlord shall have the right, but shall
not be obligated, to pay the same following written notice to Tenant of such
payment, provided Tenant is not contesting the same pursuant to a right to do so
herein. If Landlord shall make such payment, Landlord shall thereupon be
entitled to repayment by Tenant on demand as Supplementary Rent hereunder.

Section 3.2 Tenant shall have the right to protest and contest any Impositions
imposed against the Premises or any part thereof. If Tenant so elects to
contest, Tenant shall, prior to the prosecution or defense of any such claim,
notify Landlord in writing of its decision to pursue such contest and, to the
extent procedurally required, or to prevent jeopardizing any license, permit or
certification, including, without limitation, any Health Care License or
Medicare and Medicaid certifications under Titles XVIII and XIX of the Social
Security Act of 1935, as amended, because of nonpayment thereof, Tenant shall
pay the amount in question prior to initiating the contest. Tenant’s right to
contest is conditioned upon the following: (i) such contest is done at Tenant’s
sole cost and expense, (ii) nonpayment will not subject the Premises or any part
thereof to sale or other liability by reason of such nonpayment, (iii) such
contest shall not subject Landlord or any Mortgagee to the risk of any criminal
or civil liability, and (iv) Tenant shall provide such security as may
reasonably be required by Landlord or any Mortgagee or under the terms of any
Mortgage or any loan documents in connection therewith to ensure payment of such
contested Impositions. Upon request, Tenant shall keep Landlord advised as to
the status of such contest. Subject to the provisions of clauses (i) through
(iv) above, Landlord agrees to execute and deliver to Tenant any and all
documents reasonably acceptable to Landlord and otherwise required for such
purpose and to cooperate with Tenant in every reasonable respect in such
contest, but without any cost or expense to Landlord. If Landlord should
actually receive proceeds of any such contest, to the extent that the same
relate to the period of the Term, then Landlord shall remit the same to Tenant.

Section 3.3 To the extent permitted by Applicable Law, Tenant shall have the
right to apply for the conversion of any Impositions to make the same payable in
annual installments over a period of years. Tenant shall pay all such deferred
installments prior to the expiration or sooner termination of the Term,
notwithstanding that such installments shall not then be due and payable, unless
such installments relate in part to any fiscal period after the Expiration Date
(and no interest, penalties or other fees are imposed on Landlord as a result of
such deferred installments); provided, however, that all Impositions relating to
a fiscal period of the taxing authority, a part of which is included in a period
of time after the Expiration Date, or relating to any special assessment for
physical improvements with a useful life that extends beyond the expiration of
the Term, shall (whether or not such Impositions shall be assessed, levied,
confirmed, imposed or become payable, during the Term) be prorated between
Landlord and Tenant as of the Expiration Date, so that Landlord shall pay at its
own expense (and not from the Imposition Reserve Fund) that portion of such
Impositions which relate to that part of such fiscal period included in the
period of time after the Expiration Date, and Tenant shall pay the remainder
thereof (which amount Landlord shall be entitled to withdraw from the Imposition
Reserve Fund to the extent funds are available therein).

Section 3.4 Intentionally Omitted.

Section 3.5 Within thirty (30) days following receipt of written notice from
Landlord at any time following, but only during the continuation of, an Event of
Default, or within sixty (60) days following receipt of written notice from
Landlord at such time as an Event of Default is not continuing, Tenant shall:
(i) deposit with Landlord or Mortgagee on the first day of each month after the
Commencement Date until thirty (30) days prior to the date when the next
installment of Real Estate Taxes is due to the authority or other Person to whom
the same is paid, an amount equal to said next installment of Real Estate Taxes
divided by the number of months over which such deposits are to be made; and
(ii) thereafter during the Term deposit with Landlord or Mortgagee an amount
each month to create a fund (“Imposition Reserve Fund”) which, as each
succeeding installment of Real Estate Taxes becomes due, will be sufficient,
thirty (30) days prior to such due date, to pay such installment in full based
on the then outstanding tax bills, as increased by the amount of any reasonably
foreseen increases. Landlord or Mortgagee shall use reasonable efforts to cause
the monthly deposits to be equal in amount, but neither of them shall be liable
in the event that such required deposits are unequal. If at any time the amount
of any Real Estate Tax is increased, said monthly deposits shall be increased
within thirty (30) days after written demand by Landlord or Mortgagee so that,
thirty (30) days prior to the due date for each installment of Real Estate
Taxes, there will be deposits on hand with Landlord or Mortgagee sufficient to
pay such installments in full. To the extent permitted by Applicable Law,
Landlord or Mortgagee shall not be required to deposit any such amounts in an
interest-bearing account. For the purpose of determining whether Landlord or
Mortgagee has on hand sufficient moneys to pay any particular Real Estate Tax at
least thirty (30) days prior to the due date therefor, deposits for each
category of Real Estate Tax shall be treated separately, it being the intention
that Landlord shall not be obligated to use moneys deposited for the payment of
an item not yet due and payable to the payment of an item that is due and
payable. Notwithstanding the foregoing, it is understood and agreed that (a) to
the extent permitted by Applicable Law, deposits provided for hereunder may be
held by Landlord or its Affiliate or Mortgagee in a single bank account and
commingled with other funds of Landlord or Mortgagee, and (b) Landlord or
Mortgagee, may, if Tenant fails to make any deposit required hereunder, use
deposits made for any one item for the payment of the same or any other item of
Rent. If this Lease shall be terminated by reason of any Event of Default, all
deposits then held by Landlord shall be applied by Landlord on account of any
and all sums due under this Lease; if there is a resulting deficiency, Tenant
shall pay the same, and if there is a surplus, or if this Lease expires on the
Expiration Date and no Default or Event of Default is occurring, Tenant shall be
entitled to a refund of the surplus or remaining balance of the fund. Tenant
acknowledges and agrees that no deficiency or lack of funds in the Imposition
Reserve Fund shall relieve Tenant of its obligation to pay all Impositions as
required under this Lease. Upon thirty (30) days prior written request of
Tenant, and provided the same is permitted by the Mortgage Loan Documents,
Landlord (if such funds are held by Landlord) or Mortgagee shall apply the funds
in the Imposition Reserve Fund to payments of Real Estate Taxes required to be
made by Tenant pursuant to Section 3.1 hereof. In making any payment relating to
the Imposition Reserve Fund, Landlord or Mortgagee may do so according to any
bill, statement or estimate procured from the appropriate public office or
provided by Tenant without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof.

Section 3.6 If Landlord ceases to have any interest in the Premises, Landlord
shall transfer to the Person who owns or acquires such interest in the Premises
from Landlord and is the transferee of this Lease, the deposits made pursuant to
Section 3.5 hereof relating to the Premises covered by this Lease, subject,
however, to the provisions thereof. Upon such transfer of the Premises and the
deposits, the transferee shall expressly accept such assignment of such funds
and agree to be bound hereby, whereupon Landlord shall be deemed to be released
from all liability with respect thereto and Tenant agrees to look to the
transferee solely with respect thereto, and the provisions hereof shall apply to
each successive transfer of the said deposits.

Section 3.7 The provisions of this Article 3 shall survive the expiration or
earlier termination of this Lease.

ARTICLE 4
USE AND OPERATION OF PREMISES

Section 4.1 The Premises may be used and occupied only for the purposes set
forth in Article A, Section 4. If the Health Care Licenses permit operations of
more or other than licensed skilled nursing facilities, Tenant shall not be
permitted (nor shall Tenant permit the Operating Subtenants) to modify the use
of the Facilities to such other use without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, and it shall be reasonable for Landlord to condition its consent on
Tenant executing and delivering and amendment to this Lease addressing the
regulatory and other issues associated with such different use, as reasonably
determined by Landlord. Tenant shall not create or suffer or permit to exist any
public or private nuisance, hazardous or illegal condition or waste on or with
respect to the Premises. This Article 4 shall survive the expiration or earlier
termination of this Lease.

Section 4.2

(a) Tenant acknowledges that a fair return to Landlord on its investment in the
Premises is dependent, in part, on the concentration of the Premises during the
Term of the licensed skilled nursing facility business of Tenant, the Operating
Subtenants, Guarantor and their respective Affiliates in the geographical area
of each of the Premises. Tenant further acknowledges that the diversion of
residents and/or patient care activities from the Premises to other facilities
owned or operated by Tenant, the Operating Subtenants, Guarantor or their
respective Affiliates during the Term at or near the end of the Term may have a
material adverse impact on the value and utility of the Premises.

(b) Therefore, Tenant agrees that during the Term, and for a period of one (1)
year thereafter, neither Tenant, the Operating Subtenants, Guarantor nor any of
their respective Affiliates shall, without the prior written consent of
Landlord, operate, own, participate in or otherwise receive revenues from any
other skilled nursing facility located within a five (5) mile radius of any
Facility.

(c) Except as required for medically appropriate reasons, or for other reasons
which, in Tenant’s reasonable judgment are in the best interests of any
Facility, prior to and for a period of one (1) year following Lease termination
or expiration, neither Tenant, the Operating Subtenants, Guarantor nor any of
their respective Affiliates will recommend or solicit the removal or transfer of
any resident or patient from the Facilities to any other skilled nursing
facility located within a five (5) mile radius of any Facility; provided,
however, that the foregoing shall not prohibit any form of general advertising
or marketing of skilled nursing facilities located outside of the five (5) mile
radius of any Facility to the public at large by Tenant, any Operating
Subtenant, Guarantor or any of their respective Affiliates.

(d) Notwithstanding the foregoing, neither Tenant, the Operating Subtenants,
Guarantor nor any of their respective Affiliates shall be prohibited by this
Section 4.2 from investing, directly or indirectly, in (i) any Person or
portfolio of Persons that owns, directly or indirectly, fifteen (15) or more
skilled nursing facilities or (ii) publicly traded or privately placed shares of
stock or other securities.

(e) Each of the Subleases shall contain the terms and conditions of this
Section 4.2.

(f) Notwithstanding the foregoing, Tenant may request that Landlord waive some
or all of the foregoing provisions with respect to another facility that will
benefit one of the Facilities. Landlord shall have no obligation to approve such
waiver and may approve or disapprove such request in its reasonable discretion.

ARTICLE 5
CONDITION OF PREMISES; ALTERATIONS AND REPAIRS

Section 5.1 Landlord has not made and does not make any representations or
warranties whatsoever with respect to the Premises or otherwise with respect to
this Lease, express or implied, including any warranty regarding the
merchantability or warranty regarding the suitability of the Premises for their
intended commercial purposes. Tenant assumes all risks resulting from any
defects (patent or latent) in the Premises or from any failure of the same to
comply with any Requirement, Applicable Law or the uses or purposes for which
the same may be occupied and assumes all responsibility for repair of any defect
(patent or latent) in the Premises.

Section 5.2 At Tenant’s sole cost and expense, whether or not Tenant is in
occupancy of all of the Buildings, Tenant shall maintain and keep all of the
Buildings on the Premises and the adjoining sidewalks, curbs and common areas,
if any, clean and in good condition and repair (reasonable wear and tear and
damage from condemnation and from Tenant’s election not to restore after
casualty excepted), free of accumulations of dirt, rubbish, snow and ice, and
Tenant shall make all repairs and replacements, structural and non-structural,
ordinary and extraordinary, foreseen and unforeseen, and shall perform all
maintenance, necessary to maintain the Premises and any sidewalks, curbs and
common areas in good condition and repair (reasonable wear and tear and damage
from condemnation and from Tenant’s election not to restore after casualty
excepted). When used in this Section 5.2, the term “repairs” shall include all
necessary alterations, improvements, replacements, renewals and substitutions.
All repairs made by or at the direction of Tenant shall be made in compliance
with all Requirements and Applicable Laws. Landlord shall not be required to
furnish any services or facilities or to maintain or make any repairs or
alterations to the Premises, and Tenant hereby assumes, subject to the terms and
conditions set forth herein, the full and sole responsibility for the condition,
operation, repair, replacement, maintenance and management of the Premises and
all costs and expenses incidental thereto, including adequate security for each
of the Buildings, whether or not Tenant is then occupying each of the Buildings.
Tenant shall have the roof inspected with reasonable frequency (but not more
frequently than once per year) by an appropriate consultant reasonably
acceptable to Landlord, at Tenant’s expense. Tenant shall, at its sole cost and
expense, repair, replace and maintain the roof in good condition and repair
(reasonable wear and tear and damage from condemnation and from Tenant’s
election not to restore after casualty excepted). Notwithstanding the foregoing
standard of maintaining condition and repair, if the Requirements or any
Applicable Law mandate a higher standard required to be implemented and under
which the Premises are not legally grandfathered, then Tenant shall, at Tenant’s
expense, be obligated to cause the Premises to comply with such higher standard.
In performing the obligations set forth in this Section, Tenant shall be
permitted to cause the Operating Subtenant that occupies the portion of the
Premises covered by the applicable Operating Sublease to perform the obligations
of Tenant on behalf of Tenant.

Section 5.3 Landlord shall not be responsible for the cost of any alterations or
replacements of or maintenance or repairs to, or Restoration of the Premises of
any nature whatsoever, structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen, whether or not now in the contemplation of the parties.
To the extent not prohibited by Applicable Law, Tenant hereby waives and
releases all rights now or hereinafter conferred by any Applicable Laws,
Requirements or otherwise which would have the effect of limiting or modifying
any of the provisions of this Article 5.

Section 5.4 Tenant and each Operating Subtenant shall have the right at any time
and from time to time during the Term to make, at its sole cost and expense,
changes, alterations, additions or improvements (collectively, “Alterations”) in
or to the Premises or any part thereof, subject, however, in each case to all of
the following:

(a) No Alteration shall be undertaken except after prior written notice to
Landlord and Landlord’s approval thereof, provided that no such notice or
approval shall be required with respect to (i) any nonstructural Alteration
involving an estimated cost of less than or equal to the Threshold Amount (as
reasonably estimated by a licensed third party architect or contractor
reasonably selected by Tenant and reasonably approved by Landlord), (ii) any
Alteration made by Tenant or any Operating Subtenant on an emergency basis
(e.g., to protect health or welfare of persons or imminent loss or damage to the
Premises or any part thereof) in which case Tenant shall notify Landlord in
writing of such emergency Alteration as soon as practicable, or
(iii) Alterations required by the Requirements or Applicable Law.

(b) Other than an Alteration to comply with Applicable Laws, no material
structural Alteration, and no other Alteration involving an estimated cost of
more than the Threshold Amount (as reasonably estimated by a licensed third
party architect or contractor reasonably selected by Tenant and reasonably
approved by Landlord), shall be made without the prior written consent of
Landlord, which consent may not be unreasonably withheld, conditioned or
delayed.

(c) Any Alteration shall, when completed, be of such a character as not to be
expected to reduce the value of the Premises below its value immediately before
such Alteration as determined by Landlord in its reasonable discretion.

(d) Notwithstanding the provisions of Section 5.4(a)(i) and (ii) and
Section 5.4(b), if, under the provisions of any Mortgage or any loan documents
in connection therewith, any Work requiring Landlord’s consent hereunder also
requires the consent of the Mortgagee, the written consent of such Mortgagee
must be obtained by Landlord before the commencement of any such Work.

(e) Notwithstanding the provisions of Section 5.4(a) and Section 5.4(b), no
Alteration shall be made by Tenant or any Operating Subtenant without Landlord’s
consent, which shall not be unreasonably withheld, conditioned or delayed, if
the same would reduce the number of licensed beds below the Licensed Bed
Capacity by up to five percent (5%) or weaken, temporarily or permanently, the
structure of the Building being altered or any part thereof, or enable Tenant or
any Operating Subtenant to conduct activity inconsistent with the limitations
upon its use as stated in Article 4. No Alteration shall be made by Tenant or
any Operating Subtenant without Landlord’s consent, in its sole discretion, if
the same would reduce the number of licensed beds in such Facility below the
Licensed Bed Capacity by more than five percent (5%). Landlord shall not be
required to give any such consent to the extent it would violate the provisions
of any Mortgage Loan Documents, and any consent by Landlord shall not be deemed
a waiver of Tenant’s and each Operating Subtenant’s obligation to comply with
the Mortgage Loan Documents.

(g) The reasonable cost and expense of Landlord’s and Mortgagee’s review of any
plans and specifications for Alterations required to be furnished to Landlord
and Mortgagee pursuant to Section 5.5 hereof, including third party costs and
expenses, shall be paid by Tenant to Landlord within ten (10) days after written
demand as Supplementary Rent.

(h) The provisions and conditions of Section 5.5 shall apply to any work
performed by Tenant under this Section 5.4.

(i) For purposes of Sections 5.4 and 5.5, the “Threshold Amount” shall mean, for
each applicable project in a Building, an amount equal to $100,000.00 per
Facility per Lease Year.

(j) For purposes of Sections 5.4 and 5.5, notice of whether Landlord’s and
Mortgagee’s consent has been given or withheld shall be delivered to Tenant
within fifteen (15) Business Days following receipt of Tenant’s written request
(as such time period shall be extended for a reasonable period, in the event
Landlord determines, in its reasonable discretion, that it is prudent to engage
a third party to review the plans and specifications, if any, pertaining to such
contemplated Alteration). Provided that no Mortgage encumbers the Premises and
there is no Superior Lease, except as provided in the immediately following
sentence, if Landlord does not respond within such fifteen (15) Business Day
period, and should such failure to respond continue for an additional five
(5) business days after Landlord’s receipt of a second written notice requesting
such consent (which notice shall include the sentence “FAILURE TO RESPOND TO
THIS NOTICE WITHIN TEN (10) BUSINESS DAYS SHALL RESULT IN A DEEMED APPROVAL
PURSUANT TO SECTION 5.4(j)OF THE LEASE”), Landlord shall be deemed to have
approved Tenant’s request. If a Mortgage encumbers the Premises or if there is a
Superior Lease, there shall be no such deemed approval, unless such Mortgage or
Superior Lease does not require, pursuant to its terms, the consent of the
Mortgagee or Superior Landlord for such contemplated Alteration.

Section 5.5 Tenant agrees that all Alterations, repairs, Restoration and other
work which Tenant shall be required or permitted to do under the provisions of
this Lease (each hereinafter called the “Work”) shall be at Tenant’s sole cost
and expense and (i) performed in a good, workmanlike manner, and in accordance
with this Lease and all Requirements and Applicable Laws, as well as any plans
and specifications therefor which shall have been approved by Landlord (if such
approval is required hereunder), (ii) commenced and completed promptly and
(iii) done in all cases upon, in compliance with and subject to the terms of any
Non-Disturbance Agreement and, to the extent not inconsistent with any term
thereof, all of the following terms and conditions:

(a) If the Work shall (i) involve any material structural Work, or (ii) cost
more than the Threshold Amount (as reasonably estimated in writing by a licensed
third party architect or contractor reasonably selected by Tenant), then the
Work shall not be commenced until detailed plans and specifications (including
layout, architectural, mechanics and structural drawings), prepared by a
licensed architect reasonably satisfactory to Landlord together with a
construction budget shall have been submitted to and approved by Landlord, which
approval may not be unreasonably withheld, conditioned or delayed.

(b) No material structural Work or Work costing more than the Threshold Amount
shall be undertaken except under the supervision of a licensed third party
architect or other appropriate design professional reasonably satisfactory to
Landlord.

(c) All Work shall be commenced only after all required permits, authorizations
and approvals shall have been obtained by Tenant from the applicable
Governmental Authorities and other Persons, at its own cost and expense, and
complete copies thereof delivered to Landlord. Landlord will, on Tenant’s
written request, execute any documents necessary to be signed by Landlord to
obtain any such permits, authorizations and approvals, provided that no such
documents shall cause Landlord to incur any liability other than monetary
liability associated with fees or costs charged in connection with such permits,
authorizations and approvals, and Tenant shall pay and discharge any such
expense or liability of Landlord in connection therewith.

(d) If the Work will cost more than $1,000,000.00 (as reasonably estimated in
writing by a licensed third party architect or contractor reasonably selected by
Tenant), it shall not be commenced until Tenant shall have obtained and
delivered to Landlord, either (i) a performance bond and a labor and materials
payment bond (issued by a corporate surety licensed to do business in the State
in which the Premises are located and satisfactory to Landlord in its reasonable
discretion), each in an amount equal to the estimated cost of such Work and in
form otherwise satisfactory to Landlord in its reasonable discretion, or
(ii) such other security or evidence of ability to pay the estimated cost of
such Work as shall be satisfactory to Landlord in its reasonable discretion.

(e) The cost of all Work shall be paid promptly, in cash, so that the Premises
and Tenant’s leasehold estate therein shall at all times be free from (i) liens
for labor or materials supplied or claimed to have been supplied to the Premises
or Tenant, and (ii) chattel mortgages, conditional sales contracts, title
retention agreements, security interests and agreements, and financing
agreements and statements. Tenant shall, upon Landlord’s request, provide
Landlord evidence of such payment satisfactory to Landlord in Landlord’s
reasonable discretion, which evidence may include partial and final lien
releases and waivers from any and all appropriate parties.

(f) At all times when any Work is in progress, Tenant shall maintain or cause to
be maintained with such companies and for such periods as Landlord may require
(i) workers’ compensation insurance covering all persons employed in connection
with the Work, in an amount at least equal to the minimum amount of such
insurance required by Applicable Law (with a waiver of subrogation satisfactory
to Landlord in its sole and absolute discretion); and (ii) for the mutual
protection of Landlord, Tenant and any Mortgagee, (1) builder’s risk insurance,
completed value form, covering all physical loss, in an amount satisfactory to
Landlord in its sole and absolute discretion, and (2) commercial general
liability insurance against all hazards, with limits for bodily injury or death
to any one person, for bodily injury or death to any number of persons in
respect of any one accident or occurrence, and for property damage in respect of
one accident or occurrence in such amounts as Landlord in its reasonable
discretion may require. Such commercial general liability insurance may be
satisfied by the insurance required under Section 6.1(a), but may be effected by
an endorsement, if obtainable, upon the insurance policy referred to in said
Section. The provisions and conditions of Article 6 hereof shall apply to any
insurance which Tenant shall be required to maintain or cause to be maintained
under this subsection. All contractors, subcontractors, vendors, materialmen and
others performing any Work on the Premises or providing any supplies or
materials in connection with Work on the Premises must be approved by Landlord
(which approval shall not be unreasonably withheld, conditioned or delayed, and
which approval shall not be required for a single project the aggregate cost of
which does not exceed the Threshold Amount), licensed and qualified to perform
such services and/or provide such supplies and shall be required to maintain
insurance of each of the types set forth above in such amounts as Landlord in
its sole and absolute discretion requires, naming Landlord, and all Mortgagees
as additional named insureds and Tenant shall obtain and supply to Landlord
evidence of such required insurance.

(g) Upon completion of any Work, Tenant, at Tenant’s expense, shall obtain
certificates of final approval of such Work required by any Governmental
Authority and shall furnish Landlord with copies thereof, together with
(i) “as-built” plans and specifications for such Work (if the cost of such Work
exceeds the Threshold Amount), and (ii) final lien waivers and releases from any
and all appropriate parties.

(h) The conditions of Section 5.4 shall have been complied with, to the extent
applicable to the Work.

Section 5.6 Following the delivery of prior reasonable notice, any Work shall be
subject to inspection at reasonable times during normal business hours and
without disruption to the business of Tenant, by Landlord, its architect and
Mortgagee, or their duly authorized representatives, and if Landlord’s architect
or Mortgagee upon any such inspection shall reasonably believe that the Work is
not being performed substantially in accordance with the provisions of this
Article 5 or the plans and specifications, or that any of the materials or
workmanship are not of good quality or are unsound or improper, Tenant shall
correct any such failure and shall immediately replace any unsound or improper
materials or workmanship.

Section 5.7 All fixtures, structures and other improvements (other than Tenant’s
Personal Property) shall become the property of Landlord and shall remain upon
and be surrendered with the Premises. All Tenant Personal Property required to
be removed by Tenant at the end of the Term remaining in the Premises for a
period of thirty (30) days thereafter shall be deemed abandoned and may, at the
election of Landlord, either be retained as Landlord’s property or may be
removed from the Premises by Landlord at Tenant’s expense. Tenant shall be
responsible for, and shall reimburse Landlord within ten (10) days after written
demand therefor, any damage to the Premises caused in whole or in part by the
removal or demolition of Tenant’s Personal Property (unless Landlord purchases
the owned Tenant’s Personal Property or takes an assignment of the leased
Tenant’s Personal Property pursuant to Section 16.5 below, in which event Tenant
shall not be obligated to remove same). The provisions of this Section 5.7 shall
survive the expiration or earlier termination of the Term.

Section 5.8 Notwithstanding any other provision of this Lease, Tenant shall at
its own expense determine and assure that the condition of the Premises and the
Facilities and all repairs, Alterations Restoration and Work are in material
compliance with all Requirements of Health Care Licenses and Governmental
Authorities and shall obtain any required or necessary approvals or consents of
Governmental Authorities in connection with any repairs, Alterations,
Restoration or Work.

Section 5.9

(a) Tenant shall be required to complete (or to cause an Operating Subtenant to
complete) Capital Expenditures for each of the Facilities, on a per Facility
basis, in the aggregate minimum amount of the Required Capital Expenditures
Amount during each calendar year (January 1 through December 31) as measured by
a three (3) calendar year historical average (each a “Measuring Period”) with
the first reporting year being the calendar year in which the Effective Date
occurs. By way of illustration only, for purposes of determining whether Tenant
has spent the Required Capital Expenditures Amount for a particular Facility
during the calendar year 2012, Landlord and Tenant shall total all Capital
Expenditures expended by Tenant for the Facility during the 2010, 2011 and 2012
calendar years and divide such total Capital Expenditures by three (3) to
determine the three (3) calendar year average for Capital Expenditures. If the
three (3) calendar year average is equal to or greater than the Required Capital
Expenditures Amount for the Facility for such three (3) calendar year period,
Tenant shall have complied with Tenant’s Required Capital Expenditures Amount
obligations with respect to calendar year 2012 for the Facility.

(b) Within forty-five (45) days following the end of each calendar year, Tenant
shall deliver to Landlord a report (a “Capital Expenditures Report”), certified
as true, correct and complete by an officer of Tenant, summarizing and
describing in reasonable detail all of the Capital Expenditures made by Tenant
(or any Operating Subtenant) during the immediately preceding calendar year
(which amount may include amounts expended under Section 5.5), and such receipts
and other information as Landlord may reasonably request relative to the Capital
Expenditures made by Tenant (or any Operating Subtenant) during the applicable
calendar year. To the extent that the Capital Expenditures Report reflects that
Tenant failed to spend the Required Capital Expenditures Amount during the
applicable Measuring Period for any of the Facilities, Tenant shall, within
thirty (30) days after the due date of the Capital Expenditures Report for such
period, deposit (herein, a “Capital Expenditures Deposit”) with Landlord an
amount equal to the amount of such shortfall, if any, for each Facility. The
Capital Expenditure Deposits held by Landlord shall be held in a depository
account selected by Landlord, shall not bear interest for the benefit of Tenant
and may be commingled with the other assets of Landlord. Landlord shall not be
obligated to return any Capital Expenditure Deposits held by Landlord until such
time as Tenant provides reasonably satisfactory evidence to Landlord that it has
expended the amount of the deficiency.

(c) If Landlord ceases to have any interest in the Premises, Landlord shall
transfer to the Person who owns or acquires such interest in the Premises from
Landlord and is the transferee of this Lease, the Capital Expenditures Deposits
held by Landlord, subject, however, to the provisions hereof. Upon such transfer
of the Premises and the Capital Expenditures Deposits, the transferor and its
Affiliates shall expressly accept such assignment and agree to be bound hereby,
whereupon Landlord shall be deemed to be released from all liability with
respect thereto, and Tenant agrees to look to the transferee solely with respect
thereto, and the provisions hereof shall apply to each successive transfer of
the Capital Expenditures Deposits.

(d) Tenant’s obligation to deliver the Capital Expenditures Report applicable to
the last Lease Year, together with Tenant’s obligation to deliver any Capital
Expenditure Deposit associated therewith, shall survive the expiration or
termination of this Lease. All Capital Expenditure Deposits held by Landlord
(including, without limitation, any Capital Expenditure Deposits that are
required to be deposited by Tenant with respect to the last Lease Year) shall
automatically and without further action of the parties become the property of
Landlord upon the expiration or earlier termination of this Lease, without any
obligation on Landlord’s part to credit Tenant in any manner therefor.

ARTICLE 6
INSURANCE

Section 6.1 Subject to the terms of Section 6.11, throughout the Term, Tenant
shall, at its own cost and expense, provide and keep in force (or, where
specifically indicated in the subparagraphs of this Section 6.1, cause the
Operating Subtenants to provide and keep in force) for the benefit of Landlord,
Tenant and any Mortgagee:

(a) commercial general liability insurance and professional liability insurance
(including owner’s protective liability coverage on operations of Tenant, the
Operating Subtenant and/or their respective independent contractors engaged in
construction, personal injury, and blanket contractual liability insurance),
with a limit for each occurrence not less than $1,000,000 and to have general
aggregate limits of not less than $3,000,000 for each policy year, protecting
and indemnifying Landlord, Tenant and any Mortgagee against all claims for
damages to person or property or for loss of life or of property occurring upon,
in, or about the Premises, written on a claims made or occurrence basis. Such
coverage shall contain endorsements: (i) deleting any liquor liability exclusion
(if alcohol is sold on the Premises); (ii) including cross-liability; and
(iii) waiving the insurer’s rights of subrogation against Landlord for events of
which Landlord is not, but Tenant and/or Operating Subtenant are, covered;
provided however, that with regard to the requirements of waiver of subrogation
against Landlord, Tenant shall utilize its commercially reasonable efforts to
obtain such waiver in any insurance policy procured by Tenant or the Operating
Subtenant, and if it cannot do so, Landlord shall have the right to procure, at
Tenant’s expense, an insurance policy containing such waiver if it can do so at
the same or better price and on substantially the same terms and conditions;

(b) property insurance on the Premises and all installations, additions and
improvements which may now or hereafter be erected thereon against “ALL RISK”
(or equivalent) of loss or damage in an amount sufficient to prevent Landlord,
Tenant and any Mortgagee from becoming co-insurers, and in any event, including
loss or damage from windstorm and (if the Premises are located in an earthquake
fault zone for which coverage is customarily required, as determined by Landlord
in its reasonable discretion) earthquakes, and in any event, in an amount not
less than one hundred percent (100%) of the actual replacement value thereof
(i.e., including the cost of debris removal) as determined by Landlord in its
reasonable discretion from time to time. Such coverage shall contain an agreed
amount endorsement reasonably acceptable to Landlord;

(c) business interruption insurance covering risk of loss due to the occurrence
of any of the hazards covered by the insurance to be maintained by Tenant
described in Section 6.1(b) with coverage in a face amount of not less than the
aggregate amount, for a period of twelve (12) months following the
insured-against peril, of 100% of all Rent (which includes all Impositions and
other amounts specified in the definition of Rent) to be paid by Tenant under
this Lease; such coverage shall contain an agreed amount endorsement reasonably
acceptable to Landlord;

(d) workers’ compensation insurance (including employers’ liability insurance),
with a waiver of subrogation satisfactory to Landlord in its reasonable
discretion, covering all persons employed at the Premises by Tenant to the
extent required by the Applicable Laws and Requirements of the state in which
the Premises are located, including, without limitation, during the course of
work to the Premises;

(e) mechanical breakdown insurance, if applicable, in an amount not less than
one hundred percent (100%) of the actual replacement value thereof and of any
improvements in which any such boiler is located (including the cost of debris
removal but excluding foundations and excavations) as determined by Landlord in
its reasonable discretion from time to time;

(f) if sprinkler systems are located in the Buildings, sprinkler leakage
insurance in amounts approved by Landlord in its reasonable discretion;

(g) flood insurance (if the Premises are located in whole or in part within a
special flood hazard area as designated by any department or agency of the
United States Government having jurisdiction);

(h) equipment coverage and elevator liability coverage, if applicable, in
amounts approved by Landlord in its reasonable discretion;

(i) any additional insurance as required by any Health Care Regulatory Agency;
and

(j) if during the Term, Tenant or the Facilities are covered by general
liability, professional liability, patient healthcare professional malpractice
or other liability insurance on a “claims made” basis, Tenant shall procure and
maintain, at Tenant’s sole cost and expense, “tail” insurance coverage, with
such coverage limits and such deductible amounts as shall be reasonably
acceptable to Landlord for general liability, professional liability, patient
healthcare professional malpractice or other liability claims reported after the
termination of this Lease or expiration of the claims made policy, but
concerning services provided during the Term of this Lease. Tenant shall provide
Landlord with a certificate evidencing that such insurance coverage is in effect
for a period of no less than two (2) years subsequent to the termination of this
Lease no later than thirty (30) days prior to the termination of this Lease.

Tenant shall be permitted to cause the Operating Subtenants to provide and keep
in force the insurance required by this Section 6.1 with respect to the portion
of the Premises subleased by said Operating Subtenant, provided that such
policies (i) identify Tenant as an additional named insured, (ii) satisfy all of
the requirements of this Article 6, including, without limitation, the
requirements of Section 6.2 and Section 6.3, as reasonably determined by
Landlord, (iii) do not preclude the payment and application of the proceeds of
such policy in the manner required by Article 7 of this Lease, and (iv) afford
Landlord and its Mortgagee coverage that is no less than the coverage that
Landlord would have if either Tenant was the Operator of the Facilities and
directly provided such policies or if the Operating Subtenant was the tenant
named in this Lease, as reasonably determined by Landlord.

Section 6.2 Whenever under the terms of this Lease Tenant is required to
maintain insurance for the benefit of Landlord, (i) Landlord, and any Mortgagee
shall be an additional insured in all such liability insurance policies, and
(ii) either Landlord or Mortgagee, as specified in Section 6.3, shall be named
as loss payee in all such casualty insurance policies. In the event that the
Premises shall be subject to a Mortgage, the commercial general liability
insurance shall name the Mortgagee (together with any trustee or servicer
therefor) as an additional insured and all other insurance provided hereunder
shall name the Mortgagee as an additional insured or, as provided in
Section 6.3, loss payee under a standard “non-contributory mortgagee”
endorsement or its equivalent. All policies of insurance shall provide that such
coverage shall be primary and that any insurance maintained separately by
Landlord, or the Mortgagee shall be excess insurance only. The original
certificates (on ACORD Form 27 or its equivalent) and, if requested by Landlord,
certified true copies of the original policies (or binders thereof if the
policies have not yet been prepared) shall be delivered to Landlord.

Section 6.3 The loss under all insurance policies insuring against property
damage to the Buildings shall be payable to Mortgagee or, if there is none, to
Landlord, subject to Section 7.2. All property insurance policies required by
this Lease shall provide that all adjustments for claims with the insurers in
excess of $100,000 (exclusive of any deductible) shall be made with Landlord,
Tenant and any Mortgagee. Subject to the terms of any Mortgage, any adjustments
for claims with the insurers involving sums of $100,000 (exclusive of any
deductible) or less shall be made with Landlord and Tenant.

Section 6.4 Certificates of the above-mentioned insurance policies shall be
obtained by Tenant and delivered to Landlord on or prior to the date hereof, and
thereafter as provided for herein, and shall be written by insurance companies:
(i) rated “A-:VIII” or better in “Best’s Insurance Guide” (or any substitute
guide acceptable to Landlord); (ii) authorized to do business in the state where
the Premises are located; and (iii) of recognized responsibility and which are
reasonably satisfactory to Landlord and any Mortgagee. Any deductible amounts
under any property insurance policy hereunder shall not exceed $100,000 per
occurrence and any deductible amounts under any liability insurance policy
hereunder shall not exceed $100,000 per occurrence.

Section 6.5 At least thirty (30) days prior to the expiration of any policy or
policies of such insurance, Tenant shall renew such insurance, and deliver to
Landlord and any Mortgagee, by said date insurance binders evidencing the
coverage described in this Article 6, the original certificates of insurance,
endorsed in accordance with Section 6.2 hereof and the original certificates of
insurance prior to the expiration of any policy of insurance. All coverage
described in this Article 6 shall be endorsed to provide Landlord, and Mortgagee
with thirty (30) days’ notice of change in terms or for cancellation for any
reason, except ten (10) days in the event of cancellation for non-payment of
premium. If Tenant shall fail to procure the insurance required under this
Article 6 in a timely fashion or to deliver such certificates to Landlord,
Landlord may, at its option and in addition to Landlord’s other remedies for a
Default by Tenant, upon written notice to Tenant, procure the same for the
account of Tenant, and the cost thereof shall be immediately paid to Landlord as
Supplementary Rent.

Section 6.6 Tenant shall not violate, nor shall Tenant permit an Operating
Subtenant to violate, in any material respect, any of the conditions of any of
the said policies of insurance.

Section 6.7 Tenant shall not carry, nor shall Tenant permit an Operating
Subtenant to carry, separate or additional insurance affecting the coverage
described in this Article 6 concurrent in form and contributing in the event of
any loss or damage to the Premises with any insurance required to be obtained by
Tenant under this Lease, unless such separate or additional insurance shall
comply with and conform to all of the provisions and conditions of this
Article 6. Tenant shall promptly give notice to Landlord of such separate or
additional insurance.

Section 6.8 The insurance required by this Lease, at the option of Tenant, may
be effected by blanket and/or umbrella policies issued to Tenant and the
Operating Subtenants covering the Premises, provided that the policies otherwise
comply with the provisions of this Lease and allocate to the different
properties comprising the Premises the specified coverage, without possibility
of reduction or coinsurance by reason of, or damage to, any other premises named
therein, and if the insurance required by this Lease shall be effected by any
such blanket or umbrella policies, Tenant shall furnish to Landlord or Mortgagee
certified copies or duplicate originals of such policies in place of the
originals, with schedules thereto attached showing the amount of insurance
afforded by such policies applicable to each of the properties comprising the
Premises.

Section 6.9 In the event that Tenant fails to maintain the insurance required to
be maintained by Tenant under this Lease following at least two (2) Business
Days written notice thereof from Landlord, Landlord may thereafter, in its sole
discretion, designate that with respect to property, fire and related building
insurance coverages as described in Sections 6.1(b), 6.1(e), 6.1(f) and 6.1(g)
of this Lease, Landlord or Landlord’s Affiliates may obtain some or all of such
insurance coverages otherwise required to be obtained by Tenant under this Lease
at the expense of Tenant, and in such event, Tenant shall pay to Landlord, as
Supplementary Rent, the premiums and all other costs of such insurance, on a
timely basis when and as required to be paid by Landlord, including payment in
advance of the date such costs become due and payable, whether by payment of a
single installment or in equal monthly installments. Such insurance which is
obtained by Landlord or Landlord’s Affiliates shall be at a cost and on terms no
less favorable than prevailing market terms for similar insurance available to
Tenant, and shall offer customer service which is at least at the level
otherwise available to Tenant on the date of this Lease.

Section 6.10 Tenant shall comply (and shall cause the Operating Subtenants to
comply) with the commercially reasonable insurance requirements of any Mortgagee
under the Mortgage or any other loan document in connection therewith if they
(a) require any insurance coverage not otherwise required under this Lease or
(b) provide for more stringent coverages, terms, conditions or provisions with
respect to insurance coverage required under this Lease.

Section 6.11 Tenant’s obligation to pay (or to cause the Operating Subtenants to
pay) directly to the applicable insurance company the premiums for the policies
of insurance that Tenant is required by the terms of this Lease to maintain
(“Insurance Premiums”) shall be suspended at Landlord’s election following an
Event of Default upon written notice to Tenant and during the continuance of
such Event of Default until cured, and in such event Tenant shall comply with
the terms and provisions of this Section 6.11 (in which case Landlord or
Mortgagee shall make such payments not later than thirty (30) days before any
fine, penalty, interest or cost may be added thereto for the non-payment thereof
and provide copies of paid bills to Tenant). Landlord or Mortgagee may apply the
full amount of the Insurance Premium Reserve Fund (as defined herein) to
payments of Insurance Premiums required to be made by Tenant pursuant to this
Article 6. In making any payment relating to the Insurance Premium Reserve Fund,
Landlord or Mortgagee may do so according to any bill, statement or estimate
procured from the applicable insurance company or provided by Tenant without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any Insurance Premium. Following such election by Landlord, Tenant
shall: (i) deposit (and/or cause the Operating Subtenants to deposit) with
Landlord or, if directed by Landlord, Mortgagee on the first day of each month
thereafter until thirty (30) days prior to the date when the next installment of
Insurance Premiums is due to the Person to whom the same is paid, an amount
equal to said next installment of Insurance Premiums divided by the number of
months over which such deposits are to be made; and (ii) thereafter during the
Term deposit (and/or cause the Operating Subtenants to deposit) with Landlord or
Mortgagee an amount each month reasonably estimated by Landlord or Mortgagee,
based on the prior year’s bills and known or reasonably anticipated premium
increases, to be adequate to create a fund (“Insurance Premium Reserve Fund”)
which, as each succeeding installment of Insurance Premiums becomes due, will be
sufficient, thirty (30) days prior to such due date, to pay such installment in
full. Landlord or Mortgagee shall use reasonable efforts to cause the monthly
deposits to be equal in amount, but neither of them shall be liable in the event
that such required deposits are unequal. If at any time the amount of any
Insurance Premium is increased, said monthly deposits shall be increased within
five (5) Business Days after written demand by Landlord or Mortgagee so that,
thirty (30) days prior to the due date for each installment of Insurance
Premiums, there will be deposits on hand with Landlord or Mortgagee sufficient
to pay such installments in full. To the extent permitted by Applicable Law,
Landlord or Mortgagee shall not be required to deposit any such amounts in an
interest-bearing account. For the purpose of determining whether Landlord or
Mortgagee has on hand sufficient moneys to pay any particular Insurance Premium
at least thirty (30) days prior to the due date therefor, deposits for each
category of insurance shall be treated separately, it being the intention that
Landlord shall not be obligated to use moneys deposited for the payment of an
item not yet due and payable to the payment of an item that is due and payable.
Notwithstanding the foregoing, it is understood and agreed that (a) to the
extent permitted by Applicable Law, deposits provided for hereunder may be held
by Landlord or its Affiliate or Mortgagee in a single bank account and
commingled with other funds of Landlord or Mortgagee, and (b) Landlord or
Mortgagee, may, if Tenant fails to make or cause Operating Subtenants to make
any deposit required hereunder, use deposits made for any one item for the
payment of the same or any other item of Rent. If this Lease shall be terminated
by reason of any Event of Default, all deposits then held by Landlord shall be
applied by Landlord on account of any and all sums due under this Lease; if
there is a resulting deficiency, Tenant shall pay the same, and if there is a
surplus, Tenant shall be entitled to a refund of the surplus. Absent a Default
or an Event of Default, upon the expiration or earlier termination of this
Lease, all such deposits then held by Landlord shall be refunded to Tenant.
Tenant acknowledges and agrees that no deficiency or lack of funds in the
Insurance Premium Reserve Fund, including without limitation a deficiency or
lack of funds resulting from the failure of an Operating Subtenant to make a
deposit that Tenant has directed the Operating Subtenant to make, shall relieve
Tenant of its obligation to pay all Insurance Premiums as required under this
Lease.

Section 6.12 Neither Landlord nor Tenant shall be liable to the other or to any
insurance company (by way of subrogation or otherwise) insuring the other party
for any loss or damage to any building, structure or other tangible property, or
any resulting loss of income, or losses under worker’s compensation laws and
benefits, even though such loss or damage might have been occasioned by the
negligence of such party, its agents or employees if, and to the extent, that
any such loss or damage is covered by insurance benefiting the party suffering
such loss or damage or was required to be covered by insurance pursuant to this
Section. The provisions of this Section shall prevail over any conflicting
provision in the Lease, it being the intention of Landlord and Tenant that
wherever applicable the waiver of subrogation contained in this Section shall
take precedence over any other provision providing for the liability of one
party to the other.

Section 6.13 If, from time to time after the Commencement Date, Landlord
determines in the exercise of its commercially reasonable judgment that the
limits of the insurance required to be maintained by Tenant hereunder are no
longer commensurate to the limits being regularly required by institutional
landlords of similar properties in the state in which the Facility is located or
their lenders or that a particular type of insurance coverage is being regularly
required by institutional landlords of similar properties in the in the state in
which the Facility is located or their lenders and is not then required
hereunder, Landlord may notify Tenant of the same, indicating the particular
limit or type of coverage that Landlord has determined should be increased or
carried by Tenant, as applicable. Unless Tenant, in the exercise of its
commercially reasonable judgment, objects to Landlord’s determination, then
within thirty (30) days after the receipt of such notice, Tenant shall
thereafter increase the particular limit or obtain the particular coverage, as
applicable, unless and until further modified pursuant to the provisions of this
Section 6.13. Notwithstanding anything herein to the contrary, Landlord shall
not request a modification of the insurance requirements of this Lease more
frequently than once every three (3) years (and not prior to the third
anniversary of the Commencement Date). If Tenant, in the exercise of its
commercially reasonable judgment, objects to Landlord’s determination made under
this Section 6.13 or any other matter in this Article 6 requiring a
determination of commercial reasonableness, such determination shall be made by
a reputable insurance company, consultant or expert (an “Insurance Arbitrator”)
with experience in the skilled nursing insurance industry as identified by
Landlord and Tenant in the exercise of their reasonable judgment. As a condition
to a determination of commercial reasonableness with respect to any particular
matter, the Insurance Arbitrator shall be capable of providing, procuring or
identifying particular policies or coverages that would be available to Tenant
and would satisfy the requirement in issue. The determinations made by any such
experts shall be binding on Landlord and Tenant for purposes of this Article 6,
and the costs, fees and expenses of the same shall be borne equally by Tenant
and Landlord.

ARTICLE 7
DAMAGE OR DESTRUCTION

Section 7.1 If the Premises or any Building or any part thereof shall be damaged
or destroyed by fire or other casualty (including any casualty for which
insurance was not obtained or obtainable) of any kind or nature, ordinary or
extraordinary, foreseen or unforeseen during the Term, (a) Landlord shall pay
over to Tenant, upon the terms set forth in Section 7.2 and Section 7.3, any
moneys which may be recovered by Landlord from property insurance procured by
Tenant as required by this Lease (or by an Operating Subtenant as permitted by
this Lease), (b) this Lease shall be unaffected thereby and shall continue in
full force and effect, and (c) Tenant shall, at Tenant’s sole cost and expense,
expeditiously and in a good and workmanlike manner, cause such damage or
destruction to be remedied or repaired (the “Restoration”) by restoring the
Premises to substantially the same condition and configuration as immediately
prior to such damage or destruction. All Restoration work shall be performed in
accordance with the provisions of this Lease, including, without limitation, the
provisions of Section 5.4 and 5.5 hereof. Tenant hereby waives the provisions of
any Applicable Law to the contrary and agrees that the provisions of this
Article 7 shall govern and control in lieu thereof. If Tenant shall fail or
neglect to restore the Premises with reasonable diligence, or having so
commenced such Restoration, shall fail to complete the same with reasonable
diligence, or if prior to the completion of any such Restoration by Tenant, this
Lease shall expire or be terminated for any reason, Landlord shall have the
right, but not the obligation, to complete such Restoration at Tenant’s cost and
expense and the cost thereof shall be payable within five (5) days after written
demand as Supplementary Rent, together with interest thereon from the date of
demand until paid at the Default Rate. The obligations of Tenant under this
Section 7.1 shall survive the expiration or earlier termination of this Lease.

Section 7.2 Subject to the provisions of this Article 7, Landlord, the insurance
carrier, or any Mortgagee may elect in their discretion to perform the
Restoration (being under no obligation to do so), subject to commercially
reasonable measures that will enable Tenant to control the cost of performing
the Restoration, which measures the parties shall agree upon prior to commencing
the Restoration. Landlord shall pay over to Tenant from time to time, upon the
following terms, any moneys which may be received by Landlord from property
insurance provided by Tenant but, in no event, to any extent or in any sum
exceeding the amount actually collected by Landlord upon the loss; provided,
however, that Landlord, before paying such moneys over to Tenant, shall be
entitled to reimburse or pay itself therefrom to the extent, if any, of (i) the
reasonable expenses paid or incurred by Landlord in the collection of such
moneys, and (ii) any other amounts then overdue and owing to Landlord under this
Lease. Landlord shall pay to Tenant, as herein provided, the aforesaid insurance
proceeds which may be received by Landlord for the purpose of Restoration to be
made by Tenant to restore the Premises to a value which shall not be less than
the value of the Premises prior to such fire or other casualty. Prior to making
any Restoration, Tenant shall furnish Landlord with an estimate of the cost of
such Restoration, prepared by a licensed third party architect or contractor
selected by Tenant and reasonably approved by Landlord. Such insurance moneys
shall be paid to Tenant (or, at Landlord’s option, directly to the party to whom
such payment is due) from time to time thereafter in installments as the
Restoration progresses, within thirty (30) days after application to be
submitted by Tenant to Landlord showing the cost of labor and material
incorporated in the Restoration, or incorporated therein since the last previous
application (assuming such proceeds are available from the insurer). If any
vendor’s, mechanic’s, laborer’s, or materialman’s lien is filed against the
Premises or any part thereof, or if any public improvement lien is created or
permitted to be created by Tenant and is filed against Landlord, or any assets
of, or funds appropriated to, Landlord, Tenant shall not be entitled to receive
any further installment until such lien is satisfied or otherwise discharged,
unless such lien is contested by Tenant in good faith and Tenant has obtained
and delivered a bond issued by a surety, in an amount and in form otherwise
satisfactory to Landlord in its reasonable discretion. The amount of any
installment to be paid to Tenant shall be such proportion of the total insurance
moneys received by Landlord as the cost of labor and materials theretofore
incorporated by Tenant in the Restoration bears to the total estimated cost of
the Restoration by Tenant, less (a) all payments theretofore made to Tenant out
of said insurance proceeds, and (b) ten percent (10%) of the amount so
determined (the “Retainage”). Notwithstanding the foregoing, Landlord shall not
withhold the Retainage from any installment, provided (i) such installment
constitutes the final payment due a contractor or materialman, or (ii) the
contractor is bonded and Tenant furnishes to Landlord payment and performance
bonds and labor and material bonds of Tenant’s contractor complying with the
Requirements, Applicable Laws and otherwise satisfactory to Landlord in its
reasonable discretion, naming Landlord as co-obligee, in which event Landlord
shall withhold from such installment the same percentage withheld by Tenant
pursuant to the construction contract. Upon completion of and payment for the
Restoration by Tenant, including reimbursement to Tenant of the Retainage or
other amount, as applicable, the balance of any and all insurance proceeds held
by Landlord shall be paid to Tenant so long as no Default (notice of which has
been sent by Landlord to Tenant) or Event of Default is continuing hereunder
(other than a Default under Section 12.1(m) hereof or otherwise resulting from
the casualty or condemnation which is the subject of the Restoration). In the
event that the insurance proceeds are insufficient for the purpose of paying for
the Restoration, Tenant shall nevertheless be required to make the Restoration
and pay any additional sums required for the Restoration in accordance with the
provisions of Section 7.4 hereof. If the proceeds of insurance or other funding
applicable to the Restoration are in excess of those required to complete the
Restoration, the full balance of such funds shall be delivered, and belong
exclusively, to Tenant. Notwithstanding the foregoing, if Landlord or Mortgagee
makes the Restoration at Tenant’s expense, as provided in Section 7.1 hereof,
then Landlord or Mortgagee shall use any amounts held by Landlord to pay for the
cost of such Restoration.

Section 7.3 The following shall be conditions precedent to each payment made to
Tenant (or to any other party) as provided in Section 7.2 above:

(a) there shall be submitted to Landlord the certificate of the aforesaid
architect or contractor stating (i) that the sum then requested to be withdrawn
either has been paid by Tenant and/or is justly due to contractors,
subcontractors, materialmen, engineers, architects or other persons (whose names
and addresses shall be stated) who have rendered or furnished certain services
or materials for the work and giving a brief description of such services and
materials and the principal subdivisions or categories thereof and the several
amounts so paid or due to each of such persons in respect thereof, and stating
in reasonable detail the progress of the work up to the date of said
certificate, (ii) that no part of such expenditures (A) has been or is being
made the basis, in any previous or then pending request, for the withdrawal of
insurance money or (B) has been made out of the proceeds of insurance received
by Tenant, (iii) that the sum then requested does not exceed the value of the
services and materials described in the certificate, and (iv) that the balance
of any insurance proceeds held by Landlord, together with such other sums, if
any, which Tenant has made or will (for which evidence of Tenant’s intention and
ability shall be to Landlord’s reasonable satisfaction) make available for the
Restoration in accordance with Section 7.4 hereof and to reasonable Landlord’s
satisfaction will be sufficient upon completion of the Restoration to pay for
the same in full, and stating in reasonable detail an estimate of the cost of
such completion;

(b) there shall be furnished to Landlord an official search, or a certificate of
a title insurance company satisfactory to Landlord in its reasonable discretion,
or other evidence reasonably satisfactory to Landlord, showing that there has
not been filed any vendor’s, mechanic’s, laborer’s or materialman’s statutory or
other similar lien affecting the Premises or any part thereof, or any public
improvement lien created or permitted to be created by Tenant affecting
Landlord, or the assets of, or funds appropriated to, Landlord, which has not
been discharged of record, except such as will be discharged upon payment of the
amount then requested to be withdrawn, or unless any such lien is contested by
Tenant in good faith and Tenant has obtained and delivered a bond issued by a
surety, in an amount and in form otherwise reasonably satisfactory to Landlord;

(c) at the time of making such payment, no Default or Event of Default shall
have occurred and be continuing (excluding a Default under Section 12.1(m)
hereof or any other Default resulting from the casualty or condemnation which is
the subject of the Restoration);

(d) Tenant shall have deposited the items required to be deposited under
Section 7.4; and

(e) if the amount due to any such Person to be paid from such payment exceeds
$50,000 and the failure to pay for the applicable underlying work or material
could reasonably be expected to result in a Lien, such payment request shall be
accompanied by conditional lien waivers or other evidence of payment from such
Person reasonably satisfactory to Landlord.

Section 7.4 If the estimated cost of any Restoration determined as provided in
Section 7.2 hereof exceeds the net insurance proceeds, then, prior to the
commencement of any Restoration, Tenant hereby covenants to deposit with
Landlord or, if directed by Landlord, its Mortgagee, a bond, cash or other
security satisfactory to Landlord (in its reasonable discretion) in the amount
of such excess, to be held and applied by Landlord (or its Mortgagee) in
accordance with the provisions of Section 7.2 hereof, as security for the
completion of the work, free of public improvement, vendors’, mechanics’,
laborers’ or materialmen’s statutory or other similar liens. If Landlord carries
property insurance in addition to the insurance required to be carried by Tenant
hereunder, or if Landlord is entitled to any governmental grant, loan, tax
abatement or similar government funding which may be applied to the Restoration,
such funds shall be added to and applied on account of the restoration in
accordance with Section 7.2 hereof.

Section 7.5 Subject to the first sentence of Section 7.1 hereof and the payment
over to Tenant by Mortgagee (or by Landlord on behalf of Mortgagee) of any
moneys which may be recovered by Mortgagee from property insurance procured by
Tenant as required by this Lease (to the extent any funds provided by Landlord
under Section 7.1 are insufficient to cover the cost of completion of such
Restoration work), as material consideration to Landlord for its agreement to
enter into this Lease, (i) the parties agree that this Lease shall not terminate
or be forfeited or be affected in any manner, and there shall be no reduction or
abatement of the Rent payable hereunder, by reason of damage to or total,
substantial or partial destruction of the Premises or any part thereof or by
reason of the untenantability of the same or any part thereof, for or due to any
damage or destruction of the Premises from any cause whatsoever, and,
notwithstanding any Applicable Law, present or future, Tenant waives any and all
rights to quit or surrender the Premises or any part thereof on account of any
damage or destruction of the Premises, and (ii) Tenant expressly agrees that its
obligations hereunder, including the payment of Rent payable by Tenant
hereunder, shall continue as though the Premises had not been damaged or
destroyed and without abatement, suspension, diminution or reduction of any
kind.

ARTICLE 8
CONDEMNATION

Section 8.1 Tenant, immediately upon obtaining knowledge of the institution of
any proceeding for a Taking, shall notify Landlord and Mortgagee thereof and
Landlord and Mortgagee shall be entitled to participate in any Taking
proceeding. Subject to the provisions of this Article 8. Tenant hereby
irrevocably assigns to Mortgagee or to Landlord, in that order, any award or
payment to which Tenant is or may be entitled by reason of any Taking, whether
the same shall be paid or payable for Tenant’s leasehold interest hereunder or
otherwise.

Section 8.2

(a) If the whole of the Premises shall be permanently taken by condemnation or
other eminent domain proceedings pursuant to any Applicable Law, general or
special, or by conveyance made in response to the threat of the exercise of such
a right (a “Taking”), a substantial and material portion of the Premises is
taken such that neither Tenant nor the applicable Operating Subtenant is able to
operate all of the Facilities in substantially the same manner as it was
operated prior to the Taking in Tenant’s reasonable discretion, then on the
earlier of the date of the vesting of title to the Premises or the date of
taking of possession of the Premises (the “Ending Date”): (i) this Lease shall
terminate, (ii) all Rent required to be paid by Tenant under this Lease shall be
pro-rated up to such date, (iii) Landlord shall be entitled to any and all
awards in connection with such condemnation on account of Landlord’s fee simple
interest in the Land and the Buildings, with such proceeds going first to pay
any outstanding amounts owed to Mortgagee, and (iv) Tenant shall be entitled to
receive any and all awards on account of Tenant’s Personal Property, moving
expenses and interruption of or damage to Tenant’s or the affected Operating
Subtenant’s business. Upon such termination, this Lease shall be of no further
force and effect, except that any obligation or liability of either party,
actual or contingent, under this Lease which has accrued on or prior to the
Ending Date shall survive and any prepayment of Rent shall be prorated between
the parties. In the event of a partial Taking that results in the reduction of
the number of licensed beds at a Facility, the terms and conditions of this
Lease that are determined based upon the number of licensed beds shall be
adjusted to the lower number of licensed beds permitted as a result of such
Taking, and such reduction shall not be the basis for an Event of Default.

(b) If there shall be a Taking of the entire Premises for a particular Facility
or of a substantial and material portion of the Premises for a particular
Facility such that neither Tenant nor the affected Operating Subtenant is able
to operate such Facility in substantially the same manner as it was operated
prior to the Taking in Tenant’s reasonable discretion, then on the Ending Date
for such particular Facility: (i) the Premises for such Facility shall no longer
be leased by Landlord to Tenant under this Lease and shall be removed and
thereafter not be a part of the Premises, (ii) Landlord shall be entitled to any
and all awards in connection with such condemnation on account of Landlord’s fee
simple interest in the Land and the Buildings associated with such Facility,
with such proceeds going first to pay any outstanding amounts owed to Mortgagee,
and (iii) as between Landlord and Tenant, Tenant shall be entitled to receive
any and all awards on account of Tenant’s Personal Property used in connection
with such Facility, moving expenses and interruption of or damage to Tenant’s or
the affected Operating Subtenant’s business associated with such Facility. Upon
such removal of the Premises for such Facility from this Lease, (1) this Lease
shall be of no further force and affect with respect to such Premises, except
that any obligation or liability of either party, actual or contingent, under
this Lease with respect to such Premises which has accrued on or prior to such
Ending Date, for such particular Facility shall survive, (2) any prepayment of
Rent on account of such condemned Facility shall be prorated between the parties
and (3) effective as of the Ending Date, the Base Rent payable hereunder shall
be reduced by the Base Rent payable hereunder immediately prior to the Ending
Date multiplied by a fraction (x) the numerator of which is the Facility EBITDAR
for such Facility for the twelve (12) full calendar months immediately prior to
the month in which the Ending Date occurs and (y) the denominator of which is
the Facility EBITDAR for all of the Facilities for the twelve (12) full calendar
months immediately prior to the month in which the Ending Date occurs.

Section 8.3 In the event of a permanent partial Taking of one or more of the
Buildings, in which the portion of the Premises taken is such that Tenant or the
affected Operating Subtenant may continue to operate the Facilities in
substantially the same manner as it was operated prior to the Taking in Tenant’s
reasonable discretion, this Lease shall be unaffected by such Taking, and Tenant
shall, continue to pay the Base Rent and Supplementary Rent pursuant to
Article 2 and the following shall apply:

(i) Landlord shall be entitled to receive the entire award in any proceeding
with respect to such Taking without deduction therefrom for any estate vested in
Tenant by this Lease and Tenant shall receive no part of such award.

(ii) Notwithstanding the foregoing, in the event this Section 8.3 is applicable,
Landlord shall pay over to Tenant from time to time any moneys which may be
received by Landlord on account of the exercise of the power of eminent domain
with respect to the Premises, which (x) are necessary for Tenant to repair and
restore such Building(s) such that the remaining portion of the Facilities may
continue to be operated and (y) represent an award for the loss of Tenant’s
Personal Property, moving expenses and interruption of or damage to Tenant’s or
the affected Operating Subtenant’s business; provided, however, that Landlord,
before paying such moneys over to Tenant, shall be entitled to reimburse or pay
itself therefrom to the extent, if any, of (i) the reasonable expenses paid or
incurred by Landlord in the collection of such moneys, and (ii) any other
amounts then outstanding and owing to Landlord under this Lease. Such moneys
shall be paid over to Tenant on the terms and subject to the conditions set
forth in Article 7 as if, for this purpose, such moneys were insurance proceeds
resulting from casualty to the Premises, and subject to Tenant’s receipt of all
such funds (plus Tenant’s receipt of any moneys received instead by Mortgagee),
Tenant agrees to undertake such Restoration on such terms and subject to such
conditions.

Section 8.4 If only unimproved land shall be the subject of a Taking and
Sections 8.2 and 8.3 do not apply, this Lease shall be unaffected by such
Taking, and Tenant shall continue to pay the Base Rent and Supplementary Rent
pursuant to Article 2 and Landlord shall be entitled to receive the entire award
in any proceeding with respect to such Taking without deduction therefrom for
any estate vested in Tenant by this Lease and Tenant shall receive no part of
such award.

Section 8.5 If the use or occupancy of all or any part of the Premises shall be
the subject of a temporary Taking during the Term of this Lease, Tenant shall be
entitled, except as hereinafter set forth, to receive that portion of the award
for such temporary Taking which represents compensation for the use and
occupancy of the Premises and, if so awarded, for the temporary Taking of
Tenant’s Personal Property and for moving expenses, and that portion which
represents reimbursement for the cost of Restoration of the Premises. This Lease
shall be and remain unaffected by such temporary Taking and Tenant shall be
responsible for all obligations hereunder not affected by such temporary Taking
and shall continue to pay in full when due the Base Rent and Supplementary Rent
and all other sums required to be paid by Tenant pursuant to the provisions of
this Lease. If the period of temporary use or occupancy shall extend beyond the
Expiration Date, that part of the award which represents compensation for the
use or occupancy of the Premises (or a part thereof) shall be divided between
Landlord and Tenant so that Tenant shall receive so much thereof as represents
the period to and including the Expiration Date and Landlord shall receive so
much as represents the period subsequent to the Expiration Date and Landlord
shall be entitled to receive that portion which represents reimbursement for the
cost of Restoration of the Premises. All moneys received by Tenant as, or as
part of, an award for temporary use and occupancy for a period beyond the date
to which the sums to be paid by Tenant hereunder have been paid by Tenant shall
be received, held and applied by Tenant as a trust fund for payment of all sums
payable by Tenant hereunder.

Section 8.6 Each party agrees to execute and deliver to each other and to
applicable Governmental Authorities all documents and instruments that may be
required to effectuate the provisions of this Article 8.

Section 8.7 Notwithstanding anything herein to the contrary, upon any permanent
full or partial Taking and during the period of any temporary Taking directly
resulting in the reduction of licensed beds at the Facilities, the ratios set
forth in Section 12.1(m) and Section 25.3 shall be equitably adjusted by
agreement of Landlord and Tenant to reflect such loss of use of all or part of
the Premises, and such agreed-upon adjustment shall not constitute a default of
Tenant’s obligations under this Lease.

ARTICLE 9
ASSIGNMENT AND SUBLETTING

Section 9.1 Each of the Operating Subleases is hereby approved. Tenant shall not
directly or indirectly (i) sell, assign, mortgage, convey, alienate, sublease or
otherwise transfer, directly or indirectly, by operation of law or otherwise,
this Lease, all or any portion of Tenant’s estate or interest in this Lease or
the Premises, (ii) permit any assignment of this Lease or any estate or interest
therein by operation of law, (iii) grant any sublease (other than the Operating
Subleases), license, concession, or other right of occupancy of all or any
portion of the Premises, (iv) permit the use of the Premises or any part thereof
by any parties other than Tenant or the Operating Subtenants, (v) mortgage,
encumber, pledge, grant a security interest in, collaterally assign or
conditionally transfer this Lease or any Subleases or any of the rents from a
sublease operator or any other commercial sublessee or Tenant’s estate or
interest in the Premises, (vi) sell, convey or transfer, directly or indirectly,
by operation of law or otherwise, any capital stock, membership interests,
partnership interests, trust units, or any other equity interest in Tenant, or
(vii) permit any Operating Subtenant to directly or indirectly do any of the
foregoing (each of the foregoing, a “Transfer”), without Landlord’s prior
written consent, which consent may not be unreasonably withheld, conditioned or
delayed. For purposes of this Article 9, the terms “control” or “controls” shall
mean possession, direct or indirect, of the power to direct or to cause the
direction of, the management and policies of any person or entity, whether
through the ownership of voting securities, or partnership, membership or other
equity interests, by contract or otherwise. Any attempted Transfer in violation
of the terms and covenants of this Section 9.1 shall be void. However, Tenant,
any direct or indirect parent of Tenant or any of the Operating Subtenants may
grant a security interest in or pledge, directly or indirectly, any capital
stock, membership interests, partnership interests, trust units or any other
equity interests in Tenant or the Operating Subtenants to a financial
institution as collateral for a loan to Tenant or any Affiliate of Tenant (each
an “Equity Pledge”); provided that any foreclosure of or exercise of any other
remedies with respect to such collateral by such lender, if any, shall be
subject to the terms and conditions of this Lease, including, without
limitation, the terms and conditions of this Section 9.1 regarding Transfers
requiring the consent of Landlord and Mortgagee. If Landlord consents in writing
to a Transfer or if an Equity Pledge is made, or if there is a foreclosure of or
exercise of any other remedy with respect to the equity Pledge, then (1) Tenant
shall nevertheless at all times remain fully responsible and liable for payment
of the Rent and for compliance with all of Tenant’s other duties, obligations
and covenants under this Lease (except in the case of a permitted Transfer
involving the assignment of all of Tenant’s rights and obligations under this
Lease or the sale of all of Tenant’s estate or interest therein, in which event,
upon consummation of such Transfer, Tenant shall be released from the further
performance of any duties, obligations or covenants arising under this Lease
subsequent to the effectiveness of such Transfer, including, without limitation,
the payment of Rent), (2) the transferee shall be required to execute and
deliver an assumption of all obligations of Tenant hereunder that are applicable
to such Transfer, pursuant to an instrument satisfactory to Landlord, and
(3) the Transfer shall be conditioned upon obtaining and securing (A) all
necessary Health Care Licenses and other approvals and consents of Governmental
Authorities at no expense to the Landlord and (B) the consent of any Mortgagee,
which consent may be withheld in Mortgagee’s sole discretion. Occupancy of
individual rooms or beds by bona fide residents of a Facility in the ordinary
course of business shall not be considered a “Sublease” for purposes of this
Article 9. Notwithstanding any provision of this Lease to the contrary, there
shall be no assignment of this Lease with respect to less than the entire
Premises.

The parties hereby acknowledge that the structure created by the Master Lease
and the Operating Subleases is not intended to limit the rights granted to or
expressly or implicitly reserved by Landlord under this Lease. Accordingly,
notwithstanding any provision of this Lease to the contrary, where an Operating
Sublease obligates an Operating Subtenant to obtain the prior consent or
approval of Tenant as the sublandlord under the Operating Sublease, Tenant shall
not give such consent or approval to the Operating Subtenant without first
obtaining the prior written consent or approval of Landlord.

Notwithstanding anything herein to the contrary, the following Transfers shall
be permitted without the prior consent of Landlord: (i) Transfers of ownership
interests in Tenant or any Operating Subtenant that do not result in a change in
control (as “control” is defined in this Section 9.1) of Tenant or such
Operating Subtenant; (ii) subleases or occupancy licenses for not more than
2,500 useable square feet in any single Facility; (iii) a change in the
ownership of Tenant so long as thereafter less than twenty-five percent (25%) of
voting control of Tenant is held by any Person that did not have such ownership
prior thereto (the foregoing 25% limitation shall apply to any subsequent
transfer to any such Person pursuant to the following clause (iv)); and (iv) a
change in the ownership or transfer of ownership interests amongst the existing
direct or indirect owners of Tenant. Notwithstanding the foregoing or any other
language to the contrary in this Agreement, no Transfer shall be permitted
without the prior written consent of Landlord, which consent may not be
unreasonably, withheld, conditioned or delayed, if such Transfer would result in
James J. Andrews and/or Philip M. Rees (“Tenant’s Principals”) having less of a
direct or indirect ownership interest in any of Tenant, Operating Subtenants
and/or Guarantor than Tenant’s Principals possess as of the Effective Date (the
foregoing restriction not to apply in the event of the death or legal incapacity
of Tenant’s Principals).

Section 9.2 If Tenant requests Landlord’s or any Mortgagee’s consent to a
Transfer, Landlord and such Mortgagee shall be given not less than thirty
(30) days’ advance written notice of the proposed Transfer, which notice shall
be delivered to Landlord and such Mortgagee together with (i) an organization
chart reflecting the proposed Transfer and (ii) such other information and
documents as Landlord may reasonably request. Tenant shall pay, on demand,
Landlord’s and such Mortgagee’s reasonable costs and expenses in connection with
their consideration of whether to grant any such consent to a Transfer. No
Transfer may be consummated during the continuance of a Default or an Event of
Default without Landlord’s consent.

Section 9.3 Any consent by Landlord under this Article 9 shall apply only to the
specific transaction thereby authorized and shall not relieve Tenant from the
requirement of obtaining the prior written consent of Landlord to any further
Transfer of this Lease. Except as set forth below, no Transfer of all or a
portion of this Lease shall release or relieve the original named Tenant (or any
previously approved transferee) from any obligations of Tenant hereunder, and
the original named Tenant (or any previously approved transferee) shall remain
liable for the performance of all obligations of Tenant hereunder.

Section 9.4 If Landlord consents in writing to a Transfer involving a sublease
or Health Care License holder with respect to the Premises or any part thereof,
Tenant shall cause each permitted subtenant (including, without limitation, the
Operating Subtenants) or licensee (each a “Subtenant” and collectively, the
“Subtenants”) to comply with its obligations under its respective sublease or
Health Care License, and Tenant shall diligently enforce all of its rights
thereunder in accordance with the terms of such sublease or Health Care License
and this Lease.

Section 9.5 The fact that a violation or breach of any of the terms, provisions
or conditions of this Lease results from or is caused by an act or omission by
any of the Subtenants shall not relieve Tenant of Tenant’s obligation to cure
the same. Tenant shall take all necessary steps to prevent any such violation or
breach.

Section 9.6 If the Premises or any part thereof is subleased, licensed or
occupied by anybody other than Tenant, Landlord may, after an Event of Default
by Tenant, and in addition to any other remedies herein provided or provided by
Applicable Law, collect all rent becoming due to Tenant directly from the
Subtenants, and apply the net amount collected to the Rent herein reserved and
all other sums due to Landlord by Tenant hereunder, but no such sublease,
license, occupancy or collection shall be deemed a waiver of this covenant, or
the acceptance of the Subtenant as tenant, or a release of Tenant from the
further performance by Tenant of the terms, covenants, and conditions on the
part of Tenant to be observed or performed hereunder. Tenant hereby authorizes
and directs any such Subtenant to make such payments of rent directly to
Landlord, or into any cash management system required by any Mortgagee upon
receipt of notice from Landlord, and each Sublease will contain this provision.
No direct collection by Landlord from any such Subtenant shall be construed to
constitute a novation or a release of Tenant from the further performance of its
obligations hereunder. Notwithstanding any language herein to the contrary,
after any subletting, Tenant’s liability hereunder shall continue
notwithstanding any subsequent modification or amendment hereof or the release
of any subsequent tenant hereunder from any liability, to all of which Tenant
hereby consents in advance. The consent by Landlord to any Transfer shall not in
any way be construed to relieve Tenant from obtaining the express written
consent of Landlord to any further Transfer.

Section 9.7 To secure the prompt and full payment by Tenant of the Rent and the
faithful performance by Tenant of all the other terms and conditions herein
contained on its part to be kept and performed, Tenant hereby assigns, transfers
and sets over unto Landlord, subject to the conditions hereinafter set forth,
all of Tenant’s right, title and interest in and to all permitted subleases
(including, without limitation, the Operating Subleases), assignments and
licenses (each a “Sublease” and collectively, the “Subleases”) and hereby
confers upon Landlord, its agents and representatives, a right of entry (subject
to prior notice) in, and sufficient possession of, the Premises to permit and
ensure the collection by Landlord of the rentals and other sums payable under
the Subleases, and further agrees that the exercise of said right of entry and
qualified possession by Landlord shall not constitute an eviction of Tenant from
the Premises or any portion thereof and that should said right of entry and
possession be denied Landlord, its agent or representative, Landlord, in the
exercise of said right, may use all requisite force to gain and enjoy the same
without responsibility or liability to Tenant, its servants, employees, guests
or invitees, or any Person whomsoever; provided, however, that such assignment
shall become operative and effective only if (a) a Default shall occur and be
continuing or (b) this Lease and the Term shall be cancelled or terminated
pursuant to the terms, covenants and conditions hereof or (c) there occurs
repossession under a dispossess warrant or other re-entry or repossession by
Landlord under the provisions hereof or (d) a receiver for the Premises is
appointed, and then only as to such of the subleases that Landlord may elect to
take over and assume. At any time and from time to time within ten (10) days
after Landlord’s written demand, Tenant promptly shall deliver to Landlord a
schedule of all Subleases, setting forth the names of all Subtenants, with a
true, correct and complete copy of each of the Subleases. Upon reasonable
request of Landlord, Tenant shall permit Landlord and its agents and
representatives to inspect all Subleases affecting the Premises. Tenant
covenants that each Sublease shall provide that the Subtenant thereunder shall
be required from time to time, upon request of Landlord or Tenant, to execute,
acknowledge and deliver, to and for the benefit of Landlord, an estoppel
certificate confirming with respect to such Sublease the information set forth
in Section 14.1 hereof.

Section 9.8 Tenant covenants and agrees that all Subleases hereafter entered
into affecting the Premises shall provide that (a) they are subject to this
Lease and that the principals of the Subtenant acknowledge that they have read
this Lease and accept the terms hereof, (b) except with respect to the Operating
Subleases, the term thereof shall not end less than one (1) day prior to the
Expiration Date hereof, unless Landlord shall consent otherwise, which consent
may be withheld in Landlord’s sole and absolute discretion, (c) the Subtenants
will not do, authorize or execute any act, deed or thing whatsoever or fail to
take any such action which will or may cause Tenant to be in violation of any of
its obligations under this Lease, (d) the Subtenants will not pay rent or other
sums under the Subleases with Tenant for more than one (1) month in advance,
(e) the Subtenants shall give to Landlord at the address and otherwise in the
manner specified in Section 21.8 hereof a copy of any notice of default by
Tenant as the landlord under the Subleases at the same time as, and whenever,
any such notice of default shall be given by the Subtenants to Tenant, (f) the
Subtenants shall grant to the landlords under the Subleases a security interest
in all of their right, title and interest in the Health Care Licenses and the
Provider Agreements, such grant to be pursuant to a provision that is
substantially similar to Section 12.15 hereof, and (g) in the event of the
termination or expiration of this Lease prior to the Expiration Date hereof, any
such Subtenant, at Landlord’s election, shall be obligated to attorn to and
recognize Landlord as the lessor under such Sublease, in which event such
Sublease shall continue in full force and effect as a direct lease between
Landlord and the Subtenant upon all the terms and conditions of such Sublease,
except as hereinafter provided. Any attornment required by Landlord of such
Subtenant shall be affective and self-operative as of the date of any such
termination or expiration of this Lease without the execution of any further
instrument; provided, however, that such Subtenant shall agree, upon the request
of Landlord, to execute and deliver any such instruments in recordable form and
otherwise in form and substance reasonably satisfactory to Landlord to evidence
such attornment. With respect to any attornment required by Landlord of any
Subtenant hereunder, (i) at the option of Landlord, Landlord shall recognize all
rights and obligations of Tenant as the lessor under such sublease and the
Subtenant thereunder shall be obligated to Landlord to perform all of the
obligations of the Subtenant under such Sublease and (ii) Landlord shall have no
liability, prior to its becoming lessor under such Sublease, to such Subtenant
nor shall the performance by such Subtenant of its obligations under the
Sublease, whether prior to or after any such attornment, be subject to any
defense, counterclaim or setoff by reason of any default by Tenant in the
performance of any obligation to be performed by Tenant as lessor under such
Sublease, nor shall Landlord be bound by any prepayment of more than one (i)
month’s rent unless such prepayment shall have been expressly approved in
writing by Landlord. The provisions of this Section 8 shall survive the
expiration or earlier termination of the Term.

Section 9.9 If Tenant assumes this Lease and proposes to assign the same
pursuant to the provisions of Title 11 of the United States Code or any statute
of similar purpose or nature (the “Bankruptcy Code’) to any person or entity who
shall have made a bona fide offer to accept an assignment of this Lease on terms
acceptable to Tenant, then notice of such proposed assignment shall be given to
Landlord by Tenant no later than fifteen (15) days after receipt of such offer
by Tenant, but in any event no later than ten (10) days prior to the date that
Tenant shall file any application or motion with a court of competent
jurisdiction for authority and approval to enter into such assumption and
assignment. Such notice shall set forth (a) the name and address of the
assignee, (b) all of the terms and conditions of such offer, and (c) the
proposal for providing adequate assurance of future performance by such person
under the Lease, including, without limitation, the assurance referred to in
Section 365 of the Bankruptcy Code. Any person or entity to which this Lease is
assigned pursuant to the provisions of the Bankruptcy Code shall be deemed
without further act or deed to have assumed all of the obligations arising under
this Lease from and after the date of such assignment. Any such assignee shall
execute and deliver to Landlord upon demand an instrument confirming such
assumption.

Section 9.10 The term “adequate assurance of future performance” as used in this
Lease shall mean (in addition to the assurances called for in Bankruptcy Code
Section 365(1)) that any proposed assignee shall, among other things,
(a) deposit with Landlord on the assumption of this Lease an amount equal to the
greater of (i) two (2) times the then monthly Base Rent and Supplementary Rent
or (ii) such other amount deemed by the Bankruptcy Court to be reasonably
necessary for the adequate protection of Landlord under the circumstances, as
security for the faithful performance and observance by such assignee of the
terms and obligations of this Lease, (b) furnish Landlord with financial
statements of such assignee for the prior three (3) fiscal years, as finally
determined after an audit and certified as correct by a certified public
accountant, which financial statements shall show a net worth at least equal to
the amount of the deposit referenced in (a) above, (c) if determined by the
Bankruptcy Court to be appropriate under the circumstances, grant to Landlord a
security interest in such property of the proposed assignee as Landlord shall
deem necessary to secure such assignee future performance under this Lease, and
(d) provide such other information or take such action as Landlord, in its
reasonable judgment, shall determine is necessary to provide adequate assurance
of the performance by such assignee of its obligations under the Lease.

     
Section 9.11
Section 9.12
  Intentionally deleted.



(a) Licenses, certificates or permits, trade names, reservations or allocations
held in the name of Tenant or an Operating Subtenant, an agent or representative
of Tenant or the Operating Subtenant, or a Facility, which relate to the
operation of skilled nursing facilities in the Premises, and the name of such
Facility, as then known to the general public, along with the responsibilities
and obligations for the management and operation of the Premises, and upon
Landlord’s written request from and after termination of this Lease upon an
Event of Default, shall be assigned by Tenant (or, if the name of the Operating
Subtenant, Tenant shall cause the Operating Subtenant to assign) to a
replacement tenant and licensed operator of such Facility and/or, or a
subsequent lessee identified by Landlord, to the extent permitted by Applicable
Law, and Tenant agrees to use its commercially reasonable efforts to cooperate
(and to cause Subtenants to cooperate) with Landlord and such new tenant to
accomplish the transfer of such management and operation without interrupting
the operation of the Premises. If Tenant fails to provide such cooperation or to
make or refuses to recognize the assignment of any licenses, permits or
certificates, trade names, reservations or allocations referred to herein, this
provision of this Lease shall constitute an act of assignment to the replacement
licensed operator and/or lessee identified by Landlord to the extent such
assignment is permitted by Applicable Law.

(b) The number of licensed beds in the Premises as set forth on Schedule “E”
shall not be reduced or taken out of service or removed from any Third Party
Payor Program by Tenant or the Operating Subtenant or transferred to others or
to other locations or among the Premises for the respective Facilities, unless
approved in advance by Landlord in writing, which approval shall not be
unreasonably withheld, conditioned or delayed for up to five percent (5%) of
such number but which approval may be withheld in Landlord’s sole discretion for
more than five percent (5%) of such number.

(c) Tenant shall not and shall not allow a Subtenant or any Person to abandon or
surrender any material licenses, permits, certificates or authorizations
required for or which relate to the operation of the Premises as skilled nursing
facilities without prior notice to, and receipt of written approval from,
Landlord. Tenant shall not and shall not allow a Subtenant or any Person to act
or fail to act in any manner which will cause any material licenses, permits or
certificates to be revoked or not renewed by any Governmental Authority having
jurisdiction thereof.

(d) Tenant shall not file bankruptcy, become insolvent, permit itself to become
subject to any action seeking the appointment of a trustee, receiver,
liquidator, custodian or similar official of Tenant or a substantial part of its
assets, permit itself to become subject to any action of involuntary
receivership, fail to pay its debts as they become due, or take any corporate
action to authorize any of the foregoing without the prior written consent of
Landlord.

Section 9.13 The provisions of Sections 9.7, 9.8, 9.9, 9.12 and 9.13 hereof
shall survive the expiration or earlier termination of this Lease.

Section 9.14 Notwithstanding any of the foregoing, any assignee of Tenant’s
interest in this Lease must at all times be a Special-Purpose Entity.

Section 9.15 Anything contained in this Lease to the contrary notwithstanding,
without the prior specific written consent of the Landlord, Tenant shall not
enter into (or permit any Manager to enter into on its behalf) any sublease with
respect to the Premises or any part or portion thereof on any basis such that
the rental to be paid by Tenant would be based (or considered to be based), in
whole or in part, on either (a) the income or profits derived by the business
activities of the sublessee or any other person, or (b) any other formula such
that any portion of the rent payable hereunder would or could fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provisions thereto. Any such sublease automatically
shall be void.

Section 9.16 Anything contained in this Lease to the contrary notwithstanding,
without the prior specific written consent of the Landlord, Tenant shall not
sublease (or permit any Manager to sublease on its behalf) the Premises or any
part or portion thereof to any person or entity in which Landlord or any
Affiliate of Landlord owns, directly or indirectly, a ten percent (10%) or
greater interest, within the meaning of Section 856(d)(2)(B) of the Code, or any
similar or successor provisions thereto. Any such sublease automatically shall
be void. Tenant shall take reasonable precautions in connection with each
sublease to ensure that such sublease will not result in a violation of this
Section.

Section 9.17 Anything contained in this Lease to the contrary notwithstanding,
without the prior specific written consent of the Landlord, Tenant shall not
assign this Lease such that the rental to be paid by the assignee thereunder
would be based (or considered to be based), in whole or in part, on either
(a) the income or profits derived by the business activities of the assignee or
any other person, or (b) any other formula such that any portion of the rent
payable hereunder would or could fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provisions thereto. Any such assignment automatically shall be void.

Section 9.18 Anything contained in this Lease to the contrary notwithstanding,
without the prior specific written consent of the Landlord, Tenant shall not
assign the Lease to any person or entity in which Landlord or any Affiliate of
Landlord owns, directly or indirectly, a ten percent (10%) or greater interest,
within the meaning of Section 856(d)(2)(B) of the Code, or any similar or
successor provisions thereto. Tenant shall take reasonable precautions in
connection with each assignment to ensure that such assignment will not result
in a violation of this Section. Any such assignment automatically shall be void.

Section 9.19 Tenant hereby represents, warrants and covenants that (a) it shall
perform each and every covenant of landlord under all of the Operating Subleases
and that it will enforce the obligations of the Operating Subtenants thereunder;
(b) Tenant will not declare an Event of Default under the Operating Sublease or
exercise any remedy against an Operating Subtenant pursuant to the Operating
Sublease without the prior written consent of Landlord, which consent Landlord
may withhold in its sole discretion, and any such exercise without Landlord’s
consent shall be void at Landlord’s election; (c) Tenant will not consent to the
termination of an Operating Sublease without the prior written consent of
Landlord, which consent Landlord may withhold in its sole discretion, and any
such termination without Landlord’s consent shall be void at Landlord’s
election; (d) Tenant shall not agree to an amendment to or modification of an
Operating Sublease without the prior written consent of Landlord, which consent
Landlord may withhold in its sole discretion, and any such termination without
Landlord’s consent shall be void at Landlord’s election; and (e) Tenant shall
deliver to Landlord any notice of default that that Tenant delivers to an
Operating Subtenant at the same time that the notice is delivered to the
Operating Subtenant, and shall deliver to Landlord a copy of any notice of
default that Tenant receives from an Operating Subtenant within three
(3) Business Days after receipt of same.

ARTICLE 10
SUBORDINATION

Section 10.1 This Lease shall be subject and subordinate to all Mortgages and
each Superior Lease hereinafter in effect and to all renewals, modifications,
consolidations, replacements, restatements, increases and extensions of any such
Mortgages and/or Superior Lease; provided, however, that (i) the subordination
of this Lease to the Mortgage executed contemporaneously with this Lease is
conditioned upon the Mortgagee of such Mortgage executing and delivering to
Tenant a subordination, non-disturbance and attornment agreement in the form
attached hereto as Schedule “G”, and (ii) any subsequent subordination of this
Lease is conditioned upon the Mortgagee of such Mortgage and/or the Superior
Landlord of such Superior Lease executing and delivering to Tenant a
commercially reasonable agreement to the effect that, if (x) there shall be a
foreclosure of its Mortgage, such Mortgagee will not make Tenant a party
defendant to such foreclosure, unless necessary under Applicable Law for the
Mortgagee to foreclose, or if there shall be a foreclosure of such Mortgage,
such Mortgagee shall not evict Tenant, or disturb Tenant’s leasehold estate or
rights hereunder, or (y) such Superior Landlord shall exercise any of its rights
and remedies under such Superior Lease or at law or in equity to terminate such
Superior Lease or evict the tenant thereunder, such Superior Landlord shall not
evict Tenant, or disturb Tenant’s leasehold estate or rights hereunder, provided
that, in all events, no Event of Default then exists (any such agreement, or any
agreement of similar import, in each case which shall be reasonably acceptable
to Tenant, from a Mortgagee or any Superior Landlord being hereinafter called a
“Non-Disturbance Agreement”), and Tenant shall attorn to the Mortgagee or any
Superior Landlord, or any successor-in-interest to Landlord, the Mortgagee or
any Superior Landlord, including, without limitation, any such party which takes
title by foreclosure, power of sale, deed in lieu of foreclosure, pursuant to a
proceeding in bankruptcy or alternative procedure, or any right or remedy under
a Superior Lease or at law or in equity. The transfer of the title to the
Premises, any part thereof or any underlying lease to any Mortgagee or any
Superior Landlord, or any successor in interest to Landlord, Mortgagee or any
Superior Landlord by foreclosure, power of sale, deed in lieu of foreclosure,
pursuant to a proceeding in bankruptcy or any alternative procedure, or any
right or remedy under a Superior Lease or at law or in equity shall not be
considered a default or breach by Landlord of this Lease. Provided that a fully
executed Non-Disturbance Agreement is delivered to Tenant in accordance with
this Section 10.1, this Section 10.1 shall be self-operative and no further
instrument of subordination shall be required to make the interest of any
Mortgagee or Superior Landlord, as the case may be, superior to the interest of
Tenant hereunder. Notwithstanding the immediately preceding sentence, however,
Tenant shall, together with the Mortgagee or any Superior Landlord, as the case
may be, execute and deliver promptly any certificate or agreement that Landlord
and any Mortgagee or Superior Landlord, as the case may be, may reasonably
request in confirmation of such subordination. Any Non-Disturbance Agreement
shall be made on the condition that the Mortgagee or Superior Landlord (or any
party claiming by, through or under such Mortgagee or Superior Landlord) shall
assume all of the obligations of Landlord under this Lease arising after the
date on which said party acquires the Premises and agrees to be bound by the
terms hereof arising thereafter; provided that neither the Mortgagee nor any
Superior Landlord or anyone claiming by, through or under such Mortgagee or
Superior Landlord shall be:

(a) liable for any act or omission of any prior Landlord (including, without
limitation, the then defaulting Landlord), except for those capable of being
cured by Mortgagee or Superior Landlord, but only to the extent continuing after
(i) notice to the Mortgagee or Superior Landlord, and (ii) such Mortgagee or
Superior Landlord or anyone claiming by, through or under such Mortgagee or
Superior Landlord acquired title to or control of the Premises;

(b) subject to any defense or offsets which Tenant may have against any prior
Landlord (including, without limitation, the then defaulting Landlord) which
arise prior to the date such Mortgagee (or someone acquiring at a foreclosure
sale related to the Mortgagee’s Mortgage) or Superior Landlord acquires title to
the Premises or any part thereof or interest therein, except for those capable
of being cured by Mortgagee or Superior Landlord, but only to the extent
continuing after (i) notice to the Mortgagee or Superior Landlord, and (ii) such
Mortgagee or Superior Landlord or anyone claiming by, through or under such
Mortgagee or Superior Landlord acquired title to or control of the Premises;

(c) bound by any payment of Rent which Tenant might have paid for more than the
current month to any prior Landlord (including, without limitation, the then
defaulting Landlord);

(d) bound by any obligation to make any payment to Tenant which was required to
be made prior to the time such Landlord succeeded to any prior Landlord’s
interest;

(e) bound by any obligation to perform any work or to make improvements to the
Premises; or

(f) bound by any modification, amendment or supplement to this Lease made
without the prior written consent of the Mortgagee and/or each Superior
Landlord.

If required by any Mortgagee or Superior Landlord, Tenant promptly shall join in
any Non-Disturbance Agreement to indicate its concurrence with the provisions
thereof and its agreement, in the event of (x) a foreclosure of any Mortgage, or
(y) such Superior Landlord’s exercise any of its rights and remedies under such
Superior Lease or at law or in equity to terminate such Superior Lease or evict
the tenant thereunder, to attorn to such Mortgagee or Superior Landlord, as the
case may be, as Tenant’s landlord hereunder. Tenant shall promptly so accept,
execute and deliver any Non-Disturbance Agreement proposed by any Mortgagee or
Superior Landlord which conforms with the provisions of this Section 10.1.

Section 10.2

(a) Tenant hereby agrees to give to any Mortgagee and Superior Landlord copies
of all notices given by Tenant of default by Landlord under this Lease at the
same time and in the same manner as, and whenever, Tenant shall give any such
notice of default to Landlord. Except to the extent provided to the contrary in
the Non-Disturbance Agreement, such Mortgagee and Superior Landlord shall have
the right to remedy any default under this Lease, or to cause any default of
Landlord under this Lease to be remedied, and for such purpose Tenant hereby
grants such Mortgagee and Superior Landlord such period of time as may be
reasonable (limited to ninety (90) days in the case of a Landlord monetary
default) to enable such Mortgagee or Superior Landlord to remedy, or cause to be
remedied, any such default in addition to the period given to Landlord for
remedying, or causing to be remedied, any such default (i) as long as such
Mortgagee or Superior Landlord, in good faith, shall have commenced to cure such
default and shall be prosecuting the same to completion with reasonable
diligence, subject to Force Majeure, or (ii) if possession of the Premises is
required in order to cure such default as long as such Mortgagee or Superior
Landlord, in good faith, shall have notified Tenant that such Mortgagee or
Superior Landlord intends to institute proceedings under the Mortgage or the
Superior Lease, as applicable, and, thereafter, as long as such proceedings
shall have been instituted and shall prosecute the same with reasonable
diligence and, after having obtained possession, prosecutes the cure to
completion with reasonable diligence. Tenant shall accept performance by such
Mortgagee or the Superior Landlord of any term, covenant, condition or agreement
to be performed by Landlord under the Lease with the same force and effect as
though performed by Landlord. This Lease shall not be assigned (subject to the
provisions of Article 9) by Tenant or terminated, or modified or amended without
such Mortgagee’s and each Superior Landlord’s prior written consent in each
instance, which consent shall not be unreasonably withheld or delayed. In the
event of the termination of this Lease by reason of any default thereunder or
for any other reason whatsoever except the expiration thereof, upon such
Mortgagee’s or Superior Landlord’s written request, given within thirty
(30) days after any such termination, Tenant, within fifteen (15) days after
receipt of such request, shall execute and deliver to such Mortgagee or Superior
Landlord or its designee or nominee a new lease of the Premises for the
remainder of the Term of the Lease upon all of the terms, covenants and
conditions of this Lease. Neither such Mortgagee nor Superior Landlord or its
designee or nominee shall become liable under this Lease unless and until such
Mortgagee, Superior Landlord or its designee or nominee becomes, and then only
for so long as such Mortgagee, Superior Landlord or its designee or nominee
remains, the fee owner of the Premises or the owner of the leasehold interest of
Landlord under this Lease. Such Mortgagee and Superior Landlord shall have the
right, without Tenant’s consent, to, as the case may be, foreclose the Mortgage
or to accept a deed in lieu of foreclosure of such Mortgage, or exercise its
rights and remedies under such Superior Lease or at law or in equity to
terminate such Superior Lease or evict the tenant thereunder.

(b) In the event of any act or omission of Landlord which would give Tenant the
right, immediately or after lapse of a period of time, to cancel or terminate
this Lease, or to claim a partial or total eviction, Tenant shall not exercise
such right (i) until it has given written notice of such act or omission to each
Mortgagee and Superior Landlord, and (ii) unless such act or omission shall be
one which is not capable of being remedied by Landlord or such Mortgagee or
Superior Landlord within a reasonable period of time, until a reasonable period
for remedying such act or omission shall have elapsed following the giving of
such notice and following the time when such Mortgagee or Superior Landlord
shall have become entitled under the Mortgage or any other loan documents in
connection therewith or Superior Lease, as the case may be, to remedy the same
(which reasonable period shall in no event be more than thirty (30) days beyond
the period to which Landlord would be entitled under this Lease or otherwise,
after similar notice, to effect such remedy).

Section 10.3 Intentionally Omitted.

Section 10.4 If (x) a Superior Lease or Mortgage exists, and (y) Landlord gives
Tenant notice thereof to Tenant, then Tenant shall not seek to terminate this
Lease by reason of Landlord’s default hereunder until Tenant has given written
notice of such default to the Superior Landlords and the Mortgagees in either
case at the addresses that have been furnished to Tenant. If any such Superior
Landlord or Mortgagee notifies Tenant, within ten (10) Business Days after the
date that such Superior Landlord or Mortgagee receives such notice from Tenant,
that such Superior Landlord or Mortgagee intends to remedy such act or omission
of Landlord, then Tenant shall not have the right to so terminate this Lease
unless such Superior Landlord or Mortgagee fails to remedy such act or omission
of Landlord within a reasonable period of time after the date that such Superior
Landlord or Mortgagee gives such notice to Tenant (it being understood that such
Superior Landlord or Mortgagee shall not have any liability to Tenant for the
failure of such Superior Landlord or Mortgagee to so remedy such act or omission
of Landlord during such period).

Section 10.5 Without the consent of Tenant, Landlord will have the right from
time to time, directly or indirectly, to create or grant a Facility Mortgage or
any other type of lien or encumbrance on the Premises, or any portion thereof or
interest therein (including this Lease), to secure any borrowing or other
financing or refinancing. Tenant shall provide reasonable cooperation to
Landlord (at no cost to Tenant) in connection with Landlord’s efforts to obtain
any such financing, including, without limitation, any new HUD financing or any
HUD refinancing (any of the foregoing, “HUD Financing”). If required by Landlord
or its mortgagee, Tenant shall execute an amendment to this Lease modifying its
terms to include commercially reasonable terms and provisions required by such
mortgagee, including, without limitation, those required by the Facility
Mortgagee or HUD in connection with a HUD Financing, provided such amendment or
modification is reasonably acceptable to Tenant and shall not materially
increase the burden or materially reduce the rights of Tenant under this Lease.
Tenant will name Landlord’s Lender(s) as an additional insured promptly upon the
request of Landlord. If Landlord or any successor owner of the Premises conveys
the Leased Properties other than as security debt, including, without
limitation, a Facility Mortgage, Landlord or such successor owner, as the case
may be, shall be released from all future liabilities and obligations of
Landlord under this Lease arising or accruing from and after the date of such
conveyance or other transfer, and all such future liabilities and obligations
shall be binding upon the new owner; provided, however, that such successor
Landlord executes an assignment of lease or other such document, reasonably
agreeable to Tenant, assuming all of Landlord’s executory liabilities and
obligations under this Lease.

ARTICLE 11
OBLIGATIONS OF TENANT

Section 11.1 Whether or not Tenant is in occupancy of all of the Buildings,
Tenant shall promptly comply with all Applicable Laws with respect to the
Premises (or any part thereof) and/or the use and occupation thereof by Tenant,
whether any of the same relate to or require (i) structural changes to or in and
about the Premises, or (ii) changes or requirements incident to or as the result
of any use or occupation thereof or otherwise (collectively, the
“Requirements”), and subject to Article 7, Tenant shall so perform and comply,
whether or not such Applicable Laws or Requirements shall now exist or shall
hereafter be enacted or promulgated and whether or not the same may be said to
be within the present contemplation of the parties hereto. The foregoing shall
include, without limitation, present and future compliance with the provisions
of the Americans with Disabilities Act. In addition, Tenant will comply with the
applicable provisions of ERISA and of the regulations and published
interpretations thereunder and shall furnish to Landlord promptly after any
officer of Tenant either knows, or has a reasonable basis to know, notice that
any violation or other reportable event (including the events set forth in
Section 4043(b) of ERISA) has occurred.

Section 11.2 Tenant agrees to give Landlord notice of any notice, assessment,
claim, demand, communication, violation, summons, complaint, investigation,
sanction, termination, suspension, or revocation made, issued or adopted by any
of the governmental departments or agencies or authorities hereinbefore
mentioned having a material adverse effect on (i) the Premises, (ii) Tenant’s
use thereof or (iii) the financial condition of Tenant, a copy of which is
served upon or received by Tenant, or a copy of which is posted on, or fastened
or attached to the Premises, or otherwise brought to the attention of Tenant, by
mailing within five (5) Business Days after such service, receipt, posting,
fastening or attaching or after the same otherwise comes to the attention of
Tenant, a copy of each and every one thereof to Landlord. At the same time,
Tenant will inform Landlord as to the Work or corrective measure which Tenant
proposes to do or take in order to comply therewith and reasonably satisfactory
evidence of why the proposed Work or corrective measure is legally required.
Notwithstanding the foregoing, however, in all such instances where such legally
required Work or corrective measure would, as reasonably determined by Landlord,
reduce the value of the Premises or change the general character, design or use
of any of the Buildings or other improvements thereon, Tenant shall use
commercially reasonable efforts to minimize the negative impact of any such Work
or corrective measure.

Section 11.3 Subject to the waiver of subrogation set forth herein, Tenant shall
defend, protect, indemnify and save harmless Landlord, Mortgagee, each Superior
Landlord, each of their respective Affiliates, any shareholders, partners,
members or managers thereof, any shareholders, partners, members or managers of
any such shareholders, partners, members or managers, and any partners, members,
managers, officers, stock-holders, trustees, directors or employees of any of
the foregoing and any successors and/or assigns of any of the foregoing (each an
“Indemnified Party” and collectively, “Indemnified Parties”), from and against
and shall reimburse such parties for (a) any and all liabilities, obligations,
losses, penalties, costs, charges, sanctions, judgments, claims, causes of
actions, suits, damages and expenses (collectively, “Claims”) (1) arising from
or under this Lease or Tenant’s use, occupancy and operations of, in or about
the Premises prior to or during the Term, (2) arising from the ownership,
operation, maintenance, management, use, regulation, development, expansion or
construction of the Facilities and/or provision of health services from or at
the Facilities prior to or during the Term of this Lease, (3) arising from
working capital or other operating liabilities relating to the Facilities
covered by this Lease on the date hereof, including, without limitation, Claims
of Governmental Authorities and Third Party Payors, accounts payable Claims,
Recoupment Claims and similar retroactive adjustments, Claims by or through
patients, residents, customers of such Facilities or services, employee
obligations Claims, payroll and payroll overhead Claims, benefit program Claims,
and other Claims relating to the liabilities of the Facilities, (4) arising from
a breach of this Lease by Tenant or (5) which may be imposed upon or incurred or
paid by or asserted against the Indemnified Parties by reason of or in
connection with (i) any accident, injury, death or damage to any Person or
property occurring in, on or about the Premises or any portion thereof or any
adjacent street, alley, sidewalk, curb, or passageway; (ii) any changes,
alterations, repairs and anything done in, on or about the Premises or any part
thereof in connection with such changes, alterations and repairs; (iii) the use,
non-use, occupation, condition, operation, maintenance or management of the
Premises or any part thereof, or any adjacent street, alley, sidewalk, curb, or
passageway; (iv) any negligent act on the part of Tenant or any of its agents,
contractors, servants, employees, space tenants, licensees, assignees or
subtenants; (v) the performance of any labor or services or the furnishing of
any materials or other property in respect of the Premises or any part thereof;
(vi) any violation by Tenant (or by any agent, contractor, or licensee then upon
or using the Premises) of any provision of this Lease (beyond the expiration of
all applicable notice and cure periods), including, but not limited to,
Article VII hereof, or any breach of any Applicable Law by Tenant or its agents,
concessionaires, contractors, servants, vendors, materialmen or suppliers; or
(vii) the condition of the Premises, or of any buildings or other structures now
or hereafter situated thereon, or the fixtures or personal property thereon or
therein (excluding the presence or release of Hazardous Substances or other
violations of Environmental Law occurring or existing prior to the date of this
Lease), to the extent such events described in the foregoing clauses (i) through
(vii) occur prior to or during the Term; and (b) all costs, expenses and
liabilities incurred, including actual and reasonable attorney’s fees and
disbursements through and including appellate proceedings, in or in connection
with any of such Claims; provided, however, that Tenant shall have no obligation
or responsibility under this Section 11.3 to any Indemnified Party for any Claim
to the extent that such Claim results from the gross negligence or willful
misconduct of such Indemnified Party or any Affiliate of such Indemnified Party.
If any action or proceeding shall be brought against any of the Indemnified
Parties by reason of any such Claims, Tenant, upon notice from any of the
Indemnified Parties, shall resist and defend such action or proceeding, at its
sole cost and expense by counsel to be selected by Tenant but otherwise
satisfactory to such Indemnified Party in its reasonable discretion. Tenant or
its counsel shall keep each Indemnified Party fully apprised at all times of the
status of such defense. If Tenant shall fail to defend such action or
proceeding, such an Indemnified Party may retain its own attorneys to defend or
assist in defending any such claim, action or proceeding, and Tenant shall pay
the actual and reasonable fees and disbursements of such attorneys. The terms
and provisions of this Section 11.3 shall not in any way be affected by the
absence of insurance covering such occurrence or claim or by the failure or
refusal of any insurance company to perform any obligation on its part. The
provisions of this Section 11.3 shall survive the expiration or earlier
termination of this Lease. Tenant shall not enter into any settlement of a Claim
which would impose a monetary liability on Landlord without the written consent
of Landlord. Any insurance proceeds actually received by an Indemnified Party
shall be credited against the indemnification otherwise to be provided herein.
An Indemnified Party shall give prompt written notice to Tenant of any Claim for
which it seeks indemnification hereunder, but delay in providing such notice
shall not relieve Tenant of its indemnification obligations, except to the
extent such delay materially prejudiced Tenant’s ability to defend such Claim.
Nothing contained herein shall be construed to create a benefit for a third
party.

Section 11.4 If at any time prior to or during the Term (or within the statutory
period thereafter if attributable to Tenant), any mechanic’s or other lien or
order for payment of money, which shall have been either created by, caused
(directly or indirectly) by, or suffered against Tenant, shall be filed against
the Premises or any part thereof, Tenant, at its sole cost and expense, shall
cause the same to be discharged by payment, bonding or otherwise, within thirty
(30) days after Tenant receives notice of the filing thereof unless such lien or
order is contested by Tenant in good faith and Tenant provides sufficient
security or evidence of financial ability, in each case to the satisfaction of
Landlord (in its sole and absolute discretion), to pay the amount of such lien
or order. Tenant shall, upon notice and request in writing by Landlord, defend
for Landlord, at Tenant’s sole cost and expense, any action or proceeding which
may be brought on or for the enforcement of any such lien or order for payment
of money, and will pay any damages and satisfy and discharge any judgment
entered in such action or proceeding and save harmless Landlord from any
liability, claim or damage resulting therefrom. In default of Tenant’s procuring
the discharge of any such lien as aforesaid Landlord may, without notice, and
without prejudice to its other remedies hereunder, procure the discharge thereof
by bonding or payment or otherwise, and all cost and expense which Landlord
shall incur shall be paid by Tenant to Landlord as Supplementary Rent forthwith.

Section 11.5 Landlord shall not under any circumstances be liable to pay for any
work, labor or services rendered or materials furnished to or for the account of
Tenant upon or in connection with the Premises, and no mechanic’s or other lien
for such work, labor or services or material furnished shall, under any
circumstances, attach to or affect the reversionary interest of Landlord in and
to the Premises or any alterations, repairs, or improvements to be erected or
made thereon. Nothing contained in this Lease shall be deemed or construed in
any way as constituting the request or consent of Landlord, either express or
implied, to any contractor, subcontractor, laborer or materialman for the
performance of any labor or the furnishing of any materials for any specific
improvement, alteration to or repair of the Premises or any part thereof, nor as
giving Tenant any right, power or authority to contract for or permit the
rendering of any services or the furnishing of any materials on behalf of
Landlord that would give rise to the filing of any lien against the Premises.

Section 11.6 Neither Landlord nor its agents shall be liable for any loss of or
damage to the property of Tenant or others by reason of casualty, theft or
otherwise, or due to any interruption or failure of any services or use or the
operation or management of the Premises, or due to any building on the Premises
being defective or improperly constructed, or being or becoming out of repair,
or for any injury or damage to persons or property resulting from any cause of
whatsoever nature, except to the extent resulting from Landlord’s gross
negligence or willful misconduct.

Section 11.7 Landlord shall not be required to furnish to Tenant any facilities
or services of any kind whatsoever, including, but not limited to, water, steam,
heat, gas, oil, hot water, and/or electricity, all of which Tenant represents
and warrants that Tenant has obtained from the public utility supplying the
same, at Tenant’s sole cost and expense. Upon Tenant’s written request, however,
Landlord agrees to cooperate with Tenant (at no cost to Landlord) with respect
to such services.

Section 11.8 Tenant, from its formation has been, and at all times hereafter
shall be a Special-Purpose Entity.

Section 11.9

(a) Tenant acknowledges that: Landlord is not the manufacturer of Leased
Personal Property nor the manufacturer’s or supplier’s agent; Tenant is
satisfied that the Leased Personal Property is suitable and fit for its
purposes; and TENANT ACKNOWLEDGES THAT LANDLORD HAS NOT MADE AND DOES NOT MAKE
ANY WARRANTY OR REPRESENTATION WHATSOEVER, EITHER EXPRESS OR IMPLIED, AS TO THE
FITNESS, CONDITION, MERCHANTABILITY, DESIGN OR OPERATION OF LEASED PERSONAL
PROPERTY, ITS FITNESS FOR ANY PARTICULAR PURPOSE, THE QUALITY OR CAPACITY OF THE
MATERIALS IN LEASED PERSONAL PROPERTY OR WORKMANSHIP IN LEASED PERSONAL
PROPERTY, LANDLORD’S TITLE TO LEASED PERSONAL PROPERTY, NOR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER; Landlord shall not be liable to Tenant
for any loss, damage or expense of any kind or nature caused, directly or
indirectly, by Leased Personal Property or the use or maintenance thereof or the
failure or operation thereof, or the repair, service or adjustment thereof, or
by any delay or failure to provide any such maintenance, repairs, service or
adjustment, or by any interruption of service or loss of use thereof or for any
loss of business however caused. Landlord shall not be liable for any
consequential damages as that term is used in the Uniform Commercial Code. No
defect or unfitness of Leased Personal Property shall relieve Tenant of the
obligation to pay any installment of Rent or any other obligation under this
Lease.

(b) Title to the Leased Personal Property shall at all times be vested in
Landlord. Tenant authorizes Landlord, at Tenant’s expense, to cause a statement
or other instrument in respect of this Lease showing the interest of Landlord in
the Leased Personal Property, including Uniform Commercial Code Financing
Statements, to be filed or recorded, and appoints Landlord as Tenant’s
attorney-in-fact with the right and power to sign Tenant’s name thereto. Tenant
agrees to execute or procure for Landlord such estoppel certificates, landlord’s
or mortgagee’s waivers or other documents as Landlord may request to confirm or
perfect Landlord’s right in the Leased Personal Property or to otherwise
effectuate the intents of this Lease. Tenant agrees to pay or reimburse Landlord
for any filing, recording or stamp fees or taxes arising from the filing or
recording of any such instrument or statement. Tenant shall, at its expense,
protect and defend Landlord’s title against all persons claiming against or
through Tenant, keep the Leased Personal Property free from legal process or
encumbrance, give Landlord immediate notice thereof and shall indemnify Landlord
from any loss caused thereby. So long as Tenant is not in Default hereunder,
Tenant shall quietly use and enjoy the Leased Personal Property, subject to the
terms hereof.

(c) Tenant shall: maintain the Leased Personal Property in good operating
condition, repair and appearance, normal wear and tear excepted, and protect it
from deterioration other than normal wear and tear, all in accordance with
prudent industry practice; use the Leased Personal Property in the regular
course of its business, within its normal operating capacity, without abuse;
comply in all material respects with all laws, ordinances, regulations,
requirements and rules with respect to the use, maintenance and operation of the
Leased Personal Property; use the Leased Personal Property solely for the
operation of the Facilities; not make any modification, alteration or addition
to the Leased Personal Property without the written consent of Landlord; not
affix the Leased Personal Property (which shall remain personal property at all
times regardless of how attached or installed) to realty so as to change its
nature to real property or a fixture; and keep the Leased Personal Property at
the Facility, and not remove Leased Personal Property (except in the ordinary
course of Tenant’s business, but then only if returned to the Premises or
replaced with an item of equal or greater value and functionality) without the
written consent of Landlord. Tenant, at its sole expense, shall enter into and
maintain in force, for the Term of this Lease, any maintenance contracts
required by the manufacturer of the Leased Personal Property, and shall provide
to Landlord a copy of such contract and all supplements thereto.

(d) Tenant therefore covenants and agrees to pay and discharge on a timely
basis, as additional rental hereunder, all costs, expenses, and obligations of
every kind and nature whatsoever relating to the Leased Personal Property which
may arise or become due during the Term (or which arose or became due prior to
the Term and were not paid as of the Effective Date), including, without
limitation, all Taxes and all interest or penalties related thereto. Tenant will
furnish to Landlord, promptly upon receipt of Landlord’s written request, proof
of payment of such amounts. If any such assessment may legally be paid in
installments, Tenant may pay such assessment in installments; in such event,
Tenant shall be liable only for installments which become due and payable with
respect to any tax period occurring in whole or in part during the Term hereof
(or which became due prior to the Term).

(e) Tenant shall indemnify and hold Landlord harmless from and against all
claims, losses, liabilities (including negligence, tort and strict liability),
damages, judgments, suits and all legal proceedings, and any and all costs and
expenses in connection therewith (including attorneys’ fees) arising out of or
in any manner connected with the possession, use, storage, operation,
maintenance, repair, and disposition of the Leased Personal Property, including,
without limitation, (a) claims for injury to or death of persons and for damage
to property, and (b) claims relating to latent or other defects in the Leased
Personal Property whether or not discoverable by Landlord; provided, however,
that Tenant shall have no liability under this Section 11.9(e) for any such
claim to the extent to the extent that such claim results from the gross
negligence or willful misconduct of Landlord or any of its Affiliates.

(f) All risks of loss, theft, damage or destruction of the Leased Personal
Property from any cause shall be borne by Tenant. The occurrence of such loss or
damage shall not relieve Tenant of any obligations hereunder. In the event of
loss or damage, Tenant, at Tenant’s option, shall: (a) place the damaged Leased
Personal Property in good repair, condition and working order, or (b) replace
lost or damaged Leased Personal Property with new equipment of the same type and
model, or functionally equivalent new equipment. All replacements of the Leased
Personal Property shall constitute Tenant’s Personal Property and be subject to
the rights, security interests and liens granted to Landlord in this Lease.

(g) Tenant shall not assign, transfer, convey or grant a security interest in
the Leased Personal Property or any interest therein without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion,
except that Tenant may sublease the Leased Personal Property for a Facility to
an Affiliate subtenant of that Facility.

(h) Tenant shall, at Tenant’s sole cost and expense, keep the Leased Personal
Property insured against all risks of loss or damage from every cause whatsoever
for not less than the full replacement cost thereof. Tenant shall also obtain
and maintain in effect throughout the term, public liability insurance, covering
both personal injury and property damage arising out of or in connection with
the use or operation of the Leased Personal Property. All insurance shall be in
such form and for such amounts, and issued by such companies, as shall be
acceptable to Landlord and shall name Landlord and Landlord’s assignee or
secured party as loss payees with respect to the casualty coverage and as
additional insured with respect to public liability coverage and shall provide
that the insurance company will give Landlord and Landlord’s assignee or secured
party at least thirty (30) days’ prior written notice of the effective date of
any alteration or cancellation of such policy. Tenant shall, upon Landlord’s
request, deliver to Landlord satisfactory evidence of the required insurance
coverage. Notwithstanding anything herein to the contrary, this Section 11.9(h)
shall not require Tenant to obtain any insurance not otherwise required under
Article 6 hereof.

(i) In order to secure the prompt payment of the Rent and all of the other
amounts from time to time outstanding hereunder, and the performance and
observance by Tenant of all of the provisions hereof, Tenant hereby collaterally
assigns, grants, and conveys to Landlord, a security interest in and lien on all
of Tenant’s right, title and interest in and to all of the following (whether
now existing or hereafter created, and including any other collateral described
on any rider hereto): (1) (if contrary to the parties’ intentions a court
determines that this Lease is not a true “lease” under any applicable Uniform
Commercial Code) the Leased Personal Property (including all inventory, fixtures
or other property comprising the Leased Personal Property), together with all
related software (embedded therein or otherwise) and general intangibles
(excluding accounts receivables), all additions, attachments, accessories and
accessions thereto whether or not furnished by the supplier; (2) all subleases
of the Leased Personal Property and all payments due thereunder, chattel paper,
accounts, security deposits, and general intangibles relating thereto, and any
and all substitutions, replacements or exchanges for any such item of the Leased
Personal Property or other collateral, in each such case in which Tenant shall
from time to time acquire an interest; and (3) any and all insurance and/or
other proceeds of the property and other collateral in and against which a
security interest is granted hereunder. The collateral assignment, security
interest and lien granted herein shall survive the termination, cancellation or
expiration of the Lease until such time as Tenant’s obligations hereunder are
fully and indefeasibly discharged. Tenant agrees that: (a) with respect to the
Leased Personal Property, in addition to all of the other rights and remedies
available to Landlord hereunder upon the occurrence of an Event of Default,
Landlord shall have all of the rights and remedies of a secured party under any
applicable Uniform Commercial Code and all other applicable law; and (b) any
obligation to pay Rent or any other payment, to the extent constituting the
payment of interest, shall be at an interest rate that is equal to the lesser of
the maximum lawful rate permitted by applicable law or the effective interest
rate used by Landlord in calculating such amounts.

Section 11.10 Tenant shall comply (and shall cause each Operating Subtenant to
comply) in all material respects with all Mortgage Loan Documents to which
Tenant or such Operating Subtenant is a party.

ARTICLE 12
DEFAULT BY TENANT; REMEDIES

Section 12.1 Each of the following shall be deemed an event of default (an
“Event of Default”) and a breach of this Lease by Tenant:

(a) The failure of Tenant to pay when due, any portion of any installment of
Base Rent, Supplementary Rent or any other monetary charge due from Tenant under
this Lease where such failure continues for a period of five (5) Business Days
after Tenant’s receipt of Landlord’s written notice of such failure, except that
Landlord shall not be required to deliver such notice more than twice in any
twelve (12) month period.

(b) The failure of Tenant to comply with or observe any of the other provisions,
agreements, conditions, covenants or terms contained in this Lease, or if such
failure is of such a nature that it can be remedied, then if such failure shall
continue for thirty (30) days after written notice by Landlord to Tenant (or if
such default is of such a nature that it cannot be completely remedied within
said thirty (30) day period, then if Tenant does not agree in writing within
such thirty (30) day period to cure the same, commence and thereafter diligently
prosecute the cure and complete the cure within one hundred twenty (120) days
after such original written notice of default by Landlord to Tenant).

(c) If Tenant shall Transfer all or any of its interest in the Premises or this
Lease without strict compliance with Article 9 of this Lease; or if Tenant shall
permit an Operating Subtenant to Transfer all or any of its interest in the
Premises or the Operating Sublease without strict compliance with Article 9 of
this Lease.

(d) The (i) initiation of any proceeding whereupon the estate or interest of
Tenant in the Premises, or any portion thereof, or in this Lease is levied upon
or attached, or (ii) taking of Tenant’s leasehold estate by execution or other
process of law other than as provided in Article 8, which proceeding or taking,
as the case may be, is not vacated, discharged, dismissed or otherwise reversed
within ninety (90) days thereafter.

(e) An Event of Default under and as defined in any of the Subleases, including
any of the other Operating Subleases, as said term is defined by the Master
Lease) where such Event of Default continues for an additional period of thirty
(30) days following the date on which Landlord delivers written notice to
Tenant, except where such Event of Default constitutes a separately enumerated
default under this Section 12.1, in which event the other portion of this
Section 12.1 shall control; or an Event of Default under and as defined in any
of the Operating Subleases (which automatically shall be an Event of Default
hereunder for which no additional notice and cure period shall be required).

(f) Tenant shall desert, vacate or fail, or fail to cause a Subtenant, to
physically occupy any material portion of the Premises (but this shall exclude a
complete or partial destruction of the Premises or the Premises for a particular
Facility prior to completion of the Restoration, and a total or partial
permanent or temporary condemnation of the Premises or the Premises for a
particular Facility).

(g) If (i) Tenant or Guarantor shall commence any case, proceeding or other
action (A) under any existing or future Applicable Law relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to Tenant, or seeking to adjudicate Tenant a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to Tenant or
Tenant’s debts, or (B) seeking appointment of a receiver, trustee, custodian or
other similar official for Tenant or for all or any substantial part of Tenant’s
property; or (ii) Tenant or Guarantor shall become insolvent or make a general
assignment for the benefit of Tenant’s creditors or shall make a transfer in
fraud of creditors; or (iii) there shall be commenced against Tenant or
Guarantor any case, proceeding or other action of a nature referred to in
clause (i) above (including involuntary bankruptcy) or seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of Tenant’s property, which case, proceeding or other
action (A) results in the entry of an order for relief or (B) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or
(iv) Tenant or Guarantor shall take any action consenting to or approving of any
of the acts set forth in clause (i) or (ii) above; or (v) Tenant or Guarantor
shall generally not, or shall be unable to, pay its debts as they become due or
shall admit in writing its inability to pay its debts.

(h) Tenant is a corporation (or partnership or limited liability company) and
shall cease to exist as a corporation (or partnership or limited liability
company) in good standing in the state of its incorporation (or formation)
(unless Tenant simultaneously becomes incorporated (or formed) and in good
standing in another state) or if Tenant is a partnership or limited liability
company or other entity and Tenant shall be dissolved or otherwise liquidated,
then, in the event of any of the foregoing, if Tenant does not completely remedy
such default within the thirty (30) day period following its receipt of written
notice of such default.

(i) Tenant fails or refuses to execute any certificate or agreement that
Landlord or Mortgagee may reasonably request confirming the subordination
required pursuant to Article 10 or estoppel certificate required pursuant to
Article 14 within ten (10) Business Days after Tenant’s receipt thereof.

(j) Any revocation, termination, suspension or other loss of any Health Care
License relating to any of the Facilities or health care services provided at or
from any of the Facilities or the taking of any action by a Governmental
Authority, where any of the foregoing matters require the suspension, closure or
inability to operate any of the Facilities as a skilled nursing facility or in
the ordinary course of business (provided, however, that in the case of a
suspension or other action which is temporary and not irrevocable and which does
not require a closure of any Facility, Tenant shall have failed to fully cure
the applicable violations and restore full use of the Health Care License within
one hundred eighty (180) days after the action was initially taken or, if
shorter, the time for cure set by the Governmental Authority).

(k) Any debarment or disqualification of Tenant or any of the Operating
Subtenants from being a health care provider, government contractor, holder of
any Health Care License or recipient of reimbursement from Medicare, Medicaid or
any other Third Party Payor that (in the case of such other Third Party Payor)
constitutes a material portion of the business of a particular Operating
Subtenant and would have a material adverse on the financial condition of a
particular Facility and Tenant’s and the applicable Operating Subtenant’s
ability to perform under the terms of this Agreement and the applicable
Operating Sublease.

(l) If Tenant gives its consent or approval to an Operating Subtenant required
by the Operating Sublease without first obtaining the prior written consent or
approval of Landlord if such consent of Landlord is required under the terms of
this Lease.

(m) As provided in Section 25.3(e), if at any time the Rent Coverage Ratio is
less than 1.20:1.00 for a Test Period, then the occurrence of such event
automatically shall constitute an Event of Default upon written notice to
Tenant, without a further opportunity for Tenant to cure such Event of Default.

(n) A default or an event of default under any of the Mortgage Loan Documents
resulting from Tenant or any Operating Subtenant’s failure to comply with and/or
observe the terms of this Lease and/or the Mortgage Loan Documents to which such
Tenant or Operating Subtenant is a party or is otherwise bound; provided,
however, that the foregoing shall not apply to a default or an event of default
under any of the Mortgage Loan Documents arising solely as a result of
Landlord’s failure to timely pay amounts due to Mortgagee under the Mortgage
Loan Documents (including reserve payments) if Tenant has satisfied its
obligations under this Lease to pay Rent.

Section 12.2 Upon the occurrence of an Event of Default, Landlord may, at any
time thereafter, without limiting Landlord in the exercise of any right or
remedy at law or in equity that Landlord may have by reason of such Event of
Default, at its option pursue any one or more of the following remedies without
any further notice or demand whatsoever:

(a) Terminate this Lease and all of the Subleases by issuing written notice of
termination to Tenant, in which event Tenant shall immediately surrender the
Premises to Landlord, but if Tenant shall fail to do so, Landlord may without
notice and without prejudice to any other remedy Landlord may have, peaceably
enter upon and take possession of the Premises and expel or remove Tenant and
its effects without being liable to prosecution or any claim for damages
therefor, and upon any such termination, Tenant agrees that in addition to its
liability for the payment of arrearages of Base Rent, Supplementary Rent and
other sums due and owing by Tenant to Landlord under this Lease upon such
termination, Tenant shall be liable to Landlord for damages. Tenant shall pay to
Landlord as damages on the same days as Base Rent and other payments which are
expressed to be due under the provisions of this Lease, the total amount of such
Base Rent and other payments plus a reimbursement for all unamortized tenant
allowances and concessions, less such part, if any, of such payments that
Landlord shall have been able to collect from a new tenant upon reletting;
provided, however, that Landlord shall have no obligation to Tenant to relet the
Premises so as to mitigate the amount for which Tenant is liable, except solely
as follows: Following an Event of Default, Landlord shall use commercially
reasonable efforts to mitigate its direct damages; provided, however, that the
foregoing shall not be a condition precedent to an action by Landlord against
the Guarantor pursuant to the Guaranty. Landlord’s duty to mitigate by leasing
the Premises to another tenant (a “Replacement Tenant”) is subject to the
following:

(i) Landlord shall have no obligation to solicit or entertain negotiations with
any prospective Replacement Tenants until Landlord obtains either (A) the final
and unappealable legal right to relet the Premises free of any claim of Tenant
or (B) the written assurance from Tenant, in form and substance reasonably
acceptable to Landlord, by which Tenant waives all claims against Landlord in
connection with such mitigation efforts;

(ii) Landlord shall not be obligated to lease the Premises to a Replacement
Tenant except on the terms and conditions of this Lease;

(iii) Landlord shall not be obligated to lease the Premises to a Replacement
Tenant whose use would, in Landlord’s reasonable opinion, (a) violate any
material restriction, covenant or requirement contained in this Lease or
document of another tenant or occupant of the Building; (b) violate the Health
Care Requirements or Health Care Licenses; or (c) be incompatible with the
operation of the Building;

(iv) Landlord shall not be obligated to lease the Premises to any proposed
Replacement Tenant that does not have, in Landlord’s reasonable discretion,
sufficient financial resources or operating experience to operate the Premises
for the use required by this Lease; and

(v) Landlord shall not be required to expend any amount of money to alter,
remodel or otherwise make the Premises suitable for use by a proposed
Replacement Tenant, and all such sums shall be paid by Tenant before Landlord
shall be required to execute an agreement with the Replacement Tenant.

In addition to the other remedies reserved to Landlord herein, and to the extent
not prohibited by law, if Landlord elects to terminate this Lease following an
Event of Default, Landlord shall be entitled to recover from Tenant the
aggregate of: (i) the worth at the time of award of the unpaid Rent earned as of
the date of the termination hereof; (ii) the worth at the time of award of the
amount by which the unpaid Rent which would have been earned after the date of
termination hereof until the time of award exceeds the amount of such Rental
loss that could have been reasonably avoided; (iii) the worth at the time of
award of the amount by which the unpaid Rent for the balance of the Term after
the time of award exceeds the amount of such Rental loss that could have been
reasonably avoided; (iv) any other amount necessary to compensate Landlord for
the detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom; and (v) any other amount which Landlord may hereafter be
permitted to recover from Tenant to compensate Landlord for the detriment caused
by Tenant’s Default. For the purposes hereof, “Rent” shall be deemed to be and
to mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease; the “time of award” shall mean the date upon which the
judgment in any action brought by Landlord against Tenant by reason of such
Event of Default is entered or such earlier date as the court may determine; the
“worth at the time of award” of the amounts referred to in subclauses (i) and
(ii) of this paragraph shall be computed by allowing interest on such amounts at
the Default Rate; and the “worth at the time of award” of the amount referred to
in subclause (iii) of this paragraph shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of New York at the time
of award plus one percent (1%) per annum.

(b) Enter upon and take possession of the Premises without terminating this
Lease and expel or remove Tenant and its effects therefrom without being liable
to prosecution or any claim for damages therefor, and Landlord may relet the
Premises for the account of Tenant. Tenant shall pay to Landlord all arrearages
of Base Rent, Supplementary Rent and other sums due and owing by Tenant to
Landlord, and Tenant shall also pay to Landlord during each month of the
unexpired Term the installments of Base Rent and other sums due hereunder, less
such part, if any, that Landlord shall have, been able to collect from a new
tenant upon reletting; provided, however, that Landlord shall have no obligation
to Tenant to relet the Premises so as to mitigate the amount for which Tenant is
liable except as expressly provided above in this Lease. In the event Landlord
exercises the rights and remedies afforded to it under this Section 12.2(b) and
then subsequently elects to terminate this Lease, Tenant shall be liable to
Landlord for damages as set forth in Section 12.2(a) above and Landlord shall
have the right at any time to demand final settlement as provided therein.

(c) Cause the transfer of Health Care Licenses relating to the Facilities and
the operation and management of the Facilities and leasing of the Premises to
any replacement operator, manager or tenant of the applicable Facility
identified by Landlord, to the extent permitted by Applicable Law, and seek the
approval of Governmental Authorities in connection therewith, in which event
Tenant shall cooperate with Landlord to transfer all books and records relating
to the Facilities and transition services to the replacement operator tenant in
accordance with the provisions of Section 16.1 so as to provide continuation of
patient or resident care and minimize disruption. Tenant shall cooperate with
Landlord to complete the relevant application or transfer process as
expeditiously as possible. All fees and other expenses shall be the obligation
of Tenant.

(d) Enforce, by all legal suits and other means, its rights hereunder, including
the collection of Rent and other sums payable by Tenant hereunder, without
re-entering or resuming possession of the Premises and without terminating this
Lease.

(e) Landlord may do whatever Tenant is obligated to do by the provisions of this
Lease, may peaceably enter the Premises in order to accomplish this purpose and
may make any reasonable expenditure or incur any reasonable obligation for the
payment of money in connection therewith, including, without limitation,
reasonable attorneys’ fees and expenses. Tenant agrees to reimburse Landlord
immediately upon demand for any expenses which Landlord may incur in its actions
pursuant to this Section 12.2(e), with interest thereon at the Default Rate from
the date of demand until paid and such amount shall be deemed to be
Supplementary Rent hereunder. Tenant further agrees that Landlord shall not be
liable for damages resulting to Tenant from such action.

(f) To the extent permitted by Applicable Law and in compliance with the
requirements of Health Care Licenses and Governmental Authorities, and in
coordination with a transition to a replacement facility operator or manager:
Landlord may peaceably enter upon the Premises and change, alter, or modify the
door locks on all entry doors of the Premises, and permanently or temporarily
exclude Tenant, and its agents, employees, representatives and invitees, from
the Premises. In the event that Landlord either permanently excludes Tenant from
the Premises or terminates this Lease on account of Tenant’s Default, Landlord
shall not be obligated thereafter to provide Tenant with a key to the Premises
at any time, regardless of any amounts subsequently paid by Tenant. If Landlord
elects to exclude Tenant from the Premises temporarily without permanently
repossessing the Premises or terminating this Lease, then Landlord shall not be
obligated to provide Tenant with a key to re-enter the Premises until such time
as all delinquent rent and other amounts due under this Lease have been paid in
full and all other defaults, if any, have been cured and Tenant shall have given
Landlord evidence reasonably satisfactory to Landlord that Tenant has the
ability to comply with its remaining obligations under this Lease; and if
Landlord temporarily excludes Tenant from the Premises, Landlord shall have the
right thereafter to permanently exclude Tenant from the Premises or terminate
this Lease at any time before Tenant pays all delinquent rent, cures all other
defaults and furnishes such evidence to Landlord. A key to the Premises will be
furnished to Tenant only during Landlord’s normal business hours. Landlord’s
exclusion of Tenant from the Premises shall not constitute a permanent exclusion
of Tenant from the Premises or a termination of this Lease unless Landlord so
notifies Tenant in writing. Landlord shall not be obligated to place a written
notice on the Premises on the front door thereof explaining Landlord’s action or
stating the name, address or telephone number of any individual or company from
which a new key may be obtained. In the event Landlord permanently or
temporarily excludes Tenant from the Premises or terminates this Lease, and
Tenant owns property that has been left in the Premises but which is not subject
to any statutory or contractual lien or security interest held by Landlord as
security for Tenant’s obligations, Tenant shall have the right to promptly so
notify Landlord in writing, specifying the items of property not covered by any
such lien or security interest and which Tenant desires to retrieve from the
Premises. Landlord shall have the right to either (i) escort Tenant to the
Premises to allow Tenant to retrieve Tenant’s property not covered by any such
lien or security interest, or (ii) remove such property itself and make it
available to Tenant at a time and place designated by Landlord. In the event
Landlord elects to remove such property itself as provided in the immediately
preceding clause (ii), Landlord shall not be obligated to remove such property
or deliver it to Tenant unless Tenant shall pay to Landlord, in advance, an
amount of cash equal to the amount that Landlord reasonably estimates Landlord
will be required to expend in order to remove such property and to repair any
damage caused by such removal and to make such property available to Tenant,
including all moving or storage charges theretofore or thereafter incurred by
Landlord with respect to such property. If Tenant pays such estimated amount to
Landlord and the actual amount incurred by Landlord differs from the estimated
amount, Tenant shall pay any additional amounts to Landlord on demand or
Landlord shall refund any excess amounts paid by Tenant to Tenant on demand.

Pursuit of any of the foregoing remedies shall not preclude pursuit of any of
the other remedies herein provided or any other remedies provided by law or
equity. Exercise of such remedies shall be in compliance with the requirements
of Health Care Licenses and Governmental Authorities, and in coordination with a
transition to a replacement facility operator or manager. Any entry by Landlord
upon the Premises may be by use of a master or duplicate key or electronic pass
card or any locksmith’s entry procedure or other means. Any reletting by
Landlord shall be without notice to Tenant, and if Landlord has not terminated
this Lease, the reletting may be in the name of Tenant or Landlord, as Landlord
shall elect. Any reletting shall be for such term or terms (which may be longer
or shorter than the period which, in the absence of a termination of this Lease,
would otherwise constitute the balance of the Term) and on such terms and
conditions (which may include free rent, rental concessions or tenant
inducements of any nature) as Landlord in its sole and absolute discretion may
determine, and Landlord may collect and receive any rents payable by reason of
such reletting. In the event of any reletting, Tenant shall pay to Landlord on
demand the cost of advertisements, brokerage fees, reasonable attorney’s fees
and other costs and expenses incurred by Landlord in connection with such
reletting. In the event any rentals actually collected by Landlord upon any such
reletting for any calendar month are in excess of the amount of rental payable
by Tenant under this Lease for the same calendar month, the amount of such
excess shall belong solely to Landlord and Tenant shall have no right with
respect thereto. In the event it is necessary for Landlord to institute suit
against Tenant in order to collect the rental due hereunder or any deficiency
between the rental provided for by this Lease for a calendar month and the
rental actually collected by Landlord for such calendar month, Landlord shall
have the right to allow such deficiency to accumulate and to bring an action
upon several or all of such rental deficiencies at one time. No suit shall
prejudice in any way the right of Landlord to bring a similar action for any
subsequent rental deficiency or deficiencies.

Section 12.3 Subject to the terms of Section 12.2 above, upon the exercise by
Landlord of any of the remedies contained in this Lease, at law or in equity:

(a) Tenant shall pay to Landlord all Rent payable under this Lease by Tenant to
Landlord to the date upon which this Lease or Tenant’s right to possess the
Premises shall have been terminated or to the date of re-entry upon the Premises
by Landlord, as the case may be. Additionally, Tenant shall pay to Landlord all
costs incurred by Landlord (including court costs and reasonable attorneys’ fees
and expenses) in (i) obtaining possession of the Premises, (ii) removing and
storing Tenant’s or any other occupant’s property, (iii) repairing any damage to
the Premises, and (iv) performing any of Tenant’s unperformed obligations.

(b) No re-entry or taking possession of the Premises by Landlord shall be
construed as an election on its part to terminate this Lease, unless written
notice of such intention be given to Tenant by Landlord. Notwithstanding any
such reletting or re-entry to take possession, Landlord may at any time
thereafter elect to terminate this Lease for a previous then continuing uncured
default. No act or thing done by Landlord or its agents during the term hereby
granted shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept a surrender of the Premises shall be valid unless the same
be made in writing by Landlord.

Section 12.4 No taking of possession of and/or reletting the Premises, or any
part thereof, shall relieve Tenant of its liabilities and obligations hereunder,
all of which shall survive such expiration, termination, repossession or
reletting.

Section 12.5 To the extent not prohibited by Applicable Law, Tenant hereby
waives and releases all rights now or hereafter conferred by statute or
otherwise which would have the effect of limiting or modifying any of the
provisions of this Article 12. Tenant shall execute, acknowledge and deliver any
instruments which Landlord may request, whether before or after the occurrence
of an Event of Default evidencing such waiver or release.

Section 12.6 The Rent payable by Tenant hereunder and each and every installment
thereof, and all costs, actual and reasonable attorneys’ fees and disbursements
and other expenses which may be incurred by Landlord in enforcing the provisions
of this Lease on account of any delinquency of Tenant in carrying out the
provisions of this Lease shall be and they hereby are declared to constitute a
valid lien upon the interest of Tenant in this Lease and in the Premises.

Section 12.7 Suit or suits for the recovery of damages, or for a sum equal to
any installment or installments of Rent payable hereunder or any deficiencies or
other sums payable by Tenant to Landlord pursuant to this Article 12, may be
brought by Landlord from time to time at Landlord’s election, and nothing herein
contained shall be deemed to require Landlord to await the date whereon this
Lease or the Term would have expired by limitation had there been no Event of
Default by Tenant and termination.

Section 12.8 Nothing contained in this Article 12 shall limit or prejudice the
right of Landlord to prove and obtain as liquidated damages in any bankruptcy,
insolvency, receivership, reorganization or dissolution proceeding an amount
equal to the maximum allowed by Applicable Law governing such proceeding and in
effect at the time when such damages are to be proved, whether or not such
amount shall be greater than, equal to or less than the amount of the damages
referred to in any of the preceding Sections of this Article 12.

Section 12.9 Except as otherwise expressly provided herein or as prohibited by
Applicable Law, Tenant hereby expressly waives the service of any notice of
intention to re-enter provided for in any statute, or of the institution of
legal proceedings to that end, and Tenant, for and on behalf of itself and all
persons claiming through or under Tenant, also waives any and all right of
redemption provided by any Applicable Law or statute now in force or hereafter
enacted or otherwise, or re-entry or repossession or to restore the operation of
this Lease in case Tenant shall be dispossessed by a judgment or by warrant of
any court or judge or in case of re-entry or repossession by Landlord or in case
of any expiration or termination of this Lease.

Section 12.10 No failure by Landlord to insist upon the strict performance of
any covenant, agreement, term or condition of this Lease or to exercise any
right or remedy consequent upon a breach thereof, or receipt or acceptance of
Rent with knowledge of or during the continuance of any such breach, shall
constitute a waiver or relinquishment of any such breach or of such covenant,
agreement, term or condition. No covenant, agreement, term or condition of this
Lease to be performed or complied with by Tenant, and no breach thereof, shall
be waived, altered or modified except by a written instrument executed by
Landlord. No waiver of any breach shall affect or alter this Lease, but each and
every covenant, agreement, term and condition of this Lease shall continue in
full force and effect with respect to any other then existing or subsequent
breach thereof.

Section 12.11 In the event of any breach by Tenant of any of the covenants,
agreements, terms or conditions contained in this Lease, Landlord shall be
entitled to a decree compelling performance of any of the provisions hereof and
the restraint by injunction of the violation or attempted or threatened
violation of any of the terms, covenants and conditions of this Lease, and shall
have the right to invoke any rights and remedies allowed at law or in equity or
by statute or otherwise as though re-entry, summary proceedings, and other
remedies were not provided for in this Lease. The rights granted to Landlord in
this Lease shall be cumulative of every other right or remedy which Landlord may
otherwise have at law, in equity or otherwise, and the exercise of one or more
rights or remedies shall not prejudice or impair the concurrent or subsequent
exercise of other rights or remedies.

Section 12.12 Tenant shall pay to Landlord all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
incurred by Landlord in any action or proceeding to which Landlord may be made a
party by reason of any act or omission of Tenant. Tenant also shall pay to
Landlord all reasonable costs and expenses, including, without limitation,
actual and reasonable attorneys’ fees and disbursements, incurred by Landlord in
enforcing any of the covenants and provisions of this Lease and incurred in any
action brought by Landlord against Tenant on account of the provisions hereof,
and all such costs, expenses and attorneys’ fees and disbursements may be
included in and form a part of any judgment entered in any proceeding brought by
Landlord against Tenant on or under this Lease. All of the sums paid or
obligations incurred by Landlord as aforesaid, with interest and costs, shall be
paid by Tenant to Landlord on demand.

Section 12.13 If Tenant shall fail to pay any installment of Base Rent or
Supplementary Rent within five (5) days of when such payment is due, Tenant
shall pay to Landlord, in addition to such payment of Base Rent or Supplementary
Rent, as the case may be, interest on the amount unpaid at the Default Rate,
computed from the date such payment was due to and including the date of
payment.

Section 12.14 To the extent that any provision of this Lease entitles Landlord
to recover its fees, costs, expenses or attorneys’ fees from Tenant, such fees,
costs, expenses or attorneys’ fees shall include Landlord’s reasonable allocable
costs of in-house counsel, only to the extent that Landlord’s right to recover
such fees, costs, expenses or attorneys’ fees arises out of an Event of Default
by Tenant.

Section 12.15

(a) Subject to Section 12.15(b) and Section 12.15(c), as security for the
payment and performance of all of Tenant’s obligations and Landlord’s rights
under this Lease, Tenant hereby assigns, grants, delivers, sets over and
transfers to Landlord and grants to Landlord, its successors and assigns, (i) a
continuing first priority security interest in all of its right, title and
interest, whether now owned or hereafter acquired, now existing or hereafter
arising, wherever located, in and to the Tenant Personal Property, and (ii) a
continuing first priority security interest in all of its right title and
interest, whether now owned or hereafter acquired, now existing or hereafter
arising, in and to the Health Care Licenses and the Provider Agreements, in each
case subject to the terms and conditions of an Inter-Creditor Agreement (defined
below), to have and to hold the same, unto Landlord, such transfer and
assignment to automatically become a present, unconditional assignment upon the
expiration or earlier termination of this Lease to the extent permitted by
Applicable Law. Tenant shall sign and deliver to Landlord, or if Tenant’s
signature is not required, Tenant hereby authorizes Landlord to file in all
necessary governmental offices, one or more financing statements to perfect the
security interest granted by Tenant to Landlord hereunder. Landlord shall have
all rights and remedies available to a secured party under the Uniform
Commercial Code, as amended from time to time. Tenant acknowledges that Landlord
may assign its security interest in the Tenant Personal Property, the Health
Care Licenses and the Provider Agreements (collectively, the “Working Capital
Loan Collateral”) to Mortgagee and/or to a Superior Landlord and upon Landlord’s
request, or at the request of Mortgagee, Tenant shall confirm in writing the
grant of such security interests to Mortgagee and/or Superior Landlord. These
provisions of this Lease shall be deemed to be a Security Agreement. In
connection with the expiration or earlier termination of this Lease, Tenant
shall use reasonable efforts to cause the Health Care Licenses and the Provider
Agreements to be reissued in the name of Landlord or its designee as of such
date or as soon thereafter as is practicable. Without limiting the foregoing,
Tenant shall reasonably cooperate with Landlord in obtaining such re-issuance,
and Landlord shall be entitled to apply in its own name, its designee’s name or
Tenant’s name for the transfer of the Health Care Licenses and the Provider
Agreements to Landlord or its designee, and Tenant’s obligation to reasonably
cooperate shall survive the expiration or earlier termination of this Lease. Any
grant of security interest in, or pledge or collateral assignment of, the
Working Capital Loan Collateral to any financial institution making a loan to
Tenant shall be expressly subject to this Lease, including, without limitation,
Section 12.15(b) and Section 12.15(c) below, and the foregoing rights of
Landlord and Landlord’s first priority security interest in the Tenant Personal
Property and rights as a collateral assignee of the Health Care Licenses,
Provider Agreements and the Tenant’s Personal Property under and as defined in
the Subleases. Any foreclosure of or exercise of any other remedies by Tenant’s
lender, if any, shall be subject to the foregoing provisions and the other terms
and conditions of this Lease, including, without limitation, the terms and
conditions of Section 9.1 regarding Transfers requiring the consent of Landlord
and Mortgagee. Tenant shall provide, and shall cause the Operating Subtenant to
provide, to Landlord copies of the documents evidencing the Working Capital Loan
within five (5) Business Days following receipt of Landlord’s written request.

(b) Notwithstanding any provision in this Lease to the contrary, Tenant and each
Operating Subtenant are expressly permitted, from time to time, directly or
indirectly, to (i) enter into any one or more Working Capital Loans and/or
(ii) grant to a Working Capital Lender a security interest or create or
otherwise cause to exist a lien, encumbrance or pledge, in to or upon any and
all of Tenant’s right, title and interest in, to and under the Working Capital
Loan Collateral, subject to the terms of this Section 12.15, and provided that
the Working Capital Lender executes an Inter-Creditor Agreement with Landlord
simultaneously with the occurrence of the foregoing and each such Working
Capital Loan is in compliance with all applicable HUD requirements and those of
Mortgagee. Landlord agrees to reasonably cooperate with Tenant and each
Operating Subtenant in their respective efforts to obtain any such Working
Capital Loan and, upon the request of Tenant or any Operating Subtenant, to
provide Landlord’s written consent, as may be necessary, to any such Working
Capital Loan. Nothing contained in this Section 12.15(b) shall be deemed to
permit Tenant to grant a security interest or create or otherwise cause to exist
a lien, encumbrance or pledge in any of Tenant’s right, title and interest in,
to or under any Rents paid or payable to Tenant under any Sublease of all or any
portion of the Premises, it being understood and agreed that in no event shall
Tenant be permitted to so encumber such Rents.

(c) Landlord and Tenant acknowledge and agree that (1) Landlord will maintain a
perfected security interest in the Working Capital Loan Collateral and a current
or future Working Capital Lender may have a perfected security interest in some
or all of the Working Capital Loan Collateral, which shall include at the
request of Tenant a first priority (or second or subsequent priority to the
extent any Mortgagees have greater priority) security interest in favor of such
Working Capital Lender in items of Working Capital Loan Collateral consisting of
accounts receivable and associated proceeds and records, in which event Landlord
shall be behind such Working Capital Lender and have a second priority (or third
or subsequent priority to the extent any Mortgagees have greater priority)
security interest in such items of Working Capital Loan Collateral; (2) with
respect to a Working Capital Loan in effect as of the Effective Date,
simultaneously with the execution of this Lease, Landlord, Tenant, any Superior
Landlord, any Mortgagee and the Working Capital Lender shall execute a mutually
acceptable inter-creditor agreement containing commercially reasonable terms (an
“Inter-Creditor Agreement”) with respect to any security interest granted in the
Working Capital Loan Collateral; (3) with respect to a future Working Capital
Loan, Landlord and Tenant shall execute a mutually acceptable Inter-Creditor
Agreement by and among Landlord, Tenant, each Superior Landlord, any Mortgagee
and the Working Capital Lender containing commercially reasonable terms; and
(4) with respect to any future acquired Working Capital Loan Collateral,
Landlord and Tenant shall execute a mutually acceptable Inter-Creditor Agreement
by and among Landlord, Tenant, each Superior Landlord, any Mortgagee and the
Working Capital Lender containing commercially reasonable terms. Any
Inter-Creditor Agreement will include, without limitation, a provision that,
following an event of default under such Working Capital Loan (beyond any
applicable notice and cure periods), the Working Capital Lender will release its
lien (i) in the Health Care Licenses and the Provider Agreements upon receipt of
the sum of $1.00 and (ii) in the Tenant’s Personal Property upon receipt of a
sum equal to the fair market value of the Tenant’s Personal Property, in each
case without the payment of any termination fee or other prepayment charges.

ARTICLE 13
NO WAIVER

Section 13.1 No receipt of moneys by Landlord from Tenant after the termination
or cancellation of this Lease or termination of Tenant’s right to possess the
Premises (or after the giving of any notice of the termination of this Lease or
Tenant’s right to possess the Premises) shall reinstate, continue or extend the
Term, or affect any notice theretofore given to Tenant, or affect or otherwise
operate as a waiver of the right of Landlord to enforce the payment of Base Rent
or Supplementary Rent then due, or thereafter falling due, or operate as a
waiver of the right of Landlord to recover possession of the Premises by proper
suit, action, proceeding or remedy; it being agreed that, after the service of
notice to terminate or cancel this Lease or Tenant’s right to possess the
Premises, or the commencement of suit, action or summary proceedings, or any
other remedy, or after a final order or judgment for the possession of the
Premises, Landlord may demand, receive and collect any moneys due, or thereafter
falling due, without, in any manner whatsoever, affecting such notice,
proceeding, suit, action, order or judgment; and any and all such moneys
collected shall be deemed to be payments on account of the use and occupation of
the Premises or, at the election of Landlord, on account of Tenant’s liability
hereunder. The acceptance of any check or payment bearing or accompanied by any
endorsement, legend or statements shall not, of itself, constitute any change in
or termination of this Lease.

Section 13.2 The failure of Landlord to enforce any agreement, condition,
covenant or term, by reason of its breach by Tenant shall not be deemed to void,
waive or affect the right of Landlord to enforce the same agreement, condition,
covenant or term on the occasion of a subsequent default or breach. No surrender
of the Premises by Tenant (prior to any termination of this Lease) shall be
valid unless consented to in writing by Landlord.

ARTICLE 14
ESTOPPEL CERTIFICATE; CONSENT

Section 14.1 Tenant agrees that it shall, at any time and from time to time upon
not less than ten (10) days’ prior notice by Landlord, execute, acknowledge and
deliver to Landlord a statement in writing certifying that this Lease is
unmodified and in full force and effect (or if there have been any
modifications, that the Lease is in full force and effect as modified and
stating the modifications), the Base Rent and Supplementary Rent payable and the
dates to which the Base Rent and Supplementary Rent have been paid, that the
address for notices to be sent to Tenant is as set forth in this Lease, stating
whether or not Landlord is in default in keeping, observing or performing any
term, covenant, agreement, provision, condition or limitation contained in this
Lease and, if in default, specifying each such default, the Commencement Date
and Expiration Date for the current Term, that Tenant is in possession of the
Premises, and any other customary matters reasonably requested by Landlord, any
Mortgagee, or any Superior Landlord; it being intended that any such statement
delivered pursuant to this Article 14 may be relied upon by Landlord or any
Superior Landlord or any prospective purchaser of the Premises or any Mortgagee
thereof or any assignee of any Mortgage upon the Premises. Tenant shall also
cause any Subtenant to deliver a statement as to the foregoing matters with
respect to the applicable Sublease, and the same parties shall be entitled to
rely on such estoppel certificate.

Section 14.2 Landlord may secure financing of its interest in the Premises by,
among other things, assigning Landlord’s interest in this Lease and the sums
payable hereunder to Mortgagee. Tenant agrees, upon not less than ten
(10) Business Days’ prior notice by Landlord, to execute, acknowledge and
deliver to Landlord such certificates and other documents as may be reasonably
requested by Landlord.

Section 14.3 Landlord agrees that it shall, at any time and from time to time
upon not less than ten (10) days’ prior notice by Tenant, execute, acknowledge
and deliver to Tenant a statement in writing certifying that this Lease is
unmodified and in full force and effect (or if there have been any
modifications, that the Lease is in full force and effect as modified and
stating the modifications), the Base Rent and Supplementary Rent payable and the
dates to which the Base Rent and Supplementary Rent have been paid, that the
address for notices to be sent to Landlord is as set forth in this Lease,
stating whether or not to the knowledge of Landlord that Tenant is in default in
keeping, observing or performing any term, covenant, agreement, provision,
condition or limitation contained in this Lease and, if in default, specifying
each such default, the Commencement Date and Expiration Date for the current
Term, that Tenant is in possession of the Premises, and any other matters
requested by Tenant; it being intended that any such statement delivered
pursuant to this Article 14 may be relied upon by Tenant or any prospective
purchaser of the Premises.

ARTICLE 15
QUIET ENJOYMENT

Section 15.1 Tenant, upon payment of the Rents herein reserved and upon the due
performance and observance of all the covenants, conditions and agreements
herein contained on Tenant’s part to be performed and observed in all material
respects, including, without limitation, the maintenance by Tenant of all
necessary Health Care Licenses for the Facilities in good standing and the
compliance by Tenant with all Requirements of Governmental Authorities, shall
and may at all times during the Term peaceably and quietly have, hold and enjoy
the Premises without any manner of suit, trouble or hindrance of and from
Landlord or any Person claiming by, through or under Landlord, subject,
nevertheless, to the terms and provisions of this Lease.

ARTICLE 16
SURRENDER

Section 16.1 Tenant shall, on the last day of the Term, or upon the sooner
termination of the Term, quit and surrender to Landlord the Premises vacant,
free of all Tenant Personal Property (subject to Landlord’s right to purchase
the owned Tenant’s Personal Property or take an assignment of the leased
Tenant’s Personal Property pursuant to Section 16.5 hereof), and in good
condition and repair, reasonable wear and tear, and damage from condemnation and
from Tenant’s election not to restore after casualty, excepted, and Tenant shall
remove or demolish all of the fixtures, structures and other improvements which
Landlord shall have elected to cause Tenant to remove pursuant to and in
accordance with Section 5.7 hereof; provided, however, that at the termination
of the Lease, Tenant shall allow the successor tenant to use Tenant’s Personal
Property for a reasonable period of time until such successor tenant is able to
acquire replacements for such Tenant’s Personal Property, as long as the
successor tenant shall pay Tenant the reasonable rental value for such use. Upon
the expiration or earlier termination of this Lease, Landlord may, to the extent
permitted by Applicable Law, cause the transfer of Health Care Licenses relating
to the Facilities and the operation and management of the Facilities and leasing
of the Premises to any replacement operator, manager or tenant of the Facilities
designated by Landlord and seek the approval of Health Care Regulatory Agencies
in connection therewith. In connection with such transfer, Tenant shall
cooperate with Landlord (including, if required by Landlord, the execution and
delivery of a transfer agreement reasonably acceptable to the parties,) and
provide for, at Landlord’s expense, (i) the transfer to the successor tenant of:
(A) all federal, state or municipal licenses, certifications, certificates,
approvals, permits, variances, waivers, provider agreements and other
authorizations certificates that are related to the operation of the Facilities
to the extent same are transferable; and (B) all names associated with the
Facilities as then known to the general public (but excluding any names that are
Tenant Personal Property), (ii) the preparation and filing of all notices
reasonably required by Applicable Law in connection with such termination and
transfer of operations, (iii) provided that such successor tenant executes an
agreement, in form and substance reasonably acceptable to such successor tenant
and Tenant, confirming the obligations to maintain such charts and records for a
period equal to the longer of the applicable statute of limitations or the
period required by applicable laws, the delivery to the successor tenant of all
patient charts and resident records along with appropriate patient and resident
consents, if necessary, subject to applicable regulations, (iv) the delivery to
the successor tenant of such inventories and supplies at commercially reasonable
operating levels, upon Tenant’s receipt of payment therefor as otherwise
provided in this Lease, and (v) the delivery of copies of all of Tenant’s books
and records relating to the Facilities and their operations that are necessary
to transition the Facilities to the successor tenant, to Landlord or the
successor tenant, within a reasonable time so as to provide continuation of
patient or resident care and minimize disruption. Tenant’s obligation to observe
and perform this covenant shall survive the expiration or earlier termination of
the Term. In the event that Tenant fails to surrender the Premises as aforesaid,
in addition to the rights of Landlord under Section 16.3, Landlord shall have
the right to exercise the applicable remedies upon the occurrence of an Event of
Default. Tenant shall have the right, as long as no Event of Default has
occurred and is continuing under this Lease, upon the expiration of the Term
(but subject to (a) the temporary use by the successor tenant referred to above
and (b) Landlord’s right to purchase the owned Tenant’s Personal Property or
takes an assignment of the leased Tenant’s Personal Property pursuant to
Section 16.5 hereof), to remove from the Premises all of Tenant’s Personal
Property, whether or not the same be attached to the real estate, provided that
Tenant shall at its own cost and expense reasonably restore and repair any
damage to the Premises caused by the removal of Tenant’s Personal Property. Such
removal shall be done upon reasonable advance notice, at a mutually convenient
time approved by Landlord and without disruption of the successor tenant’s
business operations.

Section 16.2 Upon the expiration of the Term, all Base Rent and Supplementary
Rent and other items payable by Tenant under this Lease shall be apportioned to
the date of termination.

Section 16.3 Tenant acknowledges that possession of the Premises must be
surrendered to Landlord at the expiration or sooner termination of the term of
this Lease. The parties recognize and agree that the damage to Landlord
resulting from any failure by Tenant to timely surrender possession of the
Premises as aforesaid will be extremely substantial, will exceed the amount of
the Base Rent and Supplementary Rent theretofore payable hereunder, and will be
impossible to accurately measure. Tenant therefore agrees that, subject to
Section 16.4, if possession of the Premises is not surrendered to Landlord upon
the expiration or sooner termination of the term of this Lease, then, in
addition to any other rights or remedies available to Landlord under this Lease,
Tenant shall pay to Landlord, as liquidated damages for each month and for each
portion of any month during which Tenant holds over in the Premises after the
expiration or sooner termination of the term of this Lease, a sum equal to 125%
of the aggregate of the Base Rent and Supplementary Rent which was payable under
this Lease with respect to the last month of the term hereof. Nothing herein
contained shall be deemed to permit Tenant to retain possession of the Premises
after the expiration or sooner termination of the term of this Lease; and in the
event of any unauthorized holding over, Tenant shall indemnify each of the
Indemnified Parties against all claims for damages by any other lessee or
prospective lessee to whom Landlord may have leased all or any part of the
Premises effective before or after the expiration or termination of the Term of
this Lease; provided, however, that Tenant shall not be responsible for any
consequential damages if Tenant surrenders the Premises within ninety (90) days
after the expiration or sooner termination of the term of this Lease. If Tenant
holds over in possession after the expiration or termination of the term of the
Lease, such holding over shall not be deemed to extend the term or renew this
Lease, but the tenancy thereafter shall continue as a tenancy from month to
month upon the terms and conditions of this Lease at the Base Rent and
Supplementary Rent as herein increased. Tenant hereby waives the benefit of any
Applicable Law which would contravene or limit the provisions set forth in this
Section 16.3. This provision shall survive the expiration or earlier termination
of this Lease.

Section 16.4 Notwithstanding anything to the contrary contained in this Lease,
if pursuant to Applicable Law, Tenant is required to continue to operate the
Facilities after the Expiration Date, Tenant shall do so pursuant to Applicable
Law, and Tenant shall continue to pay Landlord Base Rent and Supplementary Rent
at the rates then in effect under this Lease (subject to the annual Base Rent
increases set forth in Section 2.1(c) and Section 24.3). Landlord further agrees
that if Tenant is required to continue the operation of any Facility pursuant to
this Section 16.4, then at Tenant’s option, Tenant may continue to operate the
balance of the Facilities until such time as Tenant is permitted to cease
operations of all of the Facilities. The period of time pursuant to which Tenant
continues to operate any Facility or Facilities pursuant to this Section 16.4
shall be referred to as the “Extended Operation Period”.

Section 16.5 At the expiration or earlier termination of the Lease, Landlord
shall have the right to (i) for no consideration, take an assignment of the
lessee’s interest in all of the leased Tenant’s Personal Property free and clear
of all liens and encumbrances (other than said lease) and (ii) purchase all of
Tenant’s Personal Property free and clear of all liens and encumbrances for the
fair market value thereof, which right must be exercised by Landlord upon
irrevocable written notice to Tenant at least one hundred eighty (180) days
prior to the expiration of the Term, or the Extended Operation Period, as
applicable. For purposes of determining the fair market value of the owned
Tenant’s Personal Property (“Personal Property Fair Market Value”), the
following procedure shall apply:

(a) If Landlord has timely delivered the aforementioned notice, Tenant shall
within fifteen (15) days deliver to Landlord a written notice of Tenant’s
determination of the Personal Property Fair Market Value (the “Value Notice”).

(b) Within fifteen (15) days after Landlord’s receipt of the Value Notice,
Landlord shall give Tenant a notice (“Landlord’s Value Response Notice”)
electing either (i) to accept the Personal Property Fair Market Value set forth
in the Value Notice, in which case the Personal Property Fair Market Value shall
be as set forth in the Value Notice, or (ii) not to accept Tenant’s
determination of the Personal Property Fair Market Value set forth in the Value
Notice in which case Landlord’s Value Response Notice shall include Landlord’s
determination of the Personal Property Fair Market Value, whereupon Landlord and
Tenant shall endeavor to agree upon the Personal Property Fair Market Value on
or before the date that is thirty (30) days after Tenant’s receipt of Landlord’s
Value Response Notice. If Landlord and Tenant are unable to agree upon the
Personal Property Fair Market Value within such 30-day period, then the Personal
Property Fair Market Value shall be determined in accordance with
Section 16.5(c) below. If Landlord fails to deliver Landlord’s Value Response
Notice within the 15-day period following its receipt of Tenant’s Value Notice,
Landlord shall be conclusively deemed to have rejected Tenant’s determination of
the Personal Property Fair Market Value.

(c) If Landlord and Tenant shall fail to agree upon the Personal Property Fair
Market Value within thirty (30) days of the date of Tenant’s receipt of
Landlord’s Value Response Notice, then, within ten (10) Business Days
thereafter, Landlord and Tenant each shall give notice to the other setting
forth the name and address of an independent appraiser or consultant having at
least 10 years experience in the business of appraising or determining the value
of personal property comparable to Tenant’s Personal Property in the general
location of the Premises. If either party shall fail to give notice of such
designation within such 10 Business Day period, then the appraiser chosen shall
make the determination alone. If two appraisers have been designated, such two
appraisers may consult with each other and shall, not later than the 60th day
after Tenant’s receipt of Landlord’s Value Response Notice choose either
Landlord’s or Tenant’s determination of the Personal Property Fair Market Value
by simultaneously giving written notice thereof to each of Landlord and Tenant,
in which case the determination so chosen shall be final and binding upon
Landlord and Tenant and their respective Affiliates. If such two appraisers
shall fail to concur within such 30-day period, then such two appraisers shall,
within the next ten (10) days, designate a third appraiser meeting the above
requirements. The third appraiser shall, within thirty (30) days after its
designation, choose either Landlord’s or Tenant’s determination (and no other)
by simultaneously delivering to Landlord and Tenant signed and acknowledged
original counterparts of his or her determination within 7 days thereof, which
determination shall be final and binding upon Landlord and Tenant and their
respective Affiliates. The determination of the appraisers pursuant to this
Section 16.5(c) shall be deemed to be binding arbitration which may be confirmed
by court order at the request of either Landlord or Tenant. The parties shall
thereafter execute and deliver any instruments of conveyance required to
transfer Tenant’s Personal Property pursuant to such appraisers’ determination.

(d) The fees, costs and expenses of each party’s appraiser shall be paid by such
party. The fees, costs and expenses of the third appraiser shall be shared
equally by Landlord and Tenant. If a decision is rendered by a single appraiser
due to the other party’s failure to designate an appraiser, then the fees, costs
and expenses of the appraiser so rendering the decision shall be shared equally
by Landlord and Tenant.

ARTICLE 17
ACCESS

Section 17.1 Landlord shall at all times during the Term have the right and
privilege to enter the Premises for the purpose of inspecting the same to ensure
compliance by Tenant with all of the provisions set forth in this Lease or for
the purpose of showing the same to prospective purchasers or Mortgagees thereof.
Landlord shall also have the right and privilege at all times during the Term to
post notices of non-responsibility for work performed by or on behalf of Tenant
and, during the last one (1) year of the Term, Landlord shall have the right and
privilege to enter the Premises at reasonable times during business hours for
the purpose of exhibiting the same to prospective new tenants. Notwithstanding
the foregoing, Landlord will not access patient or medical information which is
protected from such access by Federal or State privacy laws, including the
Health Insurance Portability and Accountability Act (“HIPAA”) and the Health
Information Technology for Economic and Clinical Health Act (“HITECH Act”) and
the regulations promulgated thereunder, as amended, and Landlord will respect
patient’s rights to privacy of their own rooms and possessions.

Section 17.2 Landlord shall at all times during the Term have the right to enter
the Premises or any part thereof for the purpose of making such repairs or
Alterations therein as Landlord deems reasonably necessary or advisable
following the failure of Tenant to make any such repairs or Alterations required
by this Lease beyond any applicable notice and cure period which required
repairs or Alterations must be supported by an engineering report from an
engineer reasonably acceptable to Landlord and Tenant, and reasonably agreed to
by both Landlord and Tenant, but such right of access shall not be construed as
obligating Landlord to make any repairs to or replacements to the Premises or as
obligating Landlord to make any inspection or examination of the Buildings.
Tenant shall pay to Landlord, on demand, as Supplementary Rent hereunder, all
amounts expended by Landlord pursuant to this Section 17.2 which amounts shall
bear interest at the Default Rate until paid, if Tenant shall have failed to
make said repairs within fifteen (l5) days of the receipt of said report. In the
event of an emergency, Landlord shall have the right to enter the Premises or
any part thereof.

ARTICLE 18
ENVIRONMENTAL MATTERS

Section 18.1 Tenant will not use, generate, manufacture, produce, store,
release, discharge or dispose of in, on, under, from or about the Premises or
transport to or from the Premises any Hazardous Substance and will not allow or
suffer any other person or entity to do so (except for non-material quantities
of Hazardous Substances that may be customarily used in the ordinary operation
of a skilled nursing facility and for which Tenant has obtained any necessary
permits or Governmental approvals (collectively, “Immaterial Use”)).

Section 18.2 Tenant shall keep and maintain the Premises in substantial
compliance with, and shall not cause, permit or suffer the Premises to be in
material violation of, any Environmental Law. Tenant shall, at its sole cost and
expense, cause any Repairs or Alterations to the Premises to be conducted and
performed by qualified contractors and in compliance with all Environmental
Laws.

Section 18.3 Tenant shall give prompt written notice to Landlord of:

(a) any use, generation, manufacture, production, storage, release, discharge or
disposal of any Hazardous Substance in, on, under, from or about the Premises or
the migration thereof to or from other property, in each case, during the Term
(other than Immaterial Use);

(b) knowledge of the commencement, institution or threat of any proceeding,
inquiry or action by or written notice from any local, state or federal
governmental authority with respect to the use or presence of any Hazardous
Substance in, on, under, from or about the Premises or the migration thereof
from or to other property, in each case, during the Term;

(c) knowledge of all claims or demands made or threatened by any third party
against Landlord, Tenant or the Premises relating to any damage, contribution,
cost recovery, compensation, loss or injury resulting from any Hazardous
Substance, in each case, during the Term;

(d) knowledge of any circumstances, occurrence or condition on, in, under, to or
from the Premises, in each case, during the Term, that reasonably could
(A) cause the Premises or any part thereof to be subject to any restrictions on
the ownership, occupancy, transferability or use under any Environmental Law,
(B) give rise to a proceeding, inquiry, notice of violation, penalty or fine by
any local, state or federal governmental authority against Landlord or Tenant,
or (C) give rise to a claim or demand by any third party against Landlord or
Tenant for damages, contribution, cost recovery, compensation, loss or injury;
and

(e) knowledge of any claims for the incurrence of expense by any governmental
authority or others in connection with the assessment, containment, remediation
or removal of any Hazardous Substance located on, under, from or about the
Premises, in each case, during the Term.

Landlord shall give prompt written notice to Tenant of knowledge of any of the
facts, events or circumstances set forth in (a) — (e) above, including all
claims under Environmental Laws commenced or threatened against Landlord with
respect to the Premises during the Term.

Section 18.4 Landlord shall have the right, but not the obligation, to join and
participate in, as a party if it so elects, any administrative or legal
proceedings or actions initiated with respect to the Premises in connection with
any Environmental Law, with each party bearing its own costs of such legal
proceedings except as provided in Section 18.6.

Section 18.5 Without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed, Tenant shall not take any
remedial action in response to the presence of any Hazardous Substance in, on,
under, from or about the Premises, nor enter into any settlement, consent or
compromise which might reasonably impair the value of Landlord’s interest in the
Premises under this Lease; provided, however, that Landlord’s prior consent
shall not be necessary if the presence of Hazardous Substance in, on, under,
from or about the Premises either poses an immediate threat to the health,
safety or welfare of any individual or is of such a nature that an immediate
remedial response is necessary and it is not reasonably practical or possible to
obtain Landlord’s consent before taking such action. In such event Tenant shall
notify Landlord as soon as practicable of any action so taken. Landlord agrees
not to withhold its consent, where such consent is required hereunder, if a
particular remedial action is ordered by a court or any agency of competent
jurisdiction.

Section 18.6

(a) Tenant shall protect, indemnify and hold harmless each of the Indemnified
Parties from and against any and all claim, loss, damage, cost, expense,
liability, fines, penalties, charges, administrative and judicial proceedings
and orders, judgments, remedial action requirements, enforcement actions of any
kind (including, without limitation, attorneys’ fees and costs) directly or
indirectly arising out of or attributable to (i) Tenant’s breach of any of the
covenants, representations and warranties of this Article 18 by Tenant, or
(ii) the use, generation, manufacture, production, storage, release, threatened
release, discharge or disposal of a Hazardous Substance in, on, under, from or
about the Premises prior to or during the Term, (iii) [reserved], or (iv) the
violation or liability under any Environmental Law arising from any activity
carried on or undertaken on the Premises during the Term by Tenant or any
employees, agents, contractors or subcontractors of Tenant or any third persons
occupying or present on the Premises during the Term, including, without
limitation: (i) the reasonable costs of any required or necessary response,
repair, cleanup or detoxification of the Premises and the preparation and
implementation of any closure, remedial or other required plans including,
without limitation: (A) the costs of response, removal or remedial action
incurred by any Governmental Authority or reasonably by any other Person, or
damages from injury to, destruction of, or loss of natural resources, including
the costs of assessing such injury, destruction or loss, incurred pursuant to
any Environmental Law; (B) the clean-up costs, fines, damages or penalties
incurred pursuant to the provisions of Applicable Law; and (C) the cost and
expenses of abatement, correction or clean-up, fines, damages, response costs or
penalties which arise from the provisions of any other Applicable Law; and
(ii) liability for damages, including damages assessed for the maintenance of
the public or private nuisance, response costs or for the carrying on of an
abnormally dangerous activity. The obligations arising under this Section 18.6
shall apply regardless of when the violation, liability, loss, harm, damage or
injury is discovered.

As used in this Lease, the term “Petroleum” shall mean any petroleum, petroleum
product, petroleum by-product, and any constituent derivative or by-product
thereof, including methyl tertiary butyl ether (MTBE).

This indemnity is intended to be operable under 42 U.S.C. Section 9607(e)(1) and
any successor section thereof and shall survive expiration or earlier
termination of this Lease and any transfer of all or a portion of the Premises
by Tenant.

(b) The foregoing indemnity shall in no manner be construed to limit or
adversely affect Landlord’s rights under this Article 18, including, without
limitation, Landlord’s rights to approve any Remedial Work or the contractors
and consulting engineers retained in connection therewith.

Section 18.7

(a) In the event that any reporting, assessment, investigation, site monitoring,
containment, cleanup, removal, restoration or other remedial work of any kind or
nature (the “Remedial Work”) is required by any Applicable Law, or by any
Governmental Authority or reasonably by other Person because of, or in
connection with, any Hazardous Substance threatened to be released, released,
discharged, or disposed of during the Term, Tenant shall within thirty (30) days
after written demand for performance thereof by Landlord (or such shorter period
of time as may be required under any Applicable Law or agreement), commence to
perform, or cause to be commenced, and thereafter diligently prosecute to
completion within such period of time as may be required under any Applicable
Law or agreement (or as otherwise required by Landlord), all such Remedial Work
at Tenant’s sole expense in accordance with the requirements of any applicable
Governmental Authority or Environmental Law. All such Remedial Work shall be
completed in accordance with Applicable Law and performed by qualified
contractors, and for an amount in excess of $50,000 shall be performed by one or
more qualified contractors, approved in advance in writing by Landlord, which
approval may be withheld by Landlord’s reasonable discretion, and under the
supervision of a consulting engineer approved in advance in writing by Landlord.
The scope of work and schedule for any Remedial Work shall be subject to
Landlord’s prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed. All reports, data, correspondence or any other
submittals to a Governmental Authority in connection with any Remedial Work
shall be provided in draft form to Landlord prior to submittal to the
Governmental Authority, and shall be subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed. All costs
and expenses of such Remedial Work shall be paid by Tenant, including, without
limitation, the charges of such contractor(s) and/or the consulting engineer,
and Landlord’s actual and reasonable attorneys’ fees and costs incurred in
connection with monitoring or review of such Remedial Work. In the event Tenant
shall fail to timely commence, or cause to be commenced, or fail to complete
such Remedial Work within the time required above, Landlord may, but shall not
be required to, cause such Remedial Work to be performed, and all reasonable
costs and expenses thereof, or incurred in connection therewith, shall become
part of the indebtedness secured hereby. The obligations under this Section 18.7
shall survive expiration or earlier termination of this Lease, and any transfer
of all or any portion of the Premises by Tenant or Landlord.

(b) Tenant shall maintain and comply with an Operation and Maintenance Plan
reasonably satisfactory to Landlord for any Facility containing asbestos
containing materials.

Section 18.8 In the event that Landlord reasonably believes that there may be a
violation or threatened violation by Tenant of any Environmental Law or a
violation or threatened violation by Tenant of any covenant under this
Article 18, Landlord is authorized, but not obligated, by itself, its agents,
employees or workmen to enter at any reasonable time following notice, so long
as such entry does not unduly interfere with Tenant’s normal conduct of
business, upon any part of the Premises for the purposes of inspecting the same
for Hazardous Substances and Tenant’s compliance with this Article 18, and such
inspections may include, without limitation, soil borings; provided, however, if
Landlord reasonably believes that the violation or threatened violation either
poses an immediate threat to the health, safety or welfare of any individual or
is of such a nature that an immediate response may be necessary, Landlord may
enter the Premises at any time and Tenant’s prior consent shall not be
necessary. In such event, Landlord shall notify Tenant as soon as practicable of
any action so taken. If such inspection reveals any violation of Environmental
Law or violation by Tenant of any covenant under this Article 18 or the
existence of any Hazardous Substance released, discharged, or disposed of during
the Term (other than an immaterial technical violation or liability), Tenant
agrees to pay to Landlord, within ten (10) days after Landlord’s written demand,
all actual and reasonable expenses, costs or other amounts incurred by Landlord
in performing any inspection for the purposes set forth in this Section 18.8.

Section 18.9 All costs and expenses incurred by Landlord under this Article 18
shall be immediately due and payable as Supplementary Rent within ten (10) days
after written demand and shall bear interest at the Default Rate from the date
of notice of such payment by Landlord and the expiration of any grace period
provided herein until repaid.

Section 18.10 “Environmental Law” and “Environmental Laws” shall mean,
respectively, any one or more Applicable Laws pertaining to health, industrial
hygiene, hazardous waste or the environmental conditions in, on, under, from or
about the Premises or any part thereof, including, without limitation, the laws
listed in the definition of Hazardous Substances below, and the rules and
regulations promulgated thereunder; in each case as the same may have been and
hereafter may be supplemented, modified, amended, restated or replaced from time
to time.

Section 18.11 “Hazardous Substance” and “Hazardous Substances” shall mean,
respectively, any waste or any one or more elements, compounds, chemical
mixtures, contaminants, pollutants, materials or other substances (a) which
poses a threat to the public health, safety or welfare or to the environment if
released, or (b) which is defined, determined or identified as a “hazardous
substance”, “hazardous waste” or “hazardous material”, or is otherwise regulated
under any Applicable Law, including, without limitation, the following: (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(codified in scattered sections of 26 U.S.C., 33 U.S.C., 42 U.S.C. and 42 U.S.C.
§ 9601 et seq.); (ii) the Resource Conservation and Recovery Act of 1976
(42 U.S.C. § 6901 et. seq.); (iii) the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et. seq.); (vi) the Toxic Substances Control Act (15 U.S.C. §
2601, et seq.); (v) the Clean Air Act (33 U.S.C. § 1251 et seq..); (vi) the
Clean Air Act (42 U.S.C. § 7401, et seq..); (vii) the Safe Drinking Water Act
(21 U.S.C. § 349; 42 (U.S.C. § 201 and § 300f et. seq.); (viii) the National
Environmental Policy Act of 1969 (42 U.S.C. § 3421); (ix) the Superfund
Amendment and Reauthorization Act of 1986 (codified in scattered sections of 10
U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and (x) Title III of the Superfund
Amendment and Reauthorization Act (40 U.S.C. § 1101 et seq.).

Section 18.12 Landlord and Tenant shall cooperate (at Tenant’s sole cost) in the
initiation of claims and the enforcement of remedies against third parties which
may be responsible for environmental conditions at the Premises.

Section 18.13 Tenant shall be responsible for safe and secure storage, transport
and off-site disposal of medical waste materials, including, without limitation,
biological or infectious waste and radioactive materials, shall ensure the
compliance with all Applicable Laws pertaining to such storage, transport and
disposal, and shall cause the promulgation and compliance by the Facilities and
all personnel with protocols for storage and disposal of such waste and
compliance with Requirements relating thereto. Tenant shall be responsible for
the safe and secure storage, dispensation and disposal of pharmaceuticals, drugs
and controlled substances at the Facilities and shall cause the promulgation and
compliance by the Facilities and all personnel with protocols for storage,
dispensation and disposal of such pharmaceuticals, drugs and controlled
substances and compliance with Requirements relating thereto.

Section 18.14 All representations, warranties, covenants and indemnities of
Tenant and Landlord in this Article 18 shall continue to be binding upon Tenant
and Landlord, and their respective successors and assigns, after the expiration
or earlier termination of this Lease.

Section 18.15

(a) Tenant acknowledges and agrees that (i) it has reviewed and is aware of all
environmental conditions at, in, on, under, from or potentially affecting the
Premises (the “Environmental Conditions”), referenced in the documents and
reports listed on Schedule “B” attached hereto (the “Environmental Reports”),
(ii) it takes possession of the premises with full knowledge of the
Environmental Conditions, and (iii) the “As Is” condition referenced in
Section 20.16 shall include the Environmental Conditions. Tenant acknowledges
and agrees that it hereby waives any claim or remedies against Landlord arising
out of or in connection with any of the Environmental Conditions, arising in law
or equity, whether by statute, regulation, common law or by agreement other than
as specifically provided by this Lease, including, but without limitation, for
contribution, cost recovery, interference with quiet enjoyment of the Premises,
reduction or abatement of Rent, or other damages. The provisions contained in
this Section 18.15 shall survive expiration or earlier termination of this
Lease, and any transfer of all or a portion of the premises by Tenant or
Landlord. Landlord acknowledges that it has reviewed and is aware of all of the
Environmental Conditions referenced in the Environmental Reports.

(b) Notwithstanding any of the information, conclusions or determinations
contained in the Environmental Reports, Tenant hereby acknowledges that in the
event Landlord determines in its reasonable discretion that additional
assessment, investigation, sampling, monitoring, remedial or other response
actions may be necessary to address Environmental Conditions at the Premises or
any portion thereof, Landlord shall have the right to conduct such actions
following prior notice to Tenant, and Tenant shall provide access to the
Premises as needed to conduct and complete such work.

ARTICLE 19
FINANCIAL AND REGULATORY REPORTING COVENANTS

Section 19.1 Tenant will furnish to Landlord:

(a) As soon as available, and in any event within one hundred twenty (120) days
after the end of each applicable fiscal year, beginning with the fiscal year
ending December 31 of the calendar year in which this Lease is executed,
(i) copies of the annual consolidated audit reports for Guarantor (or Tenant,
each Operating Subtenant and Guarantor if Guarantor ceases to prepare
consolidated reports covering the financial condition of all such entities)
containing balance sheets and statements of income, retained earnings and cash
flow as at the end of such fiscal year and for the fiscal year then ended,
setting forth in comparative form the figures for the immediately preceding
fiscal year, all in reasonable detail and audited and certified on an
unqualified basis by an independent accounting firm which is reasonably
acceptable to Landlord, to the effect that such report has been prepared in
accordance with GAAP, and (ii) individual operating statements for each Facility
at the Premises. As soon as available, and in any event within thirty (30) days
after the end of each applicable fiscal year, beginning with the fiscal year
ending December 31 of the calendar year in which this Lease is executed, Tenant
will furnish to Landlord a copy of Projections for Tenant’s, each Operating
Subtenant’s and Guarantor’s fiscal year immediately following the fiscal year
which is the subject of the financial statements delivered pursuant to the
immediately preceding clause (i). The foregoing shall be complete in all
material respects and shall include all footnotes, if any.

(b) As soon as available, and in any event within forty-five (45) days after the
end of each fiscal quarter beginning with the fiscal quarter ending March 31,
2012, (i) copies of unaudited financial reports for Guarantor as of the end of
such period and for the portion of the fiscal year then ended containing balance
sheets and statements of income and cash flow, setting forth in comparative form
the figures for the corresponding period of the immediately preceding fiscal
year, in reasonable detail certified by the chief executive officer, chief
financial officer or chief accounting officer of Guarantor to have been prepared
in accordance with GAAP and to fairly present the financial condition and
results of operations of Guarantor at the date and for the periods indicated
therein, except for the absence of footnotes and subject to year-end audit
adjustments, and (ii) individual operating statements for each Facility at the
Premises, also subject to year-end adjustments.

(c) As soon as available, and in any event within thirty (30) days after the end
of each month beginning with the month ending January 31, 2012, (i) copies of
unaudited financial reports (and each Operating Subtenant to the extent separate
from Tenant’s) for Tenant as of the end of such period and for the portion of
the fiscal year then ended containing balance sheets and statements of income
and cash flow, setting forth in comparative form the figures for the
corresponding period of the immediately preceding fiscal year, in reasonable
detail certified by the chief executive officer, chief financial officer or
chief accounting officer of Tenant and each Operating Subtenant, respectively,
to have been prepared in accordance with GAAP and to fairly present the
financial condition and results of operations of Tenant and each Operating
Subtenant at the date and for the periods indicated therein, except for the
absence of footnotes and subject to year-end audit adjustments, and
(ii) individual operating statements for each Facility at the Premises, also
subject to year-end adjustments.

(d) Promptly after receipt by Tenant of notice of the commencement thereof,
notice of all actions, suits and proceedings before any Governmental Authority
or arbitrator materially adversely affecting Tenant’s ability to perform its
obligations under this Lease and of any Operating Subtenant’s ability to perform
its obligations under an Operating Sublease.

(e) Promptly after receipt by Tenant or any Operating Subtenant of the notice of
commencement thereof, notice of (i) any audit, investigation, claim (excluding
immaterial adjustments, complaints, and corrective activity in the ordinary
course of business) (including, without limitation, Recoupment Claims),
proceeding, settlement, judgment, consent order or agreement, certificate of
compliance agreement or corporate integrity agreement by or imposed by any
Health Care Regulatory Agency materially adversely affecting any Facility,
(ii) any actual or threatened suspension, debarment or disqualification of
Tenant, any Operating Subtenant or any of their respective Affiliates from being
a health care provider, government contractor, holder of any Health Care License
or recipient of reimbursement from any Third Party Payor, (iii) any actual or
threatened suspension, termination, or revocation of any Health Care License of
Tenant, any Operating Subtenant or any of their respective Affiliates or
(iv) any self or voluntary disclosure of any material overpayment to a Third
Party Payor by Tenant, any Operating Subtenant or any of their respective
Affiliates.

(f) Tenant shall provide Landlord with reasonable notice of any and all
settlement discussions and/or negotiations materially adversely affecting Tenant
or any Operating Subtenant (excluding immaterial adjustments, complaints, and
corrective activity in the ordinary course of business) between representatives
of Tenant, any Operating Subtenant and any Governmental Authority, provided that
the Governmental Authority does not require that such discussions and/or
negotiations be kept confidential, including, without limitation negotiations
with respect to any Claim (including without limitation, Recoupment Claims),
settlement agreement, consent order or agreement, certificate of compliance
agreement or corporate integrity agreement between Tenant and its Affiliates and
any Governmental Authority (“Settlement Discussions”). In connection with
Settlement Discussions, (i) Tenant shall timely provide Landlord with copies of
any and all documents that Tenant or any Operating Subtenant intends to submit,
or that Tenant or any Operating Subtenant receives, in connection with any
Settlement Discussions, and (ii) Tenant shall advise Landlord as to the status
of the Settlement Discussions.

(g) Tenant shall provide Landlord and the Mortgagee with all documents,
instruments, permits, notices, statements and information reasonably required
under the Mortgage and the other loan documents in connection therewith to be
provided with respect to the Premises and the operation of the Facilities.

(h) No receipts of any such notice under subsections (d), (e) and (f) above
shall impose any obligation on Landlord to take any action or to enforce its
rights hereunder or otherwise remedy the circumstances leading to such notice.

(i) Tenant will keep and maintain or will cause to be kept and maintained on a
fiscal year basis, in accordance with GAAP, proper and accurate books, records
and accounts reflecting all of the financial affairs of Tenant and each
Operating Subtenant and all items of income and expense in connection with the
operation on an individual basis of the Premises. Landlord or Landlord’s
designee shall have the right from time to time (but not more than once in any
calendar quarter unless Tenant shall be in Default under this Lease), at all
times during normal business hours upon reasonable advance notice, to examine
such books, records and accounts at the office of Tenant or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Landlord shall desire, at Landlord’s expense.

(j) Tenant will furnish Landlord, (i) within thirty (30) Business Days after the
end of each calendar month, and (ii) upon Landlord’s request, within twenty
(20) Business Days following receipt of such request, with a true, complete and
correct Occupancy Report for the Facilities.

(k) Tenant shall furnish Landlord, within ten (10) days of the receipt by Tenant
or any Operating Subtenant, any and all notices (regardless of form) or charges
issued relating to non-compliance from any Health Care Regulatory Agency and/or
any Third Party Payor that Tenant’s or any Operating Subtenant’s license,
Medicare or Medicaid certification, or accreditation or ranking by any Health
Care Regulatory Agency or Third Party Payor is being, or could be, downgraded,
revoked, or suspended, that action is pending, being considered or being, or
could be, taken to downgrade, revoke, or suspend Tenant’s or any Operating
Subtenant’s license or certification or to fine, penalize or impose remedies
upon Tenant or any Operating Subtenant, or that action is pending, being
considered, or being, or could be, taken, to discontinue, suspend, deny,
decrease or recoup any payments or reimbursements due, made or coming due to
Tenant or any Operating Subtenant or related to the operation of any Facility.

(l) Tenant shall file (or cause to be filed) all required Third Party Payor cost
reports on or prior to the date such reports are due (as such due date may have
been extended by the Third Party Payor without the imposition of any penalty,
interest or violation of any revocation, termination, suspension of a Health
Care License or disbarment or disqualification from the Third Party Payor
program) and shall furnish Landlord, within thirty (30) days of the date of
filing, a complete and accurate copy of the annual Medicare or Medicaid cost
report and other annual Third Party Payor cost reports for Tenant or any
Operating Subtenant, and promptly furnish Landlord any amendments filed with
respect to such reports and all notices, responses, audit reports or inquiries
with aspect to such reports.

(m) Tenant shall furnish Landlord, within thirty (30) days of the receipt by
Tenant or any Operating Subtenant, all annual reimbursement rate sheets from all
Third Party Payors, and promptly after receipt thereof by Tenant or any
Operating Subtenant, any new, revised or amended reimbursement rate sheets and
other annual reimbursement rate sheets from all Third Party Payors for Tenant
which may be issued subsequent to the annual reimbursement rate sheets.

(n) With respect to any deficiency cited, Tenant shall furnish Landlord, within
thirty (30) days of receipt but at least five (5) days prior to the earliest
date on which Tenant or any Operating Subtenant is required to take any action
with respect thereto or would suffer any adverse consequence, a copy of any
Third Party Payor or other licensing or accreditation or ranking agency or
entity survey, report, warning letter, or notice, and any statement of
deficiencies, and within the time period required by the particular agency for
furnishing a plan of correction also furnish or cause to be furnished to
Landlord a copy of the plan of correction generated from such survey, report,
warning letter, or notice for Tenant or any Operating Subtenant and by
subsequent correspondence related thereto, and correct or cause to be corrected
any deficiency, the curing of which is a condition of continued licensure or of
full participation in any Third Party Payor program by the date required for
cure by such agency or entity (plus extensions granted by such agency or
entity).

(o) Any reports, statements or other information required to be delivered under
this Lease shall be delivered in electronic form. Tenant agrees that Mortgagee
may disclose information regarding the Facilities as provided to Mortgagee
pursuant to this Section in connection with the securitization of the Mortgage
Loan to such parties requesting such information in connection with such
securitization.

(p) Tenant shall cause all residency agreements of the Facilities to
substantially comply with any applicable Health Care Requirements.

Section 19.2 Intentionally Omitted.

Section 19.3 Tenant acknowledges that Landlord may be, or may be affiliated
with, a publicly registered company (“Registered Company”). Tenant acknowledges
that it has been advised that if the Landlord is or becomes, or is or becomes
affiliated with a Registered Company, that the Landlord or said affiliate may be
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the three (3) fiscal years immediately prior
to the fiscal year in which this Lease is dated and to the fiscal year in which
this Lease is dated (the “Audited Years”) through the first anniversary of the
date of this Lease (the “stub period”) for the Premises (calculated on a per
Property basis). To assist Landlord and its affiliate in preparing the SEC
Filings, Tenant covenants and agrees that it shall cause Guarantor and each
Operating Subtenant to provide Landlord with the following: (i) access to bank
statements for the Audited Years and stub periods; (ii) rent roll as of the end
of the Audited Years and stub periods; (iii) operating statements for the
Audited Years and stub periods; (iv) access to the general ledger for the
Audited Years and stub periods; (v) cash receipts schedule for each month in the
Audited Years and stub periods; (vi) access to invoices for expenses and capital
improvements in the Audited Years and stub periods; (vii) accounts payable
ledger and accrued expense reconciliations; (viii) check register for the
Audited Years and stub periods and the three months thereafter; (ix) all leases
and 5-year lease schedules; (x) copies of all insurance documentation for the
Audited Years and stub periods; (xi) copies of accounts receivable aging as of
the end of the Audited Years and stub periods along with an explanation for all
accounts over thirty (30) past due as of the end of the Audited Years and stub
periods; (xii) a signed representation letter in the form attached hereto as
Schedule “H”; (xiii) all organizational documents of Tenant, each Operating
Subtenant and Guarantor; (xiv) confirmation of all cash receivables and payables
for the Audit Years and the stub periods; (xv) all information related to
financial statement footnotes; and (xvi) to the extent necessary, the
information set forth in the letter set forth in the form attached hereto as
Schedule “I”. Tenant also agrees to deliver to Landlord a signed representation
letter in the form provided in the foregoing clause (xii) as of the Effective
Date. The foregoing shall be subject to compliance with all Applicable Laws.
Notwithstanding any language to the contrary set forth herein, Landlord agrees
to engage Landlord’s auditor at its sole cost and expense and to reimburse
Tenant, Guarantor and each Operating Subtenant for the fees and expenses
actually charged by their auditor in assisting Landlord’s auditor with the
foregoing audit and SEC Filings (not to include the cost of Tenant’s,
Guarantor’s or the Operating Subtenants’ audited financial statements or other
fees or expenses which any of them would have incurred regardless of the
foregoing audit and SEC filing requirements).

Section 19.4

(a) Landlord shall be permitted to rely upon the accuracy and completeness of
the items furnished pursuant to this Article and to disclose and publish the
same as required by Applicable Laws. Without limiting the generality of the
foregoing, Tenant acknowledges that Landlord is a subsidiary of a Real Estate
Investment Trust and that, as such, it is subject to certain filing and
reporting requirements in accordance with federal laws and regulations,
including, but not limited to, regulations promulgated by the Securities and
Exchange Commission. Accordingly, and notwithstanding any provision of this
Lease or the provisions of any other existing agreement between the parties
hereto to the contrary, Landlord may publicly file, disclose, report or publish
any and all information related to this Lease (including the information
provided to Landlord pursuant to this Article) that may be reasonably
interpreted as being required by federal or state law or regulation after
Closing.

(b) Except as provided below, and except for disclosures of information
permitted by Section 19.4(a), Landlord shall use commercially reasonable efforts
to keep confidential the information provided to Landlord pursuant to this
Article. Notwithstanding the foregoing, Landlord may disclose such information
(i) to its existing or potential lenders or purchasers of the Premises, (ii) to
Landlord’s and to said lenders’ and purchasers’ affiliates, directors, officers,
employees, and third party advisors (including, without limitation, financial
advisors, legal counsel and accountants), and (iii) as may be required by court
order.

ARTICLE 20
LICENSED FACILITY OPERATION; ACCESS TO BOOKS AND RECORDS; MANAGEMENT

Section 20.1 The parties agree that if this Lease is determined to be governed
by §1861(v)(1) of the Social Security Act (§952 of the Omnibus Reconciliation
Act of 1980) and the regulations promulgated in implementation thereof at
42 C.F.R. Part 420, the parties each agree to make available to the Comptroller
General of the United States, the Department of Health and Human Services
(“HHS”) and their duly authorized representatives, the books, documents and
records of either of the parties and such other information as may be required
by the Comptroller General or Secretary of HHS to verify the nature and extent
of the costs of services provided by either of the parties. If either of the
parties carry out the duties of this Lease through a subcontract worth $10,000
or more over a twelve (12) month period with a related organization, the
subcontract will also contain an access clause to permit access by the
Secretary, Comptroller General and their representatives to the related
organization’s books and records.

Section 20.2 During the Term of this Lease, Tenant shall (i) no less often than
quarterly, provide Landlord with a copy of Tenant’s (and or each Operating
Subtenant’s, to the extent separate from Tenant’s) most recent profit and loss
statement and balance sheet, (ii) provide Landlord with a copy of each cost
report Tenant may submit to the State or any other governmental agency or
administrator of a public program, (iii) provide Landlord with a true, correct
and complete copy of each survey, study, investigatory report, etc. performed by
or on behalf of any federal, state or local governmental authority, (iv) provide
Landlord with true, correct and complete copies of all monthly census
information and/or data, and (v) produce any other financial information as may
be reasonably requested by Landlord from time to time, including, without
limitation, census information and data.

Section 20.3 Tenant shall operate or cause the operation of the Facilities
consistent with its current operation. Landlord is merely the lessor of the real
property which is the subject of this Lease and, except for Landlord’s gross
negligence or willful misconduct as otherwise expressly set forth herein, shall
have no liability in connection with the operation of the Facilities or the
provision of health care services from or at the Facilities. Tenant shall cause
the Operating Subtenants, as the operator, licensee and provider of the
Facilities and all health care services provided from or at the Facilities,
independent and separate from Landlord, to (i) secure and maintain in full force
and effect all Health Care Licenses relating to such Facilities and services;
(ii) comply with all Requirements including, without limitation, all
Requirements of Governmental Authorities and under Health Care Licenses;
(iii) maintain quality control of such Facilities and services; and
(iv) maintain all computer systems, software, record keeping, data bases and
privacy requirements relating to the Facilities, all of which shall be provided
at Tenant’s own expense.

Section 20.4 For purposes of satisfying the requirements of any Mortgage, or any
refinancing, sale or appraisal process, Landlord shall have the right (but not
the obligation) to conduct such inspections, audits, visitations and quality
control reviews, of the Facilities and services provided by Tenant or the
Operating Subtenants from or at the Facilities as Landlord may desire, and for
such purposes Tenant shall provide to Landlord and its representatives access to
Tenant’s and any Operating Subtenant’s books and records relating to such
facilities and services during normal business hours upon reasonable notice. No
such inspection, audit, visitation or quality control review conducted by
Landlord or its representatives or any report resulting therefrom shall modify
or reduce in any way Tenant’s obligations under this Lease or as the parent of
the exclusive operator, licensee and provider of the Facilities and health care
services from or at the Facilities.

Section 20.5 Landlord and Tenant shall be independent contractors, and nothing
in this Lease shall be construed as creating a partnership, joint venture,
employment, agency, license or franchise relationship. Tenant shall not have any
authority to create any obligation binding upon Landlord.

Section 20.6 All employees, contractors, consultants, professionals and
providers relating to the Facilities and health care services provided from or
at the Facilities shall be deemed to be employees or contractors of Tenant or
the Operating Subtenants and not of Landlord.

Section 20.7 Tenant shall cause the Operating Subtenants to provide, at its own
expense, all deposits, bonds, insurance, letters of credit, working capital,
cash collateral, reserves, patient trust fund accounts and other financial
requirements of Health Care Licenses to operate and provide health care services
at the Facilities.

Section 20.8 Tenant shall assume, or shall cause the Operating Subtenants to
assume, and shall have the exclusive responsibility for all Claims of
overpayment or recoupment made by Third Party Payors, including, without
limitation, Medicaid and Medicare, relating to the provision of health care
services from or at the Facilities attributable to periods prior to, from and
after the date of this Lease (collectively, “Recoupment Claims”). Tenant or the
Operating Subtenants shall continue to have such exclusive responsibility for
Recoupment Claims regardless of whether Tenant or the Operating Subtenants
utilize the Medicare/Medicaid provider numbers of the Facilities in existence
prior to the date of this Lease or obtain new Medicare/Medicaid provider numbers
for the Facilities.

Section 20.9 Tenant shall cause operations at the Facilities to be conducted at
all times, at a minimum, in a manner consistent with or better than Governmental
Authority requirements, and, in connection therewith, Tenant shall or shall
cause the Operating Subtenants to:

(a) maintain the standard of care for the residents of the Facilities at all
times at a level necessary to ensure a level of quality of care for the
residents of the Facility in material compliance with Health Care Law;

(b) maintain a standard of care in the storage, use, transportation and disposal
of all medical equipment, medical supplies, medical products or gases, and
medical waste, of any kind and in any form, that is in material compliance with
all Applicable Laws;

(c) operate the Facilities in a prudent manner in material compliance with
Applicable Laws and cause all Health Care Licenses, reimbursement or care
contracts, and any other agreements necessary for the certification, licensure,
accreditation or operation of the Facilities as may be necessary for
participation in each of the Third Party Payor reimbursement programs to remain
in effect without reduction in the number of licensed beds or beds authorized
for use in each of the Third Party Payor reimbursement programs, except as
otherwise provided in this Lease;

(d) not knowingly or willingly take or permit action which will result in a
reduction, suspension, denial or elimination of reimbursement for services from,
or material recoupment by, any Third Party Payor that would materially adversely
affect Tenant or any Operating Subtenant;

(e) not take any action to rescind, withdraw, revoke or otherwise adversely
amend modify, supplement or alter the nature, tenor, or scope of the Health Care
Licenses or applicable Third Party Payor reimbursement program participation;

(f) not knowingly or willingly take any action that will (i) adversely affect
Tenant’s or any Operating Subtenant’s right to receive any Third Party Payor
payments or reimbursements; (ii) materially reduce the Third Party Payor
payments or reimbursements, or (iii) adversely affect the Health Care Licenses;
and

(g) maintain all deposits, including deposits relating to residents or residency
agreements. If such deposits are in cash, Tenant shall deposit and hold such
deposits in accordance with Applicable Law. Tenant shall cause any bond or other
instrument which Tenant or any Operating Subtenant is permitted to hold in lieu
of cash deposits under any Applicable Law or Governmental Authority requirements
to be maintained in full force and effect and to comply, in all material
respects, with any Applicable Law or Governmental Authority requirements. Tenant
shall, upon request, provide Landlord with evidence reasonably satisfactory to
Landlord of Tenant’s material compliance with the forgoing.

Section 20.10 Subject to Section 12.15(c), Tenant shall not assign, transfer, or
pledge as collateral security any of its interest in any Health Care Licenses or
Third Party Payor payment or reimbursement contracts (including rights to
payment thereunder) pertaining to Tenant or the Facilities (or permit any
Operating Subtenant to do any of the foregoing), or assign, transfer, or remove
or permit any other Person to assign, transfer, or remove any records pertaining
to the Facilities, including, without limitation, resident records, medical and
clinical records (except for removal of such patient resident records as
directed by the patients or residents owning such records), without Landlord’s
prior written consent, which consent may be granted or refused in Landlord’s
sole discretion; provided that Tenant may, to the extent permitted by Applicable
Law, store such records in a manner consistent with Tenant’s standard policies
and procedures. Tenant shall hold or cause the Operating Subtenants to hold such
Health Care Licenses free from restrictions or known conflicts that would
materially impair the use or operation of the Facilities as intended, and are
not provisional, probationary or restrictive in any way.

Section 20.11 Tenant shall not enter into any transaction with any Affiliate
other than in the ordinary course of its business and on fair and commercially
reasonable terms in material compliance with Applicable Laws and Governmental
Authority requirements.

Section 20.12 Tenant shall not participate in any federal, state or local
program whereby any Governmental Authority or other Person may have the right to
recover funds with respect to the Facilities by reason of the advance of
federal, state or local funds, including, without limitation, those authorized
under the Hill-Burton Act (42 U.S.C. 291, et seq.).

Section 20.13 Tenant shall deliver to Landlord evidence of material compliance
with any applicable post-transfer license requirements of Governmental
Authorities.

Section 20.14 Tenant shall ensure that the number of licensed beds for residents
of the Facilities is not decreased without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that notwithstanding the foregoing, Landlord may
grant or withhold its consent in its sole discretion if the number of licensed
beds for residents of the Facilities is to be decreased by more than five
percent (5%) of the Licensed Bed Capacity.

Section 20.15 Tenant hereby represents, warrants and certifies to Landlord and
Landlord’s designee, as of the date hereof, as follows:

(a) Tenant is the tenant under this Lease.

(b) Tenant has accepted and is occupying or causing the occupancy of the entire
Premises. All improvements to the Premises required by this Lease to be made by
Landlord have been completed by Landlord in accordance with this Lease in all
material respects.

(c) To Tenant’s knowledge, there are no defenses to or offsets against the
enforcement of this Lease or any provision thereof against Tenant.

(d) This Lease is in full force and effect without default thereunder by Tenant
or, to the knowledge of Tenant, Landlord.

(e) On the date of this Lease, there are no actions, whether voluntary or
otherwise, pending against Tenant under the Bankruptcy Code.

(f) As of the Effective Date, all Health Care Licenses required, necessary or
desirable for the legal use, occupancy and operation of each of the Facilities
as a licensed skilled nursing facility have been obtained and are in full force
and effect, including, without limitation, approved provider status in all Third
Party Payor payment or reimbursement programs. Tenant will cause the Operating
Subtenants to own and/or possess free from restrictions or conflicts with the
rights of others all such Health Care Licenses and to operate the Facilities in
a manner such that such Health Care Licenses as a licensed skilled nursing
facility shall remain in force and effect.

(g) The Health Care Licenses may not be and have not been transferred to any
location other than the respective Facility, have not been pledged as collateral
security (except in connection with HUD Financing) and are held free from
restrictions or known conflicts that would materially impair the use or
operation of any Facility as intended, and are not provisional, probationary or
restricted in any way.

(h) Neither Tenant nor any Operating Subtenant has taken or will take any action
to rescind, withdraw, revoke or otherwise adversely amend, modify, supplement or
alter the nature, tenor, or scope of the Health Care License or applicable Third
Party Payor payment or reimbursement program participation.

(i) Neither this Lease nor Tenant’s performance hereunder will (i) adversely
affect Tenant’s or any Operating Subtenant’s right to receive Third Party Payor
payments or reimbursements, (ii) materially reduce Third-Party Payor payments or
reimbursements, or (iii) adversely affect the Health Care License.

(j) Each Facility is duly licensed as required under Applicable Laws of the
state in which the Facility is located. Except as otherwise disclosed to
Landlord, the licensed bed capacity of each Facility is as set forth on
Schedule “E” (the “Licensed Bed Capacity”). Neither Tenant nor any Facility has
applied to reduce the number of licensed or certified beds of such Facility, to
move or transfer the right to any and all of the licensed or certified beds of
such Facility to any other location, or to amend or otherwise change such
Facility’s authorized bed capacity and/or the number of beds approved by the
applicable Governmental Authority in the state where such Facility is located,
and there are no proceedings or actions pending or, to Tenant’s knowledge,
contemplated to reduce the number of licensed or certified beds of such
Facility.

(k) To Tenant’s knowledge, Tenant, each Operating Subtenant and the operation of
each Facility are in material compliance with all Applicable Laws, Health Care
Licenses and requirements of Health Care Regulatory Agencies and other
Governmental Authorities having jurisdiction over the operation of such
Facility, including (i) staffing requirements, (ii) health and fire safety codes
and standards, including quality and safety standards, (iii) accepted
professional standards and principles that apply to professionals providing
services in such Facility, (iv) federal, state or local laws, rules, regulations
or published interpretations or policies relating to the prevention of fraud and
abuse, (v) insurance, reimbursement and cost reporting requirements,
(vi) government payment program requirements and disclosure of ownership and
related information requirements, and (vii) requirements of the applicable state
department of health or equivalent and all other federal, state, or focal
governmental authorities, including, without limitation, those relating to such
Facility’s physical structure and environment, licensing, quality and adequacy
of medical care, distribution or pharmaceuticals, rate setting, equipment,
personnel, operating policies, additions to facilities and services and fee
splitting, and any other applicable laws, regulations or agreements for
reimbursement for the type of care or services provided by Tenant with respect
to such Facility. Tenant will and will cause the operation of each Facility to
be in material compliance with the foregoing throughout the Term of this Lease.

(l) To Tenant’s knowledge, each Operating Subtenant is in material compliance
with the requirements for participation in the Medicare and Medicaid Programs
with respect to each Facility that currently participates in such programs,
including the Medicare and Medicaid Patient and Program Protection Act of 1987,
and has a current provider agreement under Title XVIII and/or XIX of the Social
Security Act, which is in full force and effect. To Tenant’s knowledge, the
Facilities did not have any deficiencies at level G or above on its most recent
survey (standard or complaint), nor was the prior operator of the Facilities
cited with any substandard quality of care deficiencies (as that term is defined
in Part 488 of 42 C.F.R) for the past two consecutive surveys. Neither the
Facilities nor any other health care facility owned or operated by Tenant, the
Operating Subtenants, Guarantor or, except has been disclosed in writing to
Landlord, their respective Affiliates has been the subject of a “double G” or
“immediate jeopardy” determination for the last three years.

(m) To Tenant’s knowledge, no Facility has received a statement of charges or
deficiencies and no penalty enforcement actions have been undertaken against any
Facility, or any other operator, manager, officer or director by any
governmental agency during the last three calendar years that now has or could
reasonably be expected to have hereafter a material adverse effect on Tenant,
and there have been no violations over the last three calendar years that
resulted in the prior operator of the Facilities or any of the Facilities’
decertification for participation in any other Third Party Payor program.

(n) To Tenant’s knowledge, neither Tenant nor any Operating Subtenant is a
target of, participant in, or subject to any action, proceeding, suit, audit,
investigation or sanction by any Governmental Authority or any administrative or
investigative body or entity or any other third party or any patient or resident
(including, without limitation, whistleblower suits, or suits brought pursuant
to federal or state False Claims Acts, and Medicaid/Medicare/State fraud/abuse
laws) which may result, directly or indirectly, or with the passage of time, in
the imposition of a fine, penalty, alternative, interim or final sanction, a
lower rate certification, recoupment, recovery, suspension or discontinuance of
all or part of any reimbursement from any Governmental Authority or Third Party
Payor, a lower reimbursement rate for services rendered to eligible patients, or
any other civil or criminal remedy (excluding immaterial monetary penalties in
the aggregate amount of $25,000 or less per Facility, but including any monetary
penalties relating to any Medicaid/Medicare/State fraud/abuse laws), or which
could reasonably be expected to have a material adverse effect on Tenant, any
Operating Subtenant or the operation of any Facility, including such Facility’s
ability to accept or retain residents, or which could result in the appointment
of a receiver or manager, or in the modification, limitation, annulment,
revocation, transfer, surrender, suspension or other impairment of a Health Care
License, or affect Tenant or any Facility’s current participation in any Third
Party Payor program, as applicable, or any successor programs thereto, at
current rate certification, nor to Tenant’s knowledge has any such action,
proceedings suit, investigation proceeding or audit been threatened.

(o) To Tenant’s knowledge, there is no threatened or pending revocation,
suspension, termination, probation, restriction, limitation, or non-renewal
affecting Tenant, any Operating Subtenant or any Facility or provider agreement
with any Third Party Payor.

(p) To Tenant’s knowledge, there are no agreements with residents of any
Facility, or with any other persons or organizations, which deviate in any
material adverse respect from, or which conflict in any material respect with,
any Applicable Laws. Tenant has in place policies and procedures to maintain all
resident records at each Facility, including patient and/or resident account
records, in material compliance with Applicable Laws and professional standards.

(q) To Tenant’s knowledge, other than the Medicare and Medicaid programs,
neither Tenant nor any Operating Subtenant is a participant in any federal,
state or local program whereby any federal, state or local government or
quasi-governmental body, or any intermediary, agency, board or other authority
or entity that may have the right to recover funds with respect to any Facility
by reason of the advance of federal, state or local funds, including, without
limitation, those authorized under the Hill-Burton Act (42 U.S.C. 291, et seq.).
Tenant has received no notice, and is not aware, of any violation of applicable
antitrust laws.

(r) To Tenant’s knowledge, all Third Party Payor insurance cost reports and
financial reports submitted by or on behalf of Tenant, any Operating Subtenant
and any Facility are and will continue to be materially accurate and complete
and have not been and will not be misleading in any material respect. There are
no current, pending or outstanding Third Party Payor programs reimbursement
audits or appeals pending at any of the Facilities, there are no cost report
years that are subject to audits, no cost reports remain “open” or unsettled,
and there are no current or pending Third Party Payor programs recoupment
efforts at any Facility.

(s) Except as otherwise permitted in the Mortgage or any other loan document in
connection therewith or any receivable financing arrangement of Tenant,
(i) Tenant’s and any Operating Subtenant’s Third Party Payor accounts receivable
are free and clear of Liens, and (ii) Tenant has no material indebtedness other
than the obligation to guaranty the repayment of any Working Capital Loan and
unsecured amounts owed to trade vendors of any Facility in the normal course of
business which are no more than thirty (30) days past due.

(t) To Tenant’s knowledge, (i) Tenant, each Operating Subtenant and their
Affiliates is in compliance in all material respects with the Mortgage Loan
Documents, and (ii) no default or event of default by Tenant or any Operating
Subtenant or any Affiliate of Tenant or the Operating Subtenant exists
thereunder.

(u) Tenant has instituted, and each Facility is operated in material compliance
with, a compliance plan which follows applicable guidelines established by
Health Care Regulatory Agencies.

(v) Tenant and each Operating Subtenant is in material compliance with the
Healthcare Insurance Portability and Accountability Act of 1996, and the
regulations promulgated thereunder.

(w) To Tenant’s knowledge, each Facility and the use thereof complies in all
material respects with all Applicable Laws, including, without limitation,
local, state, and federal building codes, fire codes, health care, and other
similar regulatory requirements, and no waivers of such physical plant standards
exist at any of the Facilities which would have a material adverse effect on
Tenant or any Operating Subtenant.

(x) Any existing agreement relating to the management or operation of each
Facility is in full force and effect and, to Tenant’s knowledge, is not in
default by any party.

(y) Neither Tenant, any Operating Subtenant nor any Facility has changed or will
change, other than in the normal course of business, the terms of any of the
Third Party Payor programs or its normal billing payment or reimbursement
policies and related procedures, including the amount and timing of finance
charges, fees and write-offs.

(z) Tenant will cause to be delivered to Landlord, with a copy to any other
individual or entity as Landlord may direct, a true, correct and complete
Occupancy Report for the Facilities.

Section 20.16 The parties acknowledge that Tenant has conducted all of its own
due diligence, examination and inspection regarding the Facilities and the
business of providing health care services from and at the Facilities and is
entirely familiar with all business, financial, liability, physical premises,
operational and regulatory aspects, and every other matter or thing affecting or
related to the health care business operated at the Facilities, and that Tenant
is leasing the same in its “As Is” condition. Landlord has not made and does not
make any representations or warranties whatsoever with respect to the health
care business conducted at and from the Facilities or otherwise with respect to
this Lease, express or implied, and Tenant is not relying on Landlord or its
Affiliates in connection with any decision to enter into this Lease. Tenant
assumes all risks resulting from any defects (patent or latent) in the Premises
or from any failure of the same to comply with any Requirement or Applicable Law
with respect to the Premises or the uses or purposes for which the same may be
occupied.

Section 20.17

(a) Throughout the Term, Tenant shall not enter into any (or permit any
Operating Subtenant to enter into any) Management Agreement without the prior
written approval of Landlord, in each instance, which approval may not be
unreasonably withheld, conditioned or delayed. Tenant shall not (and shall not
permit any Operating Subtenant to), without the prior written consent of
Landlord, which consent may not be unreasonably withheld, conditioned or
delayed, agree to: (i) any change in the Manager under any Management Agreement;
(ii) any material change in any Management Agreement; (iii) the termination of
any Management Agreement; or (iv) the assignment of any Management Agreement by
any Manager. Each Management Agreement shall provide that Landlord shall receive
notice of any defaults thereunder and, at Landlord’s option, an opportunity to
cure any such defaults. If Landlord shall cure any of Tenant’s or any Operating
Subtenant’s defaults under any Management Agreement, the cost of any such cure
shall be payable upon demand to Landlord by Tenant as Supplementary Rent. Any
manager shall be reputable and have experience in managing facilities similar in
size, scope, use and value as the Facilities or any one of them for which they
are assigned management responsibilities. Notwithstanding the foregoing,
Landlord hereby agrees that this Section 20.17, and Tenant’s obligations
hereunder, shall not apply to (1) any Management Agreement entered into by
Tenant with an Affiliate of Tenant, Guarantor or an Affiliate of Guarantor,
and/or (2) any back office service arrangement or agreement entered into by
Tenant, provided that James J. Andrews and Philip M. Rees continue to serve as
principals and to exert control (as such term is defined in Section 9.1) over
any such Affiliate.

(b) All management fees, payments in connection with any extension of credit and
fees for services provided in connection with the operation of the Facility, and
all other payments and fees, payable by Tenant to any Affiliate of Tenant, shall
be subordinated to the obligations of Tenant under this Lease. Tenant shall
deliver to Landlord any reasonable instrument requested by Landlord to implement
the intent of the foregoing provision.

ARTICLE 21
MISCELLANEOUS PROVISIONS

Section 21.1 IT IS MUTUALLY AGREED BY AND BETWEEN LANDLORD AND TENANT THAT THE
RESPECTIVE PARTIES SHALL AND THEY HEREBY DO WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR
DAMAGE EXCLUDING ANY CLAIM FOR PERSONAL INJURY OR PROPERTY DAMAGE.

Section 21.2 With the prior written consent of Landlord, which will not be
unreasonably withheld, conditioned or delayed, Tenant may place one or more
signs on the Premises to indicate the nature of the business of Tenant and such
parties. Any sign shall be lawful under applicable sign codes and subdivision
covenants. Landlord hereby approves the signage currently placed on the
Premises.

Section 21.3

(a) The term “Landlord” as used herein shall mean only the owner or the
mortgagee in possession for the time being of the Premises, so that in the event
of any sale, transfer or conveyance of the Premises, Landlord shall be and
hereby is entirely freed and relieved of all agreements, covenants and
obligations of Landlord thereafter accruing hereunder, and it shall be deemed
and construed without further agreement between the parties or their successors
in interest or between the parties and the purchaser, transferee or grantee at
any such sale, transfer conveyance that such purchaser, transferee or grantee
has assumed and agreed to carry out any and all agreements, covenants and
obligations of Landlord hereunder.

(b) The term “Tenant” as used herein shall mean the tenant named herein, and
from and after any valid and approved Transfer in whole of said Tenant’s
interest under this Lease pursuant to the provisions of Article 9, shall mean
only the assignee or transferee thereof; but the foregoing shall not release the
assignor or transferor from liability under this Lease.

(c) The words “enter”, “re-enter”, “entry” and “re-entry” as used in this Lease
shall not be restricted to their technical legal meaning.

(d) The use herein of the neuter pronoun in any reference to Landlord or Tenant
shall be deemed to include any individual Landlord or Tenant, and the use herein
of the words “successor and assign” or “successors or assigns” of Landlord or
Tenant shall be deemed to include the heirs, executors, administrators,
representatives and assigns of any individual Landlord or Tenant.

Section 21.4 The headings herein are inserted only as a matter of convenience
and for reference and in no way define, limit or describe the scope or intent of
this Lease nor in any way affect this Lease.

Section 21.5 Simultaneously with the execution of this Lease, G&E HC REIT II
Snellville SNF, LLC, a Delaware limited liability company (“New London
Landlord”), is executing a lease agreement (the “New London Lease”) with England
Associates, L.P., a Georgia limited partnership (“New London”), pursuant to
which New London Landlord is leasing all of the New London Property (as such
term is defined in the New London Lease) to New London. The parties hereto
acknowledge and agree that, subject to approval by HUD, upon and simultaneously
with the consummation of HUD Financing by Capital Funding, LLC (or its
successor, designee or assignee) for the New London Property, the New London
Lease shall be terminated, this Lease and the Guaranty shall be amended to add
the New London Property (with Base Rent and any additional Rent to be increased
by the amounts required under the New London Lease), and Tenant and New London
shall enter into an Operating Sublease in substantially the same form as the
other Operating Subleases.

Section 21.6

(a) This Lease contains the entire agreement between the parties regarding the
subject matter set forth herein and may not be extended, renewed, restated,
terminated or otherwise modified in any manner except by an instrument in
writing executed by the party against whom enforcement of any such modification
is sought and with the consent of any Mortgagee. All prior understandings and
agreements between the parties and all prior working drafts of this Lease are
merged in this Lease, which alone expresses the agreement of the parties. The
parties agree that no inferences shall be drawn from matters deleted from any
working drafts of this Lease.

(b) Tenant agrees that Tenant will not, without the prior written consent of
Landlord, (i) amend, restate, supplement or modify this Lease, (ii) terminate,
cancel or surrender the term of this Lease except as expressly permitted by the
provisions of this Lease, or enter into any agreement with Landlord to do so, or
(iii) pay any installment of Base Rent more than one (1) month in advance of the
due date thereof or otherwise than in the manner provided for in this Lease.

Section 21.7 The agreements, terms, covenants and conditions herein shall bind
and inure to the benefit of Landlord and Tenant and, except as is otherwise
provided herein, their permitted successors and permitted assigns.

Section 21.8 Notice whenever provided for herein shall be in writing and shall
be given either by personal delivery, overnight express mail or by certified or
registered mail, return receipt requested, to Landlord at the address
hereinabove set forth, and to Tenant at the address hereinabove set forth, or to
such other Persons or at such other addresses as may be designated from time to
time by written notice from either party to the other. Notices shall be deemed
given (i) when delivered personally if delivered on a Business Day (or if the
same is not a Business Day, then the next Business Day after delivery),
(ii) three (3) Business Days after being deposited in the United States mail,
registered or certified mail, postage prepaid, return receipt requested or
(iii) if delivery is made by Federal Express or a similar, nationally recognized
overnight courier service for 9:00 am. delivery, then on the date of delivery
(or if the same is not a Business Day, then the next Business Day after
delivery), if properly sent and addressed in accordance with the terms of this
Section 21.8.

Section 21.9

(a) If any provision of this Lease shall be invalid or unenforceable, the
remainder of the provisions of this Lease shall not be affected thereby, and
each and every provision of this Lease shall be enforceable to the fullest
extent permitted by Applicable Law.

(b) The parties hereto intend that this Lease shall constitute a single,
integrated and indivisible contract under Applicable Law, and therefore, that in
any bankruptcy or insolvency proceeding commenced by or against Tenant, this
Lease shall not be subject to assumption, assignment or rejection in parts, or
with respect to particular Facilities, Buildings or parcels of land, but rather
shall be subject to assumption, assignment or rejection, if at all, only in its
entirety as a single contract.

Section 21.10 Landlord and Tenant each represent and warrant to the other party
that such party has not dealt with any real estate broker in connection with
this Lease, and Landlord and Tenant agree to indemnify the other party and save
the other party harmless from any and all claims for brokerage commissions by
any other Person claiming through such party to have brought about this Lease
transaction. The provisions of this Section 21.10 shall survive the expiration
or earlier termination of this Lease.

Section 21.11 Tenant is and shall be in exclusive control and possession of the
Premises, and Tenant shall operate the Facilities on the Premises at Tenant’s
sole and absolute discretion without control, interference or direction from
Landlord or agents of Landlord (except as expressly set forth to the contrary in
this Lease), and Landlord shall not, in any event whatsoever, be liable for any
injury or damage to any property or to any person happening in, on or about the
Premises, nor for any injury or damage to any property of Tenant, or of any
other person or persons contained therein unless the same is caused by
Landlord’s gross negligence or willful misconduct. The provisions hereof,
including, without limitation Article 17, permitting Landlord to enter and
inspect the Premises are made for the purpose of enabling Landlord to be
informed as to whether Tenant is complying with the agreements, terms, covenants
and conditions hereof, and if Landlord so desires, to do such acts as Tenant
shall fail to do. Tenant agrees to look solely to each Landlord’s interest in
its respective Premises for recovery of any judgment from such Landlord and in
no event shall Tenant look to any other Landlord, nor shall any Landlord (or its
partners, shareholders, members, managers, officers, directors or Affiliates)
ever be personally liable for any such judgment. Tenant acknowledges and agrees
that (a) the obligations of each Landlord under this Lease shall not be joint
and several, (b) the obligations of each Landlord shall be limited to
obligations pertaining to the Facility located on the Land owned by such
Landlord (such Facility being referred to herein as the “Owned Land”), and
(c) no Landlord shall have any obligation or liability whatsoever to Tenant with
respect to matters relating to Facilities other than its Owned Land.

Section 21.12

(a) Tenant agrees, and agrees to cause each of its Affiliates, (i) not to
transmit or disclose provisions of this Lease to any Person (other than to
Tenant’s advisors and officers on a need-to-know basis or as otherwise may be
required by law) without Landlord’s prior written consent, (ii) to inform all
Persons to whom provisions of this Lease are disclosed about the confidential
nature of the Lease and to direct them not to disclose the same to any other
Person and to direct each of them to adhere to the provisions of this Section.
Tenant shall not, and shall not permit any of its Affiliates to, use Landlord’s
name (or the name of any of Landlord’s Affiliates) in connection with any of its
business operations, including, without limitation, advertising, marketing or
press releases or such other similar purposes, without Landlord’s prior written
consent. Nothing contained in this Lease is intended to permit or authorize
Tenant or any of their Affiliates to contract on behalf of Landlord. Tenant
hereby agrees that Landlord or any Affiliate of Landlord may (A) disclose a
general description of transactions arising under this Lease for advertising,
marketing or other similar purposes, (B) use Tenant’s or Guarantor’s names,
logos or other indicia germane to such parties in connection with such
advertising, marketing or other similar purposes and (C) disclose any and all
information concerning the Lease, as well as any information regarding Tenant,
the Guarantor and their respective operations, received by Landlord in
connection with the Lease to its lenders or funding or financing sources or
otherwise required by law.

(b) Notwithstanding anything to the contrary contained in Section 21.12(a),
Tenant may transmit or disclose this Lease or the provisions of this Lease to:
(i) any of its Affiliates or any of its or their officers, employees, directors,
shareholders, partners, members, principals, agents, lenders, investment
bankers, consultant, attorneys, accountants and other professional advisors that
agrees to comply with the provisions of this Section 21.12 or substantially
equivalent provisions; (ii) any Governmental Authority having jurisdiction over
it upon the request or demand of such Governmental Authority; (iii) any Person
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Applicable Law; (iv) in connection with
any litigation or similar proceeding; and (v) any Person if this Lease or the
provisions of this Lease has been publicly disclosed other than in breach of
this Section 21.12.

Section 21.13 The parties took equal part in drafting this Lease, and no rule of
construction that would cause any of the terms hereof to be construed against
the drafter shall be applicable to the interpretation of this Lease.

Section 21.14 Time is strictly of the essence with respect to each and every
term and provision of this Lease.

Section 21.15 “Force Majeure:” Except for the provisions of Article 7, the time
within which either party hereto shall be required to perform any act under this
Lease, other than the payment of money, shall be extended by a period of time
equal to the number of days during which performance of such act is delayed by
strikes, lockouts, acts of God, governmental restrictions, failure or inability
to secure materials or labor by reason of priority or similar regulation or
order of any governmental or regulatory body, enemy action, civil disturbance or
any other cause beyond the reasonable control of either party hereto.

Section 21.16 Tenant hereby waives its statutory lien against rent under
Applicable Law.

Section 21.17 Landlord and Tenant each waive any claim or defense based upon the
characterization of this Lease as anything other than a true lease and
irrevocably waive any claim or defense which asserts that the Lease is anything
other than a true lease. Landlord and Tenant covenant and agree that they will
not assert that this Lease is anything but a true lease. Landlord and Tenant
each stipulate and agree not to challenge the validity, enforceability or
characterization of the lease of the Premises as a true lease and further
stipulate and agree that nothing contained in this Lease creates or is intended
to create a joint venture, partnership (either de jure or de facto), equitable
mortgage, trust, financing device or arrangement, security interest or the like.
Landlord or Tenant each shall support the intent of the parties that the lease
of the Premises pursuant to this Lease is a true lease and does not create a
joint venture, partnership (either de jure or de facto), equitable mortgage,
trust, financing device or arrangement, security interest or the like, if, and
to the extent that, any challenge occurs.

Section 21.18 Except as otherwise expressly set forth herein, Tenant
acknowledges and agrees that Tenant’s obligations to pay rent hereunder, and the
rights of Landlord in and to such Rent, shall be absolute, unconditional and
irrevocable. Except as expressly provided for in Section 8.2, Tenant shall not
have any right to terminate this Lease or to be released, relieved, or
discharged from any obligations or liabilities hereunder (including, without
limitation, the payment of Rent) or entitled to any abatement, suspension,
determent, reduction, setoff, counterclaim or defense for any reason whatsoever,
including, without limitation, any of the following reasons:

(a) Any defect in, damage to, or destruction of, the Premises or any portion
thereof;

(b) Any condemnation, confiscation, requisition, or other taking or sale of the
possession, use, occupancy, or title to the Premises or any portion thereof;

(c) Any limitation, restriction, deprivation, or prevention of, or any
interference with, the use, occupancy, or possession of the Premises or any
portion thereof;

(d) Any set-off, abatement, counterclaim, suspension, recoupment, reduction,
rescission, defense or other right or claim that Tenant may have against
Landlord, any vendor or manufacturer of or contractor or subcontractor for the
Premises or any part of any thereof, or any other person for any reason
whatsoever;

(e) The inadequacy, incorrectness, or failure of the description of the Premises
or any portion thereof;

(f) Intentionally Omitted;

(g) Force Majeure;

(h) Any title defect, lien or matter affecting title to the Premises or eviction
by paramount title or otherwise; or

(i) Any default by Landlord under this Lease or the impossibility or illegality
of performance by Landlord, Tenant or both.

Tenant hereby waives, to the fullest extent permitted by Applicable Law, any and
all rights that it may now have, or that at any time hereafter may be conferred
upon it, by Applicable Law or otherwise, to modify, terminate, cancel, quit or
surrender this Lease or to effect or claim any diminution or reduction of Rent
payable by Tenant hereunder, except in accordance with the express terms hereof.
Tenant agrees that, if for any reason whatsoever this Lease shall be terminated
in whole or in part by operation of law or otherwise (except as expressly
permitted under Section 8.2) then Tenant shall pay, to the maximum extent
permitted by Applicable Law, to Landlord or any other person entitled thereto,
an amount equal to each installment of Rent at the time such payment would have
become due and payable in accordance with the terms hereof had this Lease not
been terminated in whole or in part. Each payment of Rent made by Tenant
hereunder shall be final, and Tenant shall not seek or have any right to recover
all or any part of such payment from Landlord or any Person for any reason
whatsoever. It is the intention of the parties hereto that the obligations of
Tenant hereunder shall be separate and independent covenants and agreements,
that the Rent or other sums payable by Tenant hereunder shall continue to be
payable in all events and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been abated, reduced or terminated pursuant to Section 8.2.

Section 21.19 On the execution of this Lease, Tenant has delivered an Officer’s
Certificate as to the execution, delivery and authorization of this Lease,
existence of Tenant and incumbency of persons signing the Lease.

Section 21.20 Irrespective of the place of execution and/or delivery of this
Lease or the location of the Premises, this Lease shall be governed by, and
shall be construed in accordance with, the Applicable Laws of the state or
states in which the Premises are located applicable to agreements entered into
without regarding to conflicts of law principles. Landlord and Tenant hereby
consent and submit to the exclusive jurisdiction of the state and Federal courts
located in the state or states in which the Premises are located with respect to
any claim or litigation arising hereunder or any alleged breach of the covenants
or provisions contained herein, and acknowledge that proper venue in any matter
so claimed or litigated shall be in the state and Federal courts located in
which the Premises are located; provided, however, that (1) Landlord shall be
permitted, in addition, if required by Applicable Law in the jurisdiction where
the Premises are located, to bring any action against Tenant and/or to enforce
this Lease in the jurisdiction where the Premises are located and (2) Tenant
shall be permitted, in addition, if required by Applicable Law in the
jurisdiction where the Premises are located to bring any action against Landlord
and/or to enforce this Lease in the jurisdiction where the Premises are located.

Section 21.21 The parties shall execute and record in the counties in which the
Premises are located a memorandum of lease giving notice of certain non-monetary
terms, including Tenant’s right of first refusal and option rights.

Section 21.22 This Lease may be executed in two or more counterparts (including
by means of facsimile), each of which shall constitute an original, and all of
which taken together shall constitute one instrument.

Section 21.23

(a) As consideration, in part, for Landlord’s willingness to execute this Lease,
Landlord has required Tenant to cause Parent Guarantor and Bombay Guarantor to
deliver to Landlord the guaranty of this Lease in the form attached hereto as
the Schedule “F”. Tenant hereby represents and warrants to Landlord that (a) as
of the date of this Lease, Bombay Guarantor is the only company providing
administrative, supervisory or advisory services relating to the operation of
the Facilities and the delivery of health care services at the Facilities,
(b) the owners of Parent Guarantor are RIDC WCP GP LLC, RIDC WCP Healthcare LP,
Andwell Investments, LLC and Rewell Investments, LLC, and (c) the owners of
Bombay Guarantor are Parent Guarantor and Elkins Road Associates, LLC. Tenant
hereby covenants that there shall not be a change of control (as “control” is
defined in Section 9.1) of either Guarantor without the prior written consent of
Landlord, which consent may not be unreasonably withheld, conditioned or
delayed; provided, however, that the prior consent of Landlord shall not be
required with respect to (i) a change in the ownership of either Guarantor so
long as thereafter less than twenty-five percent (25%) of voting control of
either Guarantor is held by any Person that did not have such ownership prior
thereto (the foregoing 25% limitation shall apply to any subsequent transfer to
any such Person pursuant to the following clause (ii)), or (ii) transfers of
ownership interests in either Guarantor amongst the existing direct or indirect
owners of such Guarantor. Notwithstanding the foregoing or any other language to
the contrary in this Agreement, no such change in ownership or transfer shall be
permitted without the prior written consent of Landlord, which consent may not
be unreasonably, withheld, conditioned or delayed, if such change in ownership
or transfer would result in Tenant’s Principals having less of a direct or
indirect ownership interest in any of Tenant, Operating Subtenants and/or
Guarantor than Tenant’s Principals possess as of the Effective Date (the
foregoing restriction not to apply in the event of the death or legal incapacity
of Tenant’s Principals). On the Commencement Date and within ten (10) Business
Days after receipt of written request therefor from Landlord, Tenant shall
deliver a written statement certified by an officer of Tenant confirming the
name and responsibilities of each Person providing management, advisory or other
services with respect to the Facilities.

(b) As further consideration, in part, for Landlord’s willingness to execute
this Lease, Landlord has required Tenant to cause each Operating Subtenant to
deliver to Landlord a guaranty of Tenant’s obligations under this Lease and a
guaranty of the payment and performance of the obligations of the other
Operating Subtenants under the Operating Subleases, each of which guaranties
shall be in a form that is mutually acceptable to Landlord and Tenant.

ARTICLE 22
INTENTIONALLY OMITTED
ARTICLE 23
INTENTIONALLY OMITTED
ARTICLE 24
RENEWAL

Section 24.1 This Section 24.1 is subject to the terms of Section 24.6. Provided
no Event of Default has occurred which remains uncured either as of the date of
Tenant’s notice as set forth below or as of the first day of the applicable
Extended Term (as hereinafter defined), Tenant shall have the right to extend
the term of this Lease for two (2) additional, consecutive periods (each, an
each “Extended Term”). Each Extended Term (if exercised) shall be for a period
of ten (10) years. Each Extended Term shall be with respect to all (but not less
than all) of the then current Premises, upon all of the terms and conditions of
this Section.

Section 24.2 Tenant must provide Landlord notice of its exercise of the option
for the applicable Extended Term not less than nine (9) full months prior, but
not more than fifteen (15) months prior, to the expiration date of the Term or
the first or second Extended Term, as the case may be. Time is of the essence
with respect to the foregoing. Tenant may not exercise the option for the second
Extended Term unless it exercised the option for, and occupied for the Premises
for, the first Extended Term.

Section 24.3 The Base Rent for the first Lease Year of each of the first and
second Extended Terms shall be the greater of (i) the prevailing Market Rental
Rate as of the first day of the applicable Extended Term and (ii) the Base Rent
for the last Lease Year of the then-current Term or Extended Term (as escalated
each Lease Year during the Term or prior Extended Term as required by
Section 2.1 and as further escalated for such first Lease Year of the
then-current Extended Term). The Base Rent for each subsequent Lease Year of
each of the first and second Extended Terms shall increase in the same manner as
Base Rent increased during the initial Term as provided in Section 2.1(c). As
used herein, the term “Market Rental Rate” shall be defined as the then fair
market rental value of the Premises determined in accordance with the provisions
set forth below. The fair market rental value of the Premises shall mean the
base rental rate that would be agreed upon by Landlord and a comparable tenant
at a comparable building, each of whom is willing, but neither of whom is
compelled, to enter into a lease transaction. The fair market rental value shall
be projected into the commencement date of the applicable term and shall take
into account all existing improvements and special uses or rights afforded to
Tenant, and also shall take into account the following factors, amongst others:
(i) rental for comparable premises in comparable existing buildings (taking into
consideration but not limited to annual escalations, quality, age, parking
ratios, power capabilities, ceiling height, loading capabilities, and location
of applicable buildings); (ii) the length of the pertinent rental term; (iv) the
creditworthiness of Tenant and the Operating Subtenants, and (iv) the fair
market rental value of the Leased Personal Property at the commencement of the
first and second of the Extended Term in question. The fair market rental value
of the Premises shall be determined in accordance with the Uniform Standards of
Professional Appraisal Practice (including the Competency Provision) adopted by
the Appraisal Institute using the Comparative Rental Analysis approach (and not
the Cost Approach, Sales Comparison Approach or Income Capitalization Approach).
All appraisal reports shall be written by the designated MAI appraiser and not
by an associate.

Section 24.4 If Tenant exercises its option for the first or second Extended
Term as provided above, Landlord and Tenant shall meet promptly and shall
negotiate, in good faith, to reach agreement on the Market Rental Rate within
fifteen (15) Business Days following the Notice Date. If Landlord and Tenant are
unable to reach agreement within such 15 Business Day period, then either
(i) Tenant may withdraw its renewal election, whereupon this Lease shall
terminate at the natural expiration of the then-current term, or (ii) the Market
Rental Rate shall be determined as follows:

(a) Within thirty (30) days after the end of said 15-day period, Landlord and
Tenant shall mutually agree upon a MAI appraiser involved with the ownership,
leasing or management of real estate and who has at least ten (10) years
experience, immediately prior to the date in question, evaluating Market Rental
Rates for similar properties in comparable markets (the “Expert”). The Expert
and the firm with whom he or she is employed shall have no current or, during
the prior five (5) years, prior business relationship with a party or any of
such party’s Affiliates. If the parties are unable to timely agree on the
Expert, then Market Rental Rate shall be determined by a panel of three
(3) Experts, each of whom shall meet the qualifications set forth above, and who
shall be selected in accordance with the following procedure. Within ten
(10) Business Days following the earlier of (i) a party’s election to appoint a
panel of Experts or (ii) the expiration of said 15-day period, each party shall
deliver to the other written notice specifying the name and address of the
person to act as the Expert on the party’s behalf. Within ten (10) Business Days
after the parties have appointed their respective Experts, the two Experts shall
appoint a third Expert, who shall have the same qualifications as those required
of the first two Experts. If the two Experts are unable to timely agree upon
such appointment, then either party, on behalf of both, may require appointment
of such a qualified person by the then president of the commercial real estate
board of the American Arbitration Association for the county in which the
Building is located. Each party shall pay the fees and expenses of its
respective Expert and both shall equally share the fees and expenses of the
third Expert. Attorney’s fees and expenses of counsel for the respective parties
shall be paid by the respective party engaging such counsel. Market Rental Rate
shall be fixed in accordance with the following procedures. Within ten (10)
Business Days following the appointment of the third Expert, each of the two
Experts selected by the parties shall state, in writing, his or her
determination of the Market Rental Rate based on the criteria set forth in
Section 24.3 above and supported by the reasons therefor. If the determination
of Market Rental Rate by the two Experts are within 5% of each other, the Market
Rental Rate shall be the average of the two determinations. If the determination
of Market Rental Rate by the two Experts are not within 5% of each other, then
the third Expert shall have the right to consult exerts and competent
authorities for factual information or evidence pertaining to a determination of
Market Rental Rate. The third Expert shall conduct investigations as he or she
deems appropriate and shall, within thirty (30) days after being appointed,
select which of the two proposed determinations most closely approximates his or
her determination of Market Rental Rate based on the standards described above.
The third Expert shall have no right to propose a middle ground or modification
of either of the two proposed determinations. The determination he or she
chooses as that most closely approximating his or her determination of the
Market Rental Rate shall constitute the decision of the third Expert. The third
Expert shall render the decision in writing with counterpart copies to each
party. The third Expert shall have no power to add to or modify the provisions
of this Lease. Promptly following receipt of the decision, the parties shall
promptly enter into an amendment to this Lease evidencing the extension of the
Term for the applicable terms.

(b) The determination of the Market Rental Rate as provided above shall be
final, binding and conclusive on both Landlord and Tenant, shall be considered a
final award pursuant to the rules of the American Arbitration Association and
any applicable state or federal law and judgment may be had on the award in any
court of competent jurisdiction.

(c) All of the terms and conditions of this Lease shall remain the same and
shall remain in full force and effect throughout the first and second Extended
Term(s), except that Base Rent shall be at the new rate determined as provided
above (with annual increases as set forth in Section 24.3).

ARTICLE 25
LETTER OF CREDIT

Section 25.1 Tenant shall deposit a security deposit (the “Security Deposit”)
with Landlord as security for the prompt, full and faithful performance by
Tenant of each and every provision of the Lease and of all obligations of Tenant
hereunder in the Security Deposit Amount (as defined below). The Security
Deposit shall be in the form of a Letter of Credit (as defined below). The
Security Deposit shall be delivered in the initial Security Deposit Amount on
the Commencement Date.

Section 25.2 The term “Letter of Credit” as used herein shall mean an
irrevocable, unconditional standby letter of credit substantially in the form
attached hereto as Schedule “C” and made a part hereof, with either an initial
expiration date no earlier than ninety (90) days after the Expiration Date or an
automatic renewal provision as described below, issued by a national banking
association reasonably acceptable to Landlord, which Letter of Credit shall be
payable to Landlord upon demand following the occurrence and during the
continuance of an Event of Default hereunder, at a bank located in at least one
of the forty-eight states of the continental United States pursuant to
presentation of an unconditional sight draft with a statement by Landlord that
Landlord is entitled to draw thereunder pursuant to the terms of this Lease.

Section 25.3 The term “Security Deposit Amount” as used herein shall mean:

(a) as of the Effective Date, an amount equal to three (3) times the
then-current monthly Base Rent payable hereunder on the Effective Date, subject
to further adjustment as provided in this Section;

(b) if at any time after the Effective Date the Rent Coverage Ratio is less than
1.30:1.00 for two (2) consecutive Test Periods, then the Security Deposit Amount
shall be increased to six (6) times the then-current monthly Base Rent;

(c) if at any time after the Security Deposit Amount has been increased pursuant
to Section 25.3(b) the Rent Coverage Ratio is greater than 1.35:1.00 but less
than 1.50:1.00 for two (2) consecutive Test Periods, then the Security Deposit
Amount shall be reduced to three (3) times the then-current monthly Base Rent;

(d) if at any time after the Effective Date the Rent Coverage Ratio is 1.50:1.00
or more for two (2) consecutive Test Periods, then the Security Deposit Amount
shall be reduced to one and one-half (1.5) times the then-current monthly Base
Rent; and

(e) if at any time the Rent Coverage Ratio is less than 1.20:1.00 for a Test
Period, then the occurrence of such event automatically shall constitute an
Event of Default upon written notice to Tenant, without any further opportunity
for Tenant to cure such Event of Default.

With respect to the changes in the Security Deposit Amount, Landlord shall
accept an amendment to or replacement of the Letter of Credit reflecting such
change within ten (10) Business Days after the applicable date, provided all
conditions to any decrease in the Security Deposit Amount have been satisfied.
Upon the delivery of a replacement Letter of Credit, Landlord shall return a
prior Letter of Credit to Tenant.

Section 25.4 Unless the stated expiration date of the Letter of Credit is at
least ninety (90) days after the Expiration Date, the Letter of Credit shall be
automatically renewed unless the issuing bank delivers to Landlord a notice of
non-renewal no later than thirty (30) days prior to the expiration of the Letter
of Credit. In the event that the issuing bank has not timely renewed the Letter
of Credit, Landlord shall be entitled to draw the full amount of the Letter of
Credit and hold the same as a cash security deposit, subject to the same terms
and conditions of this Article 25.

Section 25.5 If an Event of Default by Tenant then exists under the Lease,
Landlord may use, apply or retain the whole or any part of the Security Deposit
which is necessary for the payment of: (i) any Rent or other sums of money which
Tenant has not paid when due after any applicable notice and cure period;
(ii) any sum expended by Landlord on behalf of Tenant in accordance with the
provisions of the Lease; or (iii) any sum which Landlord may expend or be
required to expend by reason of any Event of Default under the Lease by Tenant,
including, without limitation, any damage or deficiency in or from the reletting
of the Premises as provided in the Lease. The use, application or retention of
the Security Deposit, or any portion thereof, by Landlord shall not prevent
Landlord from exercising any other right or remedy provided by the Lease or by
law (it being intended that Landlord shall not first be required to proceed
against the Security Deposit) and shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled. If any portion of the
Security Deposit is used, applied or retained by Landlord for the purposes set
forth above, Tenant agrees, within ten (10) days after the receipt of written
demand therefor from Landlord, to either deposit cash security with Landlord or
reinstate the aggregate amount of the Letter of Credit, as the case may be, in
an amount sufficient to restore the then-current required Security Deposit
Amount.

Section 25.6 Intentionally Omitted.

Section 25.7 Tenant acknowledges that Landlord has the right to transfer its
interest in the Premises and in the Lease as to the extent set forth herein and
Tenant agrees that if such a transfer occurs, Landlord shall have the right to
transfer or assign the Security Deposit to the transferee. Upon such transfer or
assignment and delivery of the Security Deposit to the transferee and such
transferee’s written assumption of responsibility for the return of the Security
Deposit to Tenant, Landlord shall thereby be released by Tenant from all
liability or obligation for the return of such Security Deposit and Tenant shall
look solely to such transferee for the return of the Security Deposit.

[SIGNATURES FOLLOW]

1

IN WITNESS WHEREOF, the undersigned have executed this instrument the day and
year first written above.

“LANDLORD”

      G&E HC REIT II ROCKDALE SNF, LLC
By:
  /s/ Danny Prosky
 
   

Name: Danny Prosky
Title: Authorized Signatory

      G&E HC REIT II MOBILE SNF, LLC
By:
  /s/ Danny Prosky
 
   

Name: Danny Prosky
Title: Authorized Signatory

      G&E HC REIT II BUCKHEAD SNF, LLC
By:
  /s/ Danny Prosky
 
   

Name: Danny Prosky
Title: Authorized Signatory

      G&E HC REIT II SHREVEPORT SNF, LLC
By:
  /s/ Danny Prosky
 
   

Name: Danny Prosky
Title: Authorized Signatory

      G&E HC REIT II GAINESVILLE SNF, LLC
By:
  /s/ Danny Prosky
 
   

Name: Danny Prosky
Title: Authorized Signatory

[Signatures continue on the following page.]

2

      G&E HC REIT II WESTMINSTER SNF, LLC
By:
  /s/ Danny Prosky
 
   

Name: Danny Prosky
Title: Authorized Signatory

      G&E HC REIT II MEMPHIS SNF, LLC
By:
  /s/ Danny Prosky
 
   

Name: Danny Prosky
Title: Authorized Signatory

      G&E HC REIT II MILLINGTON SNF, LLC
By:
  /s/ Danny Prosky
 
   

Name: Danny Prosky
Title: Authorized Signatory

      G&E HC REIT II COVINGTON SNF, LLC
By:
  /s/ Danny Prosky
 
   

Name: Danny Prosky
Title: Authorized Signatory

[Signatures continue on the following page.]

3

“TENANT”

      Warsaw Road, L.P. By:  
/s/ James J. Andrews
   
 
   
James J. Andrews, President

4